UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana Street, 10th Floor, Houston, Texas77002 (Address of Principal Executive Offices)(Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Units New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The aggregate market value of Duncan Energy Partners L.P.’s (“DEP’s”) common units held by non-affiliates at June 30, 2010, was approximately $620.5 million, based on the closing price of such equity securities in the daily composite list for transactions on the New York Stock Exchange.This figure excludes common units beneficially owned by certain affiliates, including Dan Duncan LLC and Enterprise Products Operating LLC.There were 57,749,158 common units of DEP outstanding at February 1, 2011. Table of Contents DUNCAN ENERGY PARTNERS L.P. TABLE OF CONTENTS Page Number PART I Item 1 and 2. Business and Properties. 5 Item 1A. Risk Factors. 27 Item 1B. Unresolved Staff Comments. 51 Item 3. Legal Proceedings. 51 Item 4. (Removed and Reserved). 51 PART II Item 5. Market for Registrant’s Common Equity, Related Unitholder 52 Matters and Issuer Purchases of Equity Securities. Item 6. Selected Financial Data. 53 Item 7. Management’s Discussion and Analysis of Financial Condition and 54 Results of Operations. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. 79 Item 8. Financial Statements and Supplementary Data. 80 Item 9. Changes in and Disagreements with Accountants on Accounting and 80 Financial Disclosure. Item 9A. Controls and Procedures. 80 Item 9B. Other Information. 83 PART III Item 10. Directors, Executive Officers and Corporate Governance. 83 Item 11. Executive Compensation. 89 Item 12. Security Ownership of Certain Beneficial Owners and Management 98 and Related Unitholder Matters. Item 13. Certain Relationships and Related Transactions, and Director Independence. Item 14. Principal Accountant Fees and Services. PART IV Item 15. Exhibits and Financial Statement Schedules. Signatures 1 Table of Contents SIGNIFICANT RELATIONSHIPS REFERENCED IN THIS ANNUAL REPORT Unless the context requires otherwise, references to “we,” “us,” “our,” or “Duncan Energy Partners” are intended to mean the business and operations of Duncan Energy Partners L.P. and its consolidated subsidiaries.References to “DEP GP” mean DEP Holdings, LLC, which is our general partner.DEP GP is responsible for managing the business and operations of Duncan Energy Partners.References to “DEP OLP” mean DEP Operating Partnership, L.P., which is a wholly owned subsidiary of Duncan Energy Partners.Duncan Energy Partners conducts substantially all of its business through DEP OLP and its consolidated subsidiaries. References to “Enterprise” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”Enterprise is managed by its general partner, which is currently Enterprise Products Holdings LLC (“Enterprise GP”) as a result of the Holdings Merger (see below).Enterprise GP is a wholly owned subsidiary of Dan Duncan LLC, a Delaware limited liability company.Enterprise’s former general partner was Enterprise Products GP, LLC (“EPGP”).References to “EPO” mean Enterprise Products Operating LLC, which is a wholly owned subsidiary of Enterprise and its consolidated subsidiaries, through which Enterprise conducts substantially all of its business.EPO beneficially owns 100% of DEP GP and currently owns 58.5% of our common units.Enterprise consolidates our financial statements with its own.See “Significant Recent Developments” within Item 1 of this annual report for information regarding Enterprise’s February 22, 2011 offer to acquire all of our outstanding publicly-held common units. On September 3, 2010, Enterprise GP Holdings L.P. (“Holdings”), Enterprise, Enterprise GP, EPGP and Enterprise ETE LLC (“MergerCo,” a Delaware limited liability company and a wholly owned subsidiary of Enterprise) entered into a merger agreement (the “Holdings Merger Agreement”).On November 22, 2010, the Holdings Merger Agreement was approved by the unitholders of Holdings and the merger of Holdings with and into MergerCo and related transactions were completed, with MergerCo surviving such merger (collectively, we refer to these transactions as the “Holdings Merger”).Enterprise’s membership interests in MergerCo were subsequently contributed to EPO. The membership interests of Dan Duncan LLC are owned of record by a voting trust formed on April 26, 2006, pursuant to the Dan Duncan LLC Voting Trust Agreement dated April 26, 2006 (the “DD LLC Voting Trust Agreement”), among Dan Duncan LLC and Dan L. Duncan (as the record owner of all of the membership interests of Dan Duncan LLC immediately prior to the entering into of the DD LLCVoting Trust Agreement and as the initial sole voting trustee). Immediately upon Mr. Duncan’s death on March 29, 2010, voting and dispositive control of all of the membership interests of Dan Duncan LLC was transferred pursuant to the DD LLC Voting Trust Agreement to three voting trustees. The current voting trustees under the DD LLC Voting Trust Agreement (the “DD LLC Trustees”) are: (i) Randa Duncan Williams, Mr. Duncan’s oldest daughter, who is also a director of Enterprise GP; (ii) Dr. Ralph S. Cunningham, who is a director and the Chairman of Enterprise GP and one of three managers of Dan Duncan LLC; and (iii) Richard H. Bachmann, who is a director of Enterprise GP and one of three managers of Dan Duncan LLC. The DD LLC Voting Trust Agreement requires that there always be two “Independent Voting Trustees” serving.If Mr. Bachmann or Dr. Cunningham fail to qualify or cease to serve, then the substitute or successor Independent Voting Trustee(s) will be appointed by the then-serving Independent Voting Trustee, provided that if no Independent Voting Trustee is then serving or if a vacancy in a trusteeship of an Independent Voting Trustee is not filled within 90 days of the vacancy’s occurrence, the Chief Executive Officer (“CEO”) of Enterprise GP, currently Michael A. Creel, will appoint the successor Independent Voting Trustee(s). The DD LLC Voting Trust Agreement also provides for a “Duncan Voting Trustee.”The Duncan Voting Trustee is appointed by the children of Mr. Duncan acting by a majority or, if less than three 2 Table of Contents children of Mr. Duncan are then living, unanimously.If for any reason no descendent of Mr. Duncan is appointed as the Duncan Voting Trustee, then such trusteeship will remain vacant until such time as a Duncan Voting Trustee is appointed in the manner provided above.If a Duncan Voting Trustee for any reason ceases to serve, his or her successor shall be appointed by the children of Mr. Duncan acting by majority or, if less than three children of Mr. Duncan are then living, unanimously.Ms. Williams is currently the Duncan Voting Trustee. The estate of Mr. Duncan became the sole member party to the DD LLC Voting Trust Agreement upon the death of Mr. Duncan on March 29, 2010.For all purposes whatsoever, the DD LLC Trustees are required to treat the member party to the DD LLC Voting Trust Agreement as the beneficial owner of the membership interests of Dan Duncan LLC.However, the DD LLC Trustees collectively are the record owners of the Dan Duncan LLC membership interests and possess and are entitled to exercise all rights and powers of absolute ownership thereof and to vote, assent or consent with respect thereto and to take part in and consent to any corporate or members’ actions (except those actions, if any, to which the DD LLC Trustees may not legally consent) and subject to the provisions of the DD LLC Voting Trust Agreement, to receive distributions on the Dan Duncan LLC membership interests.Except as otherwise provided in the DD LLC Voting Trust Agreement, all actions taken by the DD LLC Trustees are by majority vote. The DD LLC Trustees serve in such capacity without compensation, but they are entitled to incur reasonable charges and expenses deemed necessary and proper for administering the DD LLC Voting Trust Agreement and to reimbursement and indemnification. The DD LLC Voting Trust Agreement will terminate when (i) the descendants of Mr. Duncan, and entities directly or indirectly controlled by or held for the benefit of any such descendant, no longer own any capital stock of EPCO (as defined below); or (ii) upon such earlier date designated by the DD LLC Trustees by an instrument in writing delivered to the member party to the DD LLC Voting Trust Agreement. On April 27, 2010, the independent co-executors for the estate of Mr. Duncan were appointed by the probate court.The independent co-executors are Mr. Bachmann, Dr. Cunningham and Ms. Williams, who are the same persons as the current DD LLC Trustees and voting trustees under a separate voting trust agreement relating to a majority of EPCO’s outstanding shares with voting rights (as more fully described below). References to “EPCO” mean Enterprise Products Company (formerly EPCO, Inc.) and its privately held affiliates.Prior to Mr. Duncan’s death, we, Enterprise, EPO, DEP GP, EPGP, Holdings and Enterprise GP were affiliates under the common control of Mr. Duncan, since he was the controlling shareholder of EPCO and the controlling member of Dan Duncan LLC.A majority of the outstanding voting capital stock of EPCO is owned of record by a voting trust formed on April 26, 2006, pursuant to the EPCO Inc. Voting Trust Agreement (the “EPCO Voting Trust Agreement”), among EPCO and Mr. Duncan (as the record owner of a majority of the outstanding voting capital stock of EPCO immediately prior to the entering into of the EPCO Voting Trust Agreement and as the initial sole voting trustee). Immediately upon Mr. Duncan’s death, voting and dispositive control of such majority of the outstanding voting capital stock of EPCO was transferred pursuant to the EPCO Voting Trust Agreement to three voting trustees (the “EPCO Trustees”).The current EPCO Trustees are: (i) Ms. Williams, who serves as Chairman of EPCO; (ii) Dr. Cunningham, who serves as a Vice Chairman of EPCO; and (iii) Mr. Bachmann, who serves as the President and CEO of EPCO.Ms. Williams, Dr. Cunningham and Mr. Bachmann are also currently directors of EPCO.The current EPCO Trustees are the same as the current DD LLC Trustees, which control Dan Duncan LLC.The current EPCO Trustees are also the same persons as the individuals appointed on April 27, 2010 as the independent co-executors of the estate of Mr. Duncan. References to the “DEP I Midstream Businesses” collectively refer to: (i) Mont Belvieu Caverns, LLC (“Mont Belvieu Caverns”); (ii) Acadian Gas, LLC (“Acadian Gas”); (iii) Enterprise Lou-Tex Propylene Pipeline L.P. (“Lou-Tex Propylene”), including its general partner; (iv) Sabine Propylene Pipeline L.P. (“Sabine Propylene”), including its general partner; and (v) South Texas NGL Pipelines, LLC 3 Table of Contents (“South Texas NGL”).We acquired controlling ownership interests in the DEP I Midstream Businesses from EPO effective February 1, 2007 in a drop down transaction (the “DEP I drop down”) in connection with our initial public offering. References to the “DEP II Midstream Businesses” collectively refer to: (i) Enterprise GC, L.P. (“Enterprise GC”); (ii) Enterprise Intrastate L.P. (“Enterprise Intrastate”); and (iii) Enterprise Texas Pipeline LLC (“Enterprise Texas”).We acquired controlling ownership interests in the DEP II Midstream Businesses from EPO on December 8, 2008 in a drop down transaction (the “DEP II drop down”). References to “Evangeline” mean our aggregate 49.51% equity method investment in Evangeline Gas Pipeline Company, L.P. (“EGP”) and Evangeline Gas Corp (“EGC”). References to “TEPPCO” and “TEPPCO GP” mean TEPPCO Partners, L.P. and Texas Eastern Products Pipeline Company, LLC (which is the general partner of TEPPCO), respectively, prior to their mergers with subsidiaries of Enterprise on October 26, 2009. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer Equity, L.P. and its consolidated subsidiaries, which include Energy Transfer Partners, L.P. (“ETP”) and, effective May 26, 2010, Regency Energy Partners LP (“RGNC”). Energy Transfer Equity is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “ETE.” ETP is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “ETP.” RGNC is a publicly traded Delaware limited partnership, the common units of which are traded on the NASDAQ stock market under the ticker symbol “RGNC.”Enterprise owns noncontrolling interests in Energy Transfer Equity, which it accounts for using the equity method of accounting. References to the “Employee Partnerships” mean EPE Unit L.P., EPE Unit II, L.P., EPE Unit III, L.P., Enterprise Unit L.P. and EPCO Unit L.P., collectively, all of which were privately held affiliates of EPCO.The Employee Partnerships were liquidated in August 2010. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This annual report on Form 10-K for the year ended December 31, 2010 (“annual report”) contains various forward-looking statements and information that are based on our beliefs and those of our general partner, as well as assumptions made by us and information currently available to us.When used in this document, words such as “anticipate,” “project,” “expect,” “plan,” “seek,” “goal,” “estimate,” “forecast,” “intend,” “could,” “should,” “will,” “believe,” “may,” “potential” and similar expressions and statements regarding our plans and objectives for future operations, are intended to identify forward-looking statements.Although we and our general partner believe that such expectations reflected in such forward-looking statements are reasonable, neither we nor our general partner can give any assurances that such expectations will prove to be correct.Such statements are subject to a variety of risks, uncertainties and assumptions as described in more detail in Item 1A of this annual report.If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or expected.You should not put undue reliance on any forward-looking statements.The forward-looking statements in this annual report speak only as of the date hereof.Except as required by federal and state securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or any other reason. 4 Table of Contents PART I Item 1 and 2.Business and Properties. General We are a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”We were formed in September 2006 and did not own any assets prior to February 5, 2007, which was the date we completed our initial public offering and acquired controlling interests in the DEP I Midstream Businesses from EPO.Our business purpose is to acquire, own and operate a diversified portfolio of midstream energy assets and to support the growth objectives of EPO and other affiliates under common control.We are engaged in the business of: (i) natural gas liquids, or NGLs, transportation, fractionation and marketing; (ii) storage of NGL, petrochemical and refined products; (iii) transportation of petrochemical products; and (iv) the gathering, transportation, marketing and storage of natural gas.We conduct substantially all of our business through DEP OLP.Our principal executive offices are located at 1100 Louisiana Street, 10th Floor, Houston, Texas 77002; our telephone number is (713) 381-6500 and our website address is www.deplp.com. At December 31, 2010, we were owned 99.3% by our limited partners and 0.7% by our general partner, DEP GP.EPO beneficially owned approximately 58.5% of our common units and 100% of DEP GP at December 31, 2010.DEP GP is responsible for managing our business and operations.EPCO provides all of our employees and certain administrative services to us. See “Significant Recent Developments” within this Item 1 for information regarding Enterprise’s February 22, 2011 offer to acquire all of our outstanding publicly-held common units. Our relationship with EPO is one of our principal business advantages.Our assets connect to various midstream energy assets of EPO and form integral links within EPO’s value chain of assets.We believe that the operational significance of our assets to EPO, as well as the alignment of our respective economic interests in these assets, will result in a collaborative effort between us and EPO to promote the operational efficiency of our assets and maximize their value.See Item 13 of this annual report and Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for additional information regarding our extensive and ongoing relationships with EPCO and EPO. The following information summarizes the businesses acquired and consideration we provided in connection with the DEP I and DEP II drop down transactions. DEP I Drop Down Effective February 1, 2007, EPO contributed to us a 66% controlling equity interest in each of the DEP I Midstream Businesses in a drop down transaction.EPO retained the remaining 34% noncontrolling equity interest in each of these businesses. The following is a brief description of the assets and operations of the DEP I Midstream Businesses: § Mont Belvieu Caverns owns 34 underground salt dome storage caverns located in Mont Belvieu, Texas, having an NGL and related product storage capacity of approximately 100million barrels (“MMBbls”), and a brine system with approximately 20 MMBbls of above ground storage capacity and related brine production wells. § Acadian Gas is engaged in the gathering, transportation, storage and marketing of natural gas in south Louisiana, utilizing over 1,000miles of pipelines having an aggregate throughput capacity of approximately 1.1 billion cubic feet per day (“Bcf/d”).Acadian Gas also owns a 49.51% equity interest in Evangeline, which owns a 27-mile natural gas pipeline located in southeast Louisiana. 5 Table of Contents § Lou-Tex Propylene owns a 267-mile pipeline used to transport chemical-grade propylene from Sorrento, Louisiana to Mont Belvieu, Texas. § Sabine Propylene owns a 21-mile pipeline used to transport polymer-grade propylene from Port Arthur, Texas to a pipeline interconnect in Cameron Parish, Louisiana. § South Texas NGL owns a 297-mile pipeline system used to transport NGLs from our Shoup and Armstrong NGL fractionation facilities in South Texas to Mont Belvieu, Texas. DEP II Drop Down On December 8, 2008, EPO contributed to us the following controlling equity interests in a second drop down transaction: (i) a 66% voting general partner interest in Enterprise GC, (ii) a 51% voting general partner interest in Enterprise Intrastate and (iii) a 51% voting membership interest in Enterprise Texas.As consideration for these equity interests, we paid $280.5 million in cash and issued 37,333,887 Class B units to EPO (which automatically converted on a one-for-one basis to common units in February 2009).The cash portion of this consideration was financed with $280.0 million in borrowings under our Term Loan Agreement and $0.5 million of net cash proceeds from an equity offering to EPO.The market value of the Class B units at the time of issuance was approximately $449.5 million.See Note 11 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for information regarding the Term Loan Agreement. The following is a brief description of the assets and operations of the DEP II Midstream Businesses: § Enterprise GC operates and owns: (i) two NGL fractionation facilities, the Shoup and Armstrong facilities, located in South Texas; (ii) a 1,185-mile NGL pipeline system located in South Texas; and (iii) 1,096 miles of natural gas gathering pipelines located in South and West Texas.Enterprise GC’s natural gas gathering pipelines include: (i) the 262-mile Big Thicket Gathering System located in southeast Texas; (ii) the 660-mile Waha system located in the Permian Basin of West Texas; and (iii) the 174-mile TPC Offshore gathering system located in South Texas. § Enterprise Intrastate operates and owns an undivided 50% interest in the assets comprising the 641-mile Channel natural gas pipeline, which extends from the Agua Dulce Hub in South Texas to Sabine, Texas located on the Texas/Louisiana border. § Enterprise Texas owns the 6,653-mile Enterprise Texas natural gas pipeline system, which includes the Sherman Extension and Trinity River Lateral pipelines, and leases the Wilson natural gas storage facility.The Enterprise Texas pipeline system and the Wilson storage facility, along with the Waha, TPC Offshore and Channel pipeline systems, comprise our Texas Intrastate System. To the extent that the DEP II Midstream Businesses collectively generate cash sufficient to pay distributions to EPO and us, such cash will be distributed first to us (the “Tier I distribution,” based on our $730.0 million aggregate investment) and then to EPO (the “Tier II distribution”), in amounts sufficient to generate an annualized return to both owners based on their respective investments.Distributions in excess of these amounts (the “Tier III distributions”) will be allocated 98% to EPO and 2% to us. The initial annualized return rate from December 8, 2008 through December 31, 2009 was 11.85%, which was based on our estimated weighted-average cost of capital at December 8, 2008 plus 1.0%.The annualized return rate increases by 2.0% on January 1 of each year.As a result, the annualized return rate for 2010 was 12.087% and for 2011 will be 12.329%. Net income (or loss) of the DEP II Midstream Businesses is first allocated to us and EPO based on each entity’s percentage interest of 22.6% and 77.4%, respectively, and then in a manner that in part follows the cash distributions paid by (or contributions made to) each DEP II Midstream Business.The 6 Table of Contents 22.6% and 77.4% amounts represent each owner’s initial relative economic investment in the DEP II Midstream Businesses at December 8, 2008. For detailed information regarding EPO’s noncontrolling interest in the DEP I and DEP II Midstream Businesses, see Note 13 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. Business Strategy Our primary business objectives are to maintain and, over time, to increase our cash available for distribution to unitholders.Our business strategies to achieve these objectives are to: § optimize the benefits of our economies of scale, strategic location and pipeline connections serving natural gas, NGL, petrochemical and refining customers; § manage our portfolio of midstream energy assets to minimize volatility in our cash flows; § invest in organic growth capital projects to capitalize on market opportunities that expand our asset base and generate additional cash flow;and § pursue acquisitions of assets and businesses from related parties or, in accordance with our business opportunity agreements, from third parties. As noted above, part of our business strategy involves expansion through growth capital projects.We expect that these projects will enhance our existing asset base and provide us with additional growth opportunities in the future.For information regarding our capital spending program, see “Liquidity and Capital Resources – Capital Expenditures,” included under Item 7 of this annual report. Significant Recent Developments Enterprise Offers to Acquire Publicly-Held Common Units of Duncan Energy Partners On February 22, 2011, Enterprise submitted a proposal to the Audit, Conflicts and Governance Committee of the Board of Directors of DEP GP to purchase all of our outstanding publicly-held common units through a unit-for-unit exchange.Subject to negotiation and execution of a definitive agreement, Enterprise would offer 0.9545 of its common units for each of our outstanding publicly-held common units as part of a transaction that would be structured as a merger between us and a wholly owned subsidiary of Enterprise.The proposed exchange ratio represents a value of $42.00 per common unit, or a premium of approximately 30%, based on the 10-day average closing price of our common units and the closing price of Enterprise common units on February 18, 2011.If the proposed merger is approved, Enterprise will file a registration statement, which will include a proxy statement of Duncan Energy Partners and other materials, with the SEC. Incident at Mont Belvieu Storage Facility On February 8, 2011, a fire occurred at our Mont Belvieu, Texas underground storage complex (at the West Storage facility). The incident resulted in one fatality. The West Storage facility consists of 10 underground salt dome storage caverns with a storage capacity of approximately 15MMBbls and an above-ground brine pit with a brine capacity of approximately 2MMBbls. Operationally, we have focused on returning our Mont Belvieu facilities to as close to the same capabilities as we had prior to the event. We are changing our storage configuration to enable us to recover our receipt and delivery capabilities by utilizing our North and East Storage facilities. We continue to work with authorities to determine the cause of the event.The Mont Belvieu underground storage facility is owned by Mont Belvieu Caverns, which is owned 66% by Duncan Energy Partners and 34% by EPO. Our insurance deductible for property damage events such as this is $5 million per occurrence. At this time, due to the recent nature of this incident, we 7 Table of Contents are not able to estimate any additional losses related to this event other than the property damage insurance deductible. DEP Multi-Year Revolving Credit Facility and $400 Million Term Loan Facility In October 2010, we entered into new long-term variable rate senior unsecured credit facilities having an aggregate borrowing capacity of $1.25 billion (collectively, the “Revolving Credit and Term Loan Agreement”).The new credit facilities mature in October 2013 and consist of: (i) an $850.0 million multi-year revolving credit facility (the “DEP Multi-Year Revolving Credit Facility”) and (ii) a $400.0 million term loan facility (the “$400 Million Term Loan Facility”).At closing in October 2010, we borrowed the full amount available under the $400 Million Term Loan Facility to repay principal amounts outstanding under our then existing $300 million unsecured revolving credit facility (the “Revolving Credit Facility”) and the $200 million revolving loan agreement with EPO (the “Loan Agreement with EPO”).Upon repayment of the principal amounts outstanding, both the Revolving Credit Facility and the Loan Agreement with EPO were terminated.See Note 11 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for additional information regarding the Revolving Credit and Term Loan Agreement. We entered into these new credit facilities primarily to fund our capital spending requirements under the Haynesville Extension project.See “Segment Discussion – Natural Gas Pipelines & Services” included under this Item 1 and 2 discussion for additional information regarding our Haynesville Extension project.Variable interest rates charged under the Revolving Credit and Term Loan Agreement are based on the London InterBank Offered Rate (or “LIBOR”) or a base rate, both as defined in the Revolving Credit and Term Loan Agreement. For additional information regarding this and other developments during 2010, see “Significant Recent Developments” included under Item 7 of this annual report, which is incorporated by reference into this Item 1 and 2 discussion. Basis of Presentation See Note 1 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for information regarding the basis of presentation of our general purpose financial statements.Such information is incorporated by reference into this Item 1 and 2 discussion. Segment Discussion We have three reportable business segments: § Natural Gas Pipelines & Services; § NGL Pipelines & Services; and § Petrochemical Services. Our business segments are generally organized and managed according to the type of services rendered (or technologies employed) and products produced and/or sold. The following sections present an overview of our business segments, including information regarding the principal products produced, services rendered, properties owned, seasonality and competition.Our results of operations and financial condition are subject to a variety of risks.For information regarding our risk factors, see Item 1A of this annual report. Our business activities are subject to various federal, state and local laws and regulations governing a wide variety of topics, including commercial, operational, environmental, safety and other matters.For a discussion of the principal effects such laws and regulations have on our business, see 8 Table of Contents “Regulation” and “Environmental and Safety Matters” included within thisItem 1 and 2. A related party, EPO, is our largest customer and accounted for 34.6% and 33.8% of our consolidated revenues during 2010 and 2009, respectively.Evangeline, another related party, was our largest customer during 2008 and accounted for 22.7% of our consolidated revenues.See Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for information regarding our related party revenues from EPO and Evangeline.Our largest non-affiliated customer is Exxon Mobil Corporation and its affiliates (collectively, “Exxon Mobil”), which accounted for 7.4%, 7.5% and 10.0% of our consolidated revenues in 2010, 2009 and 2008, respectively. As generally used in the energy industry and in this document, the identified terms have the following meanings: /d per day TBtus trillion British thermal units BBtus billion British thermal units Bcf billion cubic feet MBPD thousand barrels per day MBbls thousand barrels MMBbls million barrels MMBtus million British thermal units MMcf million cubic feet For information regarding our results of operations, including significant measures of historical throughput and fractionation rates, see Item 7 of this annual report.In addition, certain of our operations entail the use of derivative instruments.For information regarding our use of commodity derivative instruments, see Note 6 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. Financial Information by Business Segment For detailed financial information regarding our business segments, see Note 14 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report.Such financial information is incorporated by reference into this Item 1 and 2 discussion. Natural Gas Pipelines & Services Our Natural Gas Pipelines & Services business segment includes approximately 9,400 miles of natural gas pipeline systems that provide for the gathering and transportation of natural gas in Louisiana and Texas.We lease natural gas storage facilities located in Texas and Louisiana.This segment also includes our related natural gas marketing activities. Natural gas pipelines and related marketing activities.Our natural gas pipeline systems provide for the gathering and transportation of natural gas from major producing regions such as the Barnett Shale, Permian and Eagle Ford supply basins and from offshore developments in the Gulf of Mexico through connections with offshore pipelines.We also have an ongoing expansion project on our Acadian Gas System to provide services to producers in the Haynesville Shale supply basin in northwest Louisiana.Our natural gas pipelines receive natural gas from producers, other pipelines or shippers through system interconnects and redeliver the natural gas to processing facilities, local gas distribution companies, industrial or municipal customers or to other pipelines. Our natural gas pipelines typically generate revenues from transportation agreements whereby shippers are billed a fee per unit of volume transported (typically per MMBtu) multiplied by the volume gathered or delivered.The transportation fees charged under these arrangements are either contractual or regulated by governmental agencies, including the Texas Railroad Commission.Certain of our natural gas pipelines offer firm capacity reservation services whereby the shipper pays a contractually stated fee based on the level of throughput capacity reserved in our pipelines whether or not the shipper actually utilizes 9 Table of Contents such capacity.In connection with our natural gas transportation services and marketing activities, intrastate natural gas pipelines (such as our Acadian Gas System) may also purchase natural gas from producers and other suppliers for transport and resale to customers such as electric utility companies, local natural gas distribution companies, industrial users and other natural gas marketing companies. Our natural gas marketing activities generate revenues from the sale and delivery of natural gas obtained from third-party well-head purchases, regional natural gas processing plants and the open market.In general, sales prices referenced in the contracts utilized within our natural gas marketing activities are market-based and may include pricing differentials for such factors as delivery location.The results ofoperations for our natural gas pipelines are generally dependent upon the volume of natural gas transported and/or firm capacity reserved and the level of fees we charge for such services.The results of operations from our natural gas marketing activities are generally dependent on sales volumes and prices. We are exposed to commodity price risk to the extent that we take title to natural gas volumes in connection with our natural gas marketing activities.For example, on certain segments of our Texas Intrastate System, we purchase natural gas from certain producers and resell the natural gas to third parties.In addition, Acadian Gas enters into a limited number of offsetting derivatives that effectively fix the price of natural gas for certain of its customers.We use derivative instruments to mitigate our exposure to commodity price risks associated with our natural gas pipelines and services business.For more information regarding our use of derivative instruments, see Note 6 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. Underground natural gas storage.We lease underground salt dome natural gas storage caverns that are integral components of our Texas Intrastate and Acadian Gas Systems.These natural gas storage facilities are designed to handle sustained periods of high natural gas deliveries, including the ability to quickly switch from full injection to full withdrawal modes of operation.The ability of underground salt dome storage caverns to handle high levels of injections and withdrawals of natural gas benefits customers who desire the ability to meet load swings and to cover major supply interruption events, such as hurricanes and temporary losses of production.High injection and withdrawal rates allow customers to take advantage of periods of volatile natural gas prices and respond quickly in situations where they have natural gas imbalance issues on pipelines connected to the storage facilities. Under our natural gas storage contracts, there are typically two components of revenues: (i) monthly demand payments, which are associated with a customer’s storage capacity reservation and paid regardless of actual usage, and (ii) storage fees per unit of volume stored at our facilities. Seasonality.Typically, our natural gas pipelines experience higher throughput rates during the summer months as natural gas-fired power generation utilities increase their output to meet residential and commercial demand for electricity used for air conditioning.Higher throughput rates are also experienced in the winter months as natural gas is used to meet residential and commercial heating requirements.Likewise, this seasonality also impacts the timing of injections and withdrawals at our natural gas storage facilities. Competition.Within their market areas, our natural gas pipelines compete with other natural gas pipelines on the basis of price (in terms of transportation fees), quality of customer service and operational flexibility.Competition for natural gas storage is primarily based on location and the ability to deliver natural gas in a timely and reliable manner.Our natural gas storage facilities compete with other providers of natural gas storage, including other salt dome storage facilities and depleted reservoir facilities.Our natural gas marketing activities compete primarily with other natural gas pipeline companies and their marketing affiliates and financial institutions with trading platforms.Competition in the natural gas marketing business is based primarily on quality of customer service, competitive pricing and proximity to customers and other market hubs. 10 Table of Contents Properties.The following table summarizes the significant assets included in our Natural Gas Pipelines & Services business segment at February 1, 2011: Approx. Net Capacity, Working Length Natural Gas Capacity Description of Asset Location (Miles) (MMcf/d) (Bcf) Natural gas pipelines: Texas Intrastate System Texas Acadian Gas System Louisiana Big Thicket Gathering System (1) Texas 60 Total miles Natural gas storage facilities: Wilson(2) Texas Acadian (3) Louisiana Total gross capacity (1) The Big Thicket Gathering System is an integral part of our NGL marketing activities, the results of operations of which are accounted for under our NGL Pipelines & Services business segment. (2) This facility is held under an operating lease that expires in January 2028. (3) This facility is held under an operating lease that expires in December 2012. On a weighted-average basis, aggregate utilization rates for our natural gas pipelines were approximately 58.8%, 62.5% and 68.3% during the years ended December 31, 2010, 2009 and 2008, respectively.Such utilization rates represent actual natural gas volumes delivered as a percentage of our nominal delivery capacity and do not reflect firm capacity reservation agreements where throughput capacity is reserved whether or not the shipper actually utilizes such capacity.For recently constructed assets, our utilization rates reflect the periods since the dates such assets were placed into service. The following information highlights the general use of each of our principal natural gas pipelines, all of which we operate except for small segments of the Texas Intrastate System. § The Texas Intrastate System gathers and transports natural gas from supply basins in Texas (from both onshore and offshore sources) to local gas distribution companies and electric generation and industrial and municipal consumers as well as to connections with intrastate and interstate pipelines.The Texas Intrastate System is comprised of the 6,653-mile Enterprise Texas pipeline system, the 641-mile Channel pipeline system, the 660-mile Waha gathering system and the 174-mile TPC Offshore gathering system.The Enterprise Texas pipeline system includes a 265-mile pipeline we lease from an affiliate of ETP.The leased Wilson natural gas storage facility, located in Wharton County, Texas, is an integral part of the Texas Intrastate System.Collectively, the Texas Intrastate System serves important natural gas producing regions and commercial markets in Texas, including Corpus Christi, the San Antonio/Austin area, the Beaumont/Orange area and the Houston area, including the Houston Ship Channel industrial market.Our Texas Intrastate System is strategically located to benefit from increasing natural gas production from the Eagle Ford Shale basin located in South Texas. The 173-mile Sherman Extension pipeline, which is part of our Enterprise Texas pipeline system, was completed in late February 2009 and is capable of transporting up to 1.2 Bcf/d of natural gas from the prolific Barnett Shale supply basin in North Texas.The Sherman Extension provides producers with connections to third-party interstate pipelines having access to markets outside of Texas.An aggregate of 1.0 Bcf/d of the Sherman Extension’s throughput capacity has been contracted by customers, including EPO, under long-term contracts. In July 2010, we completed and placed into service the final segment of our Trinity River Lateral natural gas pipeline.In total, the Trinity River Lateral pipeline extends approximately 40 miles from the Trinity River Basin north of Arlington, Texas to an interconnect near Justin, Texas with our Sherman Extension pipeline.The Trinity River Lateral provides producers in Tarrant and Denton Counties in North Texas with up to 1 Bcf/d of production takeaway capacity. 11 Table of Contents Construction projects for the Texas Intrastate System in the Eagle Ford Shale supply basin include an expansion of its rich natural gas mainline that will add three additional pipeline segments totaling 168 miles.Upon completion in mid-2012, this rich gas mainline system and associated laterals will consist of approximately 300 miles of pipelines representing gathering and transportation capacity of more than 600 MMcf/d.The east end of the Eagle Ford mainline will terminate at a new cryogenic natural gas processing facility to be constructed and owned by EPO.Takeaway capacity for residue gas from the new processing facility will be provided by a combination of our existing pipeline infrastructure and construction of additional natural gas pipelines, including a new 64-mile, 36-inch diameter pipeline that will terminate at our Wilson natural gas storage facility.We are also constructing a new storage cavern adjacent to the leased Wilson natural gas storage facility that is expected to be completed in the second quarter of 2011.When completed, this new cavern is expected to provide us with an additional 5.0 Bcf of usable natural gas storage capacity.EPO is funding all of the capital expenditures associated with these expansion capital projects. The aggregate estimated cost of these expansion projects is approximately $1.15 billion. As a result of the DEP II drop down transaction, we own a 51% equity interest in the entities that own the Enterprise Texas and Channel pipeline systems and lease the Wilson storage facility.In addition, we own a 66% equity interest in the entity that owns the Waha and TPC Offshore gathering systems.EPO owns the remaining equity interests in these entities. § The Acadian Gas System purchases, transports, stores and resells natural gas in Louisiana.The Acadian Gas System is comprised of the 576-mile Cypress pipeline, the 438-mile Acadian pipeline and the 27-mile Evangeline pipeline.The Acadian Gas System includes a leased natural gas storage facility at Napoleonville, Louisiana that is an integral part of its pipeline operations. The Acadian Gas pipeline system links natural gas supplies from onshore Gulf Coast and offshore Gulf of Mexico developments with local gas distribution companies, electric generation plants and industrial customers, located primarily in the natural gas market area of the Baton Rouge – New Orleans – Mississippi River corridor. In October 2009, we and EPO announced plans to extend our Acadian Gas System into the rapidly growing Haynesville Shale supply basin in northwest Louisiana.Our 270-mile Haynesville Extension pipeline will have transportation capacity of up to 1.8 Bcf/d of natural gas and will extend from our existing Acadian Gas System to the Haynesville, Louisiana production region.The pipeline is also planned to interconnect with interstate pipelines in central and southern Louisiana.The pipeline is expected to be completed in September 2011. The total budgeted cost of the Haynesville Extension is approximately $1.56 billion (including capitalized interest).In June 2010, we agreed to fund 66% of the Haynesville Extension project costs and EPO agreed to fund the remaining 34% of such expenditures; therefore, we estimate that our share of such costs will approximate $1.03 billion.In order to address our funding requirements under the Haynesville Extension project, we entered into new long-term senior unsecured credit facilities having an aggregate borrowing capacity of $1.25 billion in October 2010. For information regarding our agreements with EPO related to the Haynesville Extension, see Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report.For information regarding our $1.25 billion credit facilities, see Note 11 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. As a result of the DEP I drop down transaction, we own a 66% equity interest in the entities that own the Acadian Gas System.Acadian Gas owns a 49.51% equity interest inEvangeline, which owns a 27-mile natural gas pipeline in southeast Louisiana. 12 Table of Contents Evangeline’s most significant contract is a natural gas sales agreement with Entergy Louisiana (“Entergy”) that expires in January 2013.Under this contract, Evangeline is obligated to make available-for-sale and deliver to Entergy certain specified minimum contract quantities of natural gas on an hourly, daily, monthly and annual basis.The sales contract provides for minimum annual quantities of 36.8 BBtus of natural gas. In connection with the Entergy sales contract, Evangeline has entered into a natural gas purchase agreement with a subsidiary of Acadian Gas that contains annual purchase provisions.The pricing terms of Evangeline’s sales contract with Entergy and its purchase agreement with a subsidiary of Acadian Gas are based on a monthly weighted-average market price of natural gas (subject to certain market index price ceilings and incentive margins) plus a predetermined margin.Our natural gas sales to Evangeline totaled $174.5 million, $155.5 million and $362.9 million for the years ended December 31, 2010, 2009 and 2008, respectively.The amount of natural gas purchased by Evangeline pursuant to this contract was 36.8 BBtus for each of the years ended December 31, 2010 and 2009 and 36.9 BBtus for the year ended December 31, 2008. In 1991, Evangeline entered into an agreement with Entergy whereby Entergy was granted the right to acquire Evangeline’s pipeline system for a nominal price, plus the assumption of all of Evangeline’s obligations under the natural gas sales contract.The option period began on July1, 2010 and terminates on December31, 2012.While Entergy has expressed an interest in exercising this purchase option, we cannot ascertain when, or if, it will be exercised.This uncertainty results from various factors, including decisions by Entergy’s management and regulatory approvals that may be required for Entergy to acquire Evangeline’s assets. NGL Pipelines & Services Our NGL Pipelines & Services business segment includes our NGL and related product storage facility located in Mont Belvieu, Texas, our South Texas NGL System (pipelines and fractionators) and the results from NGL marketing activities related to our Big Thicket Gathering System.Our South Texas NGL System is a group of assets comprised of approximately 1,480 miles of NGL pipelines and two NGL fractionators in South Texas and includes the leased Markham and Almeda NGL storage facilities. NGL products (ethane, propane, normal butane, isobutane and natural gasoline) are used as raw materials by the petrochemical industry, as feedstocks by refiners in the production of motor gasoline and by industrial and residential users as fuel.Ethane is primarily used in the petrochemical industry as a feedstock for ethylene production, one of the basic building blocks for a wide range of plastics and other chemical products.Propane is used both as a petrochemical feedstock in the production of ethylene and propylene and as heating, engine and industrial fuel.Normal butane is used as a petrochemical feedstock in the production of ethylene and butadiene (a key ingredient of synthetic rubber), as a blendstock for motor gasoline and to produce isobutane through isomerization.Isobutane is fractionated from mixed butane (a mixed stream of normal butane and isobutane) or produced from normal butane through the process of isomerization, and is used in refinery alkylation to enhance the octane content of motor gasoline, in the production of isooctane and other octane additives, and in the production of propylene oxide.Natural gasoline, a mixture of pentanes and heavier hydrocarbons, is primarily used as a blendstock for motor gasoline or as a petrochemical feedstock. NGL and related product storage facilities.Our NGL, petrochemical and refined products storage facilities receive, store and deliver NGL, petrochemicals and refined products for industrial customers located along the Texas Gulf Coast.This area has the largest concentration of petrochemical plants and refineries in the United States.Our NGL, petrochemical and refined products storage facilities are interconnected by multiple pipelines to other producing and offtake facilities throughout the Gulf Coast region, including EPO’s NGL import and export facility located on the Houston Ship Channel, as well as connections to (i) the Rocky Mountain and Midwest regions via EPO’s Seminole pipeline, (ii) Louisiana via EPO’s Lou-Tex NGL pipeline and (iii) East Texas via EPO’s Panola pipeline. 13 Table of Contents We also store certain petrochemicals such as propylene (chemical, polymer and refinery grades) and ethylene.Chemical-grade propylene is a petrochemical used in plastics, synthetic fibers and foams.Polymer-grade propylene is primarily used in the manufacture of polypropylene, which has a variety of end uses, including packaging film, carpet and upholstery fibers and plastic parts for appliances, automobiles and medical devices.Refinery grade propylene is produced by refineries and is used as a feedstock in the production of polymer-grade and chemical-grade propylene.Ethylene is also a key building block for the petrochemical industry.Ethylene derivatives are used in film applications for packaging, carrier bags and trash liners.Other applications include injection molding, pipe extrusion and cable sheathing and insulation, as well as extrusion coating of paper and cardboard. We collect storage revenues under our NGL and related product storage contracts based on the number of days a customer has volumes in storage multiplied by a storage rate (as defined in each contract).Under these contracts, revenue is recognized ratably over the length of the storage period.With respect to capacity reservation agreements, we collect a fee for reserving storage capacity for customers in our underground storage wells.Under these agreements, revenue is recognized ratably over the specified reservation period.When a customer exceeds its reserved capacity, we charge those customers an excess storage fee.In addition, we generally charge customers throughput fees based on volumes placed into and withdrawn from storage.Lastly, revenues are derived from the sale of brine to customers that use brine in the production of chlorine and caustic soda, which is used in the production of polyvinyl chloride (“PVC”) and for industrial products used in crude oil production and fractionation.Brine is produced by placing fresh water into a well to create cavern space within the salt dome.This process creates brine for our customers and develops new underground wells for product storage.Accordingly, the profitability of our storage operations is dependent upon the level of storage capacity reserved by customers, the volume of product placed into and withdrawn from the underground caverns, the level of fees charged and the volume of brine produced and sold to customers. We have a broad range of customers for our storage services with contract terms that vary from month-to-month to long-term contracts with durations of one to ten years.We currently offer our customers, in various quantities and at varying terms, two main types of storage contracts: multi-product fungible storage and segregated product storage.Multi-product fungible storage allows customers to store any combination of fungible products.Segregated product storage allows customers to store non-fungible products such as propylene, ethylene and naphtha.Segregated storage allows a customer to reserve an entire storage cavern and have its own product injected and withdrawn without having its product commingled.We evaluate pricing, volume and availability for storage on a case-by-case basis. Storage well measurement gains and losses occur when underground storage wells are physically emptied.Storage well gains and losses are a result of volumetric measurement differences on aggregate volumes of product injected into a storage well and the aggregate volumes withdrawn from storage.In connection with storage agreements entered into between EPO and Mont Belvieu Caverns, effective concurrently with the closing of our initial public offering, EPO agreed to assume all storage well measurement gains and losses. Operational measurement gains and losses are created when product is moved between storage wells and are attributable to pipeline and well connection measurement variances.The Mont Belvieu Caverns’ limited liability company agreement allocates to EPO any items of income or loss relating to net operational measurement gains and losses, including amounts that Mont Belvieu Caverns may retain as handling losses.As such, EPO is required each period to contribute cash to Mont Belvieu Caverns for net operational measurement losses and is entitled to receive distributions from Mont Belvieu Caverns for net operational measurement gains.We continue to record operational measurement gains and losses associated with our Mont Belvieu storage complex as a component of operating costs and expenses.However, these operational measurement gains and losses do not affect our net income attributable to Duncan Energy Partners L.P. or have a significant impact on us with respect to the timing of our net cash flows provided by operating activities and, accordingly, we have not established a reserve for operational measurement losses on our balance sheet.We recognized a net operational measurement gain of $9.5 million for the year ended December 31, 2010.We recognized net operational measurement losses of $1.7 million and $6.8 million for the years ended December 31, 2009 and 2008, respectively.All items of 14 Table of Contents income and loss relating to these net operational measurement gains and losses have been appropriately allocated to EPO. NGL pipelines and related marketing activities.Our NGL pipelines (i) transport mixed NGLs from natural gas processing facilities and refineries to NGL fractionation plants and storage facilities and (ii) distribute and collect purity NGL products to and from NGL fractionation plants, petrochemical plants, refineries and our Mont Belvieu storage complex.Revenues from our NGL pipeline transportation agreements are generally based upon a fixed fee per gallon of liquids transported multiplied by the volume delivered.However, revenues recorded by our subsidiary South Texas NGL from its NGL transportation agreement with EPO are based on a fixed fee per gallon of liquids multiplied by the total volume of NGLs processed at the Shoup and Armstrong NGL fractionators whether or not such NGL volumes are transported on the pipeline owned by South Texas NGL (such pipeline being a component of the South Texas NGL System).Accordingly, the results of operations for this business are generally dependent upon the volume of product transported or processed at Shoup and Armstrong, as applicable, and the level of fees charged to customers.The transportation fees charged under these arrangements are contractual and not typically regulated by governmental agencies.Typically, we do not take title to the products transported in our NGL pipelines; rather, the shipper retains title and the associated commodity price risk. The NGL marketing activities associated with our Big Thicket Gathering System generate revenues from the sale and delivery of NGLs we take title to through natural gas processing agreements at EPO’s Indian Springs natural gas processing plant located in East Texas.The results of operations from our NGL marketing activities are generally dependent upon the volume of products sold and the market-based sales prices charged to customers.EPO is the primary customer of our NGL marketing activities. NGL fractionation.Our Shoup and Armstrong NGL fractionators process mixed NGLs supplied by EPO’s South Texas natural gas processing plants.Revenues from our NGL fractionators are generally based on fee-based arrangements for our NGL fractionation services.Purity NGL products from the Shoup and Armstrong fractionators are generally transported to Mont Belvieu, Texas on the pipeline owned by South Texas NGL. Based on industry data, we believe that there will be sufficient quantities of natural gas in South Texas to support the production of mixed NGLs for more than twenty years.For example, exploration and production activity has increased in the emerging Eagle Ford Shale supply basin, which is believed to cover more than 10 million acres in southern Texas.Certain natural gas production from this region is rich in NGLs, which must be removed before the natural gas can meet quality specifications to be acceptable for transportation in the nation’s natural gas pipeline systems or for commercial use as a fuel. Seasonality.Our NGL fractionation and pipeline operations typically exhibit little to no seasonal variation.With respect to our NGL and related product storage facilities, we usually experience an increase in demand for storage services during the spring and summer months due to increased feedstock storage requirements for motor gasoline production and a decrease during the fall and winter months when propane inventories are being drawn down for heating needs.Our facilities located along the Gulf Coast may also be affected by weather events such as hurricanes and tropical storms, which generally arise during the summer and fall months. Competition.Our competitors in the NGL and related product storage business are integrated major oil companies, chemical companies and other storage and pipeline companies.With respect to our Mont Belvieu underground storage complex, we primarily compete against LDH Energy Mont Belvieu L.P., Targa Resources, Inc. and ONEOK Partners, L.P.We compete with other storage service providers primarily in terms of the fees charged, number of pipeline connections and operational dependability.We believe that fees we charge our storage customers are competitive with those charged by other storage operators because we have historically been able to renew existing contracts as they mature, resulting in many long-standing customer relationships.We also believe that the number of pipelines connected to our storage facilities allows us to offer customers a wider variety of receipt and delivery options with respect to key Gulf Coast petrochemical plants, NGL fractionators and other users of the products we store. 15 Table of Contents Furthermore, we believe that our emphasis on maintenance and safety provides our customers with a high level of confidence in our operational dependability. Our South Texas NGL System is not affected by competition given that EPO is the primary customer of these businesses. Properties.The following table summarizes the significant assets included in our NGL Pipelines & Services business segment at February 1, 2011: Usable Total Storage Plant Length Capacity Capacity Description of Asset Location (Miles) (MMBbls) (MBPD) NGL pipelines: South Texas NGL System - Pipelines Texas NGL, petrochemical and refined products storage facilities: Mont Belvieu Storage (34 caverns) (1) Texas Almeda (5 caverns) (1, 2) Texas Markham (2 caverns) (1, 2) Texas Total usable capacity NGL fractionation facilities: South Texas NGL System - Shoup fractionator Texas 77 South Texas NGL System - Armstrong fractionator Texas 20 Total plant capacities 97 (1) The Mont Belvieu storage complex includes above-ground brine pit capacity of 20 MMBbls.Brine capacity at the Almeda and Markham facilities is limited to the quantity necessary to support the product storage operations. (2) Our interest in these facilities is held under long-term operating leases. The maximum number of barrels that our NGL pipelines in South Texas can transport per day depends upon the operating balance achieved at a given point in time between various segments of this system.Since the operating balance is dependent upon the mix of products being shipped and demand levels at various delivery points, the exact capacities of such pipelines cannot be reliably determined.We measure the utilization rate of our NGL pipelines in South Texas in terms of average throughput.Total average throughput volume for this pipeline was 123 MBPD, 109 MBPD and 126 MBPD during the years ended December 31, 2010, 2009 and 2008, respectively. On a weighted-average basis, aggregate utilization rates for our NGL fractionation plants were approximately 83.6%, 86.8% and 84.3% during the years ended December 31, 2010, 2009 and 2008, respectively. The following information highlights the general use of each of our principal NGL pipeline, storage and fractionation assets, all of which we operate except for the leased Markham NGL storage facility. § The Mont Belvieu Storage complex consists of three interconnected underground storage facilities:East Storage, West Storage and North Storage. The East Storage facility is the largest of our three Mont Belvieu storage facilities.This facility consists of 14 underground salt dome storage caverns with a storage capacity of approximately 56MMBbls and an above-ground brine pit with a brine capacity of approximately 10MMBbls.This facility also has two brine production wells.The West Storage facility consists of 10 underground salt dome storage caverns with a storage capacity of approximately 15MMBbls and an above-ground brine pit with a brine capacity of approximately 2MMBbls.See “Significant Recent Developments” within this Item 1 and 2 for information regarding a fire that occurred at the West Storage facility in February 2011.The North Storage facility consists of 10 underground salt dome storage caverns with a storage capacity of approximately 30MMBbls and an above-ground brine pit with a brine capacity of approximately 8MMBbls. 16 Table of Contents During 2010, we elected to participate with EPO on a cavern conversion project, which consists of converting two storage caverns in Mont Belvieu, Texas from NGL to refined products storage service.Conversion of one of the caverns was completed in November 2010.We are currently evaluating the timing for converting the second cavern. Our storage customers include a broad range of NGL, petrochemical and refined products producers and consumers, including many of the largest petrochemical facilities and refineries in the Texas and Louisiana Gulf Coast region.Our three largest third-party storage customers, which accounted for a combined 18.2% of our segment revenues for the year ended December 31, 2010, were Exxon Mobil, Lyondell Basell and Koch Industries, Inc. We also provide underground storage services to EPO, which accounted for 31.7% of our Mont Belvieu storage revenues for the year ended December 31, 2010. As a result of the DEP I drop down transaction, we own a 66% equity interest Mont Belvieu Caverns.EPO owns the remaining equity interests in this entity. § The South Texas NGL System consists of our South Texas NGL pipelines and fractionators and includes the leased Markham and Almeda NGL storage facilities. In South Texas, we have (i) intrastate NGL transportation pipelines that transport mixed NGLs from various South Texas natural gas processing facilities (primarily those owned by EPO) to our Shoup and Armstrong fractionators, (ii) intrastate NGL pipelines that deliver NGLs to refineries and petrochemical plants located between Corpus Christi, Texas and Houston, Texas and within the Texas City-Houston area, as well as to interconnects with common carrier NGL pipelines and (iii) an intrastate NGL pipeline that delivers NGLs from the Shoup and Armstrong fractionators to our Mont Belvieu storage complex.The leased Markham and Almeda NGL storage facilities are integral components of our NGL pipelines in South Texas. The Shoup NGL fractionator is located in Corpus Christi, Texas and receives mixed NGLs from six natural gas processing plants located in South Texas.The Armstrong NGL fractionator is located in DeWitt County, Texas and fractionates mixed NGLs for EPO’s Armstrong natural gas processing plant. In May 2010, we and EPO announced our plans to expand our Shoup and Armstrong fractionation facilities to provide us with the ability to accommodate increased NGL volumes associated with increased natural gas production from the Eagle Ford Shale supply basin.In June 2010, we completedmodifications to our Shoup facility, which increased its NGL fractionation capacity to 77 MBPD.In January 2011, we completed modifications to infrastructure at the Armstrong facility, which increased its NGL fractionation capacity to 20 MBPD.The $24 million aggregate cost of these expansion projects was funded entirely by EPO. EPO is the primary customer of our South Texas NGL System and accounted for 83% of revenues generated by these assets for the year ended December 31, 2010. As a result of the DEP I and DEP II drop down transactions, we own a 66% equity interest in the entities that own the South Texas NGL System.EPO owns the remaining equity interests in these entities. Petrochemical Services Our Petrochemical Services business segment reflects the operations of our Lou-Tex Propylene Pipeline and Sabine Propylene Pipeline.These pipelines provide for the transportation of polymer-grade and chemical-grade propylene in Texas and Louisiana.Polymer-grade propylene is used in the manufacture of polypropylene.Chemical-grade propylene is a basic petrochemical used in plastics, synthetic fibers and foams. 17 Table of Contents The following information highlights the general use of our Lou-Tex Propylene and Sabine Propylene pipelines, both of which we operate: § The Lou-Tex Propylene Pipeline is a 267-mile pipeline used to transport chemical-grade propylene from Sorrento, Louisiana to Mont Belvieu, Texas.Shell Oil Company (“Shell”) and Exxon Mobil are the only customers of this pipeline.The chemical-grade propylene we transport for Shell originates at its underground storage facility located in Sorrento, Louisiana and is delivered to various receipt points between Sorrento, Louisiana and Mont Belvieu, Texas.The chemical-grade propylene we transport for Exxon Mobil originates from its refining and chemical complex located in Baton Rouge, Louisiana and is delivered to either Exxon Mobil’s customers or to an underground storage well located in Mont Belvieu, Texas owned by Mont Belvieu Caverns. § The Sabine Propylene Pipeline consists of a 21-mile pipeline used to transport polymer-grade propylene from Port Arthur, Texas to a pipeline interconnect in Cameron Parish, Louisiana.Shell is the sole customer of this pipeline.The polymer-grade propylene transported for Shell originates from the TOTAL/BASF Port Arthur cracker facility and is delivered to the Lyondell Basell polypropylene facility in Lake Charles, Louisiana. As a result of the DEP I drop down transaction, we own a 66% equity interest in Lou-Tex Propylene and Sabine Propylene.EPO owns the remaining equity interests in these entities. Revenues recorded for the Lou-Tex Propylene Pipeline and Sabine Propylene Pipeline are primarily based on exchange agreements with Shell and Exxon Mobil.As a result of these exchange agreements, we agree to receive propylene in one location and deliver propylene at another location for a fee.The following information summarizes the exchange agreements with Shell and Exxon Mobil: § Shell Exchange Agreements.Shell is obligated to meet minimum delivery requirements under the Lou-Tex Propylene and Sabine Propylene agreements.If Shell fails to meet such minimum delivery requirements, it is obligated to pay a deficiency fee to us.The term of the Lou-Tex Propylene exchange agreement expires in March 2020 and the term of the Sabine Propylene exchange agreement expires in November 2011.The Lou-Tex exchange agreement will continue on a year-to-year basis after expiration, subject to termination by either party.The fees paid by Shell under the Lou-Tex Propylene exchange agreement are generally fixed and are adjusted annually based on the operating costs of the pipeline and the U.S.Department of Labor wage index.During 2009, Shell provided notice of its intent to terminate the Sabine Propylene exchange agreement in November 2011.Given the importance of the Sabine Propylene Pipeline in delivering feedstocks to facilities connected to this pipeline, we believe that the Sabine Propylene Pipeline will remain commercially viable after the Shell exchange agreement expires in 2011. § Exxon Mobil Exchange Agreement.The term of the Lou-Tex Propylene Pipeline exchange agreement expired in June2008, but continues on a monthly basis subject to a two-year termination notice initiated by either party.The exchange fees paid by Exxon Mobil are based on the volume of chemical-grade propylene delivered. Our propylene transportation business exhibits little seasonality.With respect to competition, our petrochemical pipelines are in single product service due to the required purity of the product being shipped.Because there are no other pipelines in our market area that ship the same dedicated purity-grade product, competition for this service is limited.In the future, a competitor could change service of an existing pipeline to ship such purity products, but would incur additional costs to connect their systems to our customers. The maximum number of barrels that our petrochemical pipelines can transport per day depends upon the operating balance achieved at a given point in time between various segments of the system.Since the operating balance is dependent upon the demand levels at various delivery points, the exact capacity of our petrochemical pipelines cannot be reliably determined.We measure the utilization rates of 18 Table of Contents our petrochemical pipelines in terms of average throughput.Total average throughput volumes for these pipelines were 35 MBPD, 30 MBPD and 35 MBPD during the years ended December 31, 2010, 2009 and 2008, respectively. Title to Properties Our real property holdings fall into two basic categories: (1)parcels that we own in fee, such as the land and underlying storage caverns at Mont Belvieu, Texas and (2)parcels in which our interest derives from leases, easements, rights-of-way, permits or licenses from landowners or governmental authorities permitting the use of such land for our operations.The fee sites upon which our significant facilities are located have been owned by us or our predecessors in title for many years without any material challenge known to us relating to title to the land upon which the assets are located, and we believe that we have satisfactory title to such fee sites.We have no knowledge of any challenge to the underlying fee title of any material lease, easement, right-of-way, permit or license held by us or to our rights pursuant to any material lease, easement, right-of-way, permit or license, and we believe that we have satisfactory rights pursuant to all of our material leases, easements, rights-of-way, permits and licenses. Regulation Interstate Pipelines Liquids Pipelines.The Lou-Tex Propylene and Sabine Propylene pipelines are interstate common carrier pipelines regulated under the Interstate Commerce Act (“ICA”) by the Surface Transportation Board (“STB”).If the STB finds that a carrier’s rates are not just and reasonable or are unduly discriminatory or preferential, it may prescribe a reasonable rate.In determining a reasonable rate, the STB will consider, among other factors, the effect of the rate on the volumes transported by that carrier, the carrier’s revenue needs and the availability of other economic transportation alternatives. The STB does not need to provide rate relief unless shippers lack effective competitive alternatives.If the STB determines that effective competitive alternatives are not available and a pipeline holds market power, then we may be required to show that our rates are reasonable. Intrastate Pipelines Liquids Pipelines.Certain of our pipeline systems operate within a single state and provide intrastate pipeline transportation services.These pipeline systems are subject to various regulations and statutes mandated by state regulatory authorities.Although the applicable state statutes and regulations vary widely, they generally require that intrastate pipelines publish tariffs setting forth all rates, rules and regulations applying to intrastate service, and generally require that pipeline rates and practices be reasonable and nondiscriminatory.Shippers may challenge our intrastate tariff rates and practices on our pipelines.Our intrastate liquids pipelines are subject to regulation in Texas. Natural Gas Pipelines.Our intrastate natural gas pipelines are subject to regulation in Louisiana and Texas.Certain of our intrastate natural gas pipelines are also subject to limited regulation by the Federal Energy Regulatory Commission (“FERC”) under the Natural Gas Policy Act of 1978 (“NGPA”) because they provide transportation and storage service pursuant to Section 311 of the NGPA and Part 284 of the FERC’s regulations.Under Section 311 of the NGPA, an intrastate pipeline may transport gas on behalf of an interstate pipeline company or any local distribution company served by an interstate pipeline without becoming subject to the FERC’s jurisdiction under the Natural Gas Act of 1938 (“NGA”).However, such a pipeline is required to provide these services on an open and nondiscriminatory basis, to post certain transactional information on its website, and to make certain rate and other filings and reports compliant with the FERC’s regulations.The rates for 311 services may be established by the FERC or the respective state agency, but such rates may not exceed a fair and equitable rate.The Texas Railroad Commission has the authority to regulate the rates and terms of service for our intrastate transportation service in Texas. 19 Table of Contents In June and July 2008, we filed to amend the Statement of Operating Conditions (“SOC”) for the transportation and storage services provided by Enterprise Texas.In September 2008, we submitted to the FERC a new proposed Section 311 rate for service on our Sherman Extension pipeline.Certain shippers challenged aspects of the previous SOC changes, and the methodology used to charge shippers using the Sherman Extension.On November 23, 2009, we filed an uncontested settlement agreement that resolved the Sherman Extension rate issues, while reserving certain SOC related issues for a decision by the FERC based on the pleadings.By order issued in March 2010 the FERC approved the uncontested settlement agreement, the SOC for storage services, as filed, and the SOC for transportation services, subject to conditions.We submitted a filing in compliance with the March order, which compliance filing remains pending at this time.On April 1, 2010, we filed a rate petition for the two zones established by the settlement approved by the FERC in March 2010.On September 23, 2010, we filed an uncontested settlement which was approved by the FERC on December 16, 2010.Under this settlement, we are required to justify our settlement rates or establish new rates for NGPA Section 311 service on or before March 31, 2015. In July 2009, we filed with the FERC proposed changes to our SOC and to increase our interruptible transportation rates for NGPA Section 311 service for the Acadian and Cypress pipelines, which are part of our Acadian Gas System.On July 26, 2010, the FERC issued two orders approving the uncontested settlements resolving the rate issues filedin separate rate proceedings by Cypress and Acadian. Under the approved settlements, Cypress and Acadian are required, on or before July 13, 2014,to filerate petitions to either justify their current rates or propose new rates. Sales of Natural Gas We are engaged in natural gas marketing activities.The resale of natural gas in interstate commerce is subject to FERC jurisdiction.However, under current federal rules the price at which we sell natural gas is not regulated insofar as the interstate market is concerned and, for the most part, is not subject to state regulation.Our affiliates that engage in natural gas marketing are considered marketing affiliates of certain of EPO’s interstate natural gas pipelines.The FERC’s rules require pipelines and their marketing affiliates who sell natural gas in interstate commerce subject to the FERC’s jurisdiction to adhere to standards of conduct that, among other things, require that their transportation and marketing employeesfunction independently of each other.Pursuant to the Energy Policy Act of 2005, the FERC has also established rules prohibiting energy market manipulation.A violation of these rules by us or our employees or agents may subject us to civil penalties, suspension or loss of authorization to perform such sales, disgorgement of unjust profits or other appropriate non-monetary remedies imposed by the FERC.The Federal Trade Commission and the Commodity Futures Trading Commission also have issued rules and regulations prohibiting market manipulation. The FERC is continually proposing and implementing new rules and regulations affecting segments of the natural gas industry.For example, the FERC has adopted new market monitoring and annual reporting regulations which are applicable to many intrastate pipelines and other entities that are otherwise not subject to the FERC’s NGA jurisdiction.The FERC also has established rules requiring certain non-interstate pipelines to post daily scheduled volume information and design capacity for certain points, and has also required the annual reporting of gas sales information, in order to increase transparency in natural gas markets.Non-interstate service providers, which include NGPA Section 311 service providers, were required to begin posting the information by October 1, 2010.We cannot predict the ultimate impact of these regulatory changes on our natural gas marketing activities; however, we believe that any new regulations will also be applied to other natural gas marketers with whom we compete. For additional information regarding the potential impact of federal, state or local regulatory measures on our business, please read Item 1A “Risk Factors” of this annual report. Environmental and Safety Matters Our pipelines and other facilities are subject to multiple environmental and safety obligations and potential liabilities under a variety of federal, state and local laws and regulations.These include, without 20 Table of Contents limitation: the Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”); the Resource Conservation and Recovery Act (“RCRA”); the Federal Clean Air Act (“CAA”); the Federal Water Pollution Control Act of 1972, renamed and amended as the Clean Water Act (“CWA”); the Oil Pollution Act of 1990 (“OPA”); the Federal Occupational Safety and Health Act, as amended (“OSHA”); the Emergency Planning and Community Right to Know Act (“EPCRA”); and comparable or analogous state and local laws and regulations.Such laws and regulations affect many aspects of our present and future operations, and generally require us to obtain and comply with a wide variety of environmental registrations, licenses, permits, inspections and other approvals, with respect to air emissions, water quality, wastewater discharges and solid and hazardous waste management.Failure to comply with these requirements may expose us to fines, penalties and/or interruptions in our operations that could influence our financial position, results of operations and cash flows.If a leak, spill or release of hazardous substances occurs at any facilities that we own, operate or otherwise use, or where we send materials for treatment or disposal, we could be held liable for all resulting liabilities, including investigation, remedial and clean-up costs.Likewise, we could be required to remove or remediate previously disposed wastes or property contamination, including groundwater contamination.Any or all of this could materially affect our financial position, results of operations and cash flows. We believe our operations are in material compliance with applicable environmental and safety laws and regulations and that compliance with existing environmental and safety laws and regulations are not expected to have a material adverse effect on our financial position, results of operations and cash flows.Environmental and safety laws and regulations are subject to change.The trend in environmental regulation has been to place more restrictions and limitations on activities that may be perceived to affect the environment, and thus there can be no assurance as to the amount or timing of future expenditures for environmental regulation compliance or remediation, and actual future expenditures may be different from the amounts we currently anticipate.Revised or additional regulations that result in increased compliance costs or additional operating restrictions, particularly if those costs are not fully recoverable from our customers, could have a material adverse effect on our business, financial position, results of operations and cash flows.Below is a discussion of the material environmental laws and regulations that relate to our business. Air Emissions Our operations are associated with emissions of air pollution and are subject to the CAA and comparable state laws and regulations including state implementation plans.These laws and regulations regulate emissions of air pollutants from various industrial sources, including certain of our facilities, and also impose various monitoring and reporting requirements.Such laws and regulations may require that we obtain pre-approval for the construction or modification of certain projects or facilities expected to produce air emissions or result in the increase of existing air emissions, obtain and strictly comply with air permits containing various emissions and operational limitations, or utilize specific emission control technologies to limit emissions. Our failure to comply with these requirements could subject us to monetary penalties, injunctions, conditions or restrictions on operations, and enforcement actions.We may be required to incur certain capital expenditures in the future for air pollution control equipment in connection with obtaining and maintaining operating permits and approvals for air emissions.We believe, however, that such requirements will not have a material adverse effect on our operations, and the requirements are not expected to be any more burdensome to us than any other similarly situated company. Climate Change Regulation Responding to scientific studies that have suggested that emissions of gases, commonly referred to as “greenhouse gases,” including gases associated with the oil and gas sector such as carbon dioxide, methane, and nitrous oxide among others, may be contributing to warming of the earth’s atmosphere and other adverse environmental effects, the U.S. Congress has considered legislation to reduce emissions of greenhouse gases.The U.S. Environmental Protection Agency (“EPA”) has also taken action under the 21 Table of Contents CAA to regulate greenhouse gas emissions.In addition, some states have taken or proposed legal measures to reduce emissions of greenhouse gases. In the 111th Congress, numerous legislative measures were introduced that would have imposed restrictions or costs on greenhouse gas emissions.It is uncertain whether similar measures will be introduced in, or passed by, the 112th Congress which convened in January 2011.However, any such legislation may have the potential to affect our business, customers or the energy sector generally. In addition, the United States has been involved in international negotiations regarding greenhouse gas reductions under the United Nations Framework Convention on Climate Change (“UNFCCC”).Other nations have already agreed to regulate emissions of greenhouse gases, pursuant to the UNFCCC and a subsidiary agreement known as the “Kyoto Protocol,” an international treaty pursuant to which participating countries have agreed to reduce their emissions of greenhouse gases to below 1990 levels by 2012.The United States is a party to the UNFCCC but did not ratify the Kyoto Protocol.Such negotiations have not thus far resulted in substantive changes that would affect domestic industrial sources in the United States and it is uncertain whether an international agreement will be reached or what the terms of any such agreement would be. Following the U.S. Supreme Court’s decision in Massachusetts, et al. v. EPA, 549 U.S. 497 (2007), finding that greenhouse gases fall within the CAA definition of “air pollutant,” the EPA determined that greenhouse gases from certain sources “endanger” public health or welfare.The EPA subsequently promulgated certain regulations and interpretations that will require new and modified stationary sources of greenhouse gases above certain thresholds to report, limit or control such emissions.In November 2010, the EPA finalized rules expanding its Mandatory Greenhouse Gas Reporting Rule, originally promulgated in October 2009, to be applicable to the oil and natural gas industry, which may affect certain of our existing or future operations and require the inventory and reporting of emissions.In addition, the EPA has taken the position that existing CAA provisions require an assessment of greenhouse gas emissions within the permitting process for certain large new or modified stationary sources under the EPA’s Prevention of Significant Deterioration (“PSD”) and Title V permit programs beginning in 2011.Facilities triggering permit requirements may be required to reduce greenhouse gas emissions consistent with “best available control technology” standards if deemed to be cost-effective.Such changes will also affect state air permitting programs in states that administer the CAA under a delegation of authority, including states in which we have operations.Although subject to legal challenge, the EPA rules promulgated thus far are currently final and effective, and will remain so unless overturned by a court, or unless Congress adopts legislation altering the EPA’s regulatory authority.The EPA has also announced its intention to promulgate additional regulations restricting greenhouse gas emissions, including rules applicable to the power generation sector and oil refining sector. A number of states, individually or in regional cooperation, have also imposed restrictions on greenhouse gas emissions under various policies and approaches, including establishing a cap on emissions, requiring efficiency measures, or providing incentives for pollution reduction, use of renewable energy, or use of fuels with lower carbon content.These and other states have indicated that they may pursue additional emissions limitations. These federal, regional and state measures generally apply to industrial sources, including facilities in the oil and gas sector, and couldincrease the operating and compliance costs ofour pipelines, fractionation plants and other facilities, and could by affecting the price of, or reducing the demand for, fossil fuels or providing competitive advantages to competing fuels and energy sources, adversely affect market demand or pricing for our products or products served by ourmidstream infrastructure.All this, or any future such developments, may have an adverse effect on our business, financial position, results of operations and cash flows. There have been several court cases implicating greenhouse gas emissions and climate change issues that could establish precedent that may indirectly affect our business, customers or the energy sector generally.First, in September 2009, the United States Court of Appeals for the Second Circuit issued its decision in Connecticut v. American Electric Power Co., 582 F.3d 309 (2d Cir. Sept. 21, 2009).With this 22 Table of Contents case, the Second Circuit held that certain state and private plaintiffs could sue energy companies on the asserted basis that greenhouse gas emissions created a “public nuisance.”The U.S. Supreme Court has agreed to review that decision.Second, a three-judge panel of the United States Court of Appeals for the Fifth Circuit initially upheld claims in Comer v. Murphy Oil USA, 585 F.3d 855 (5th Cir. Oct. 16, 2009), by property owners who suffered casualty losses in Hurricane Katrina alleging that certain energy, fossil fuel and chemical industries emitted greenhouse gases that contributed to global warming and ultimately exacerbated property damage from the hurricane.The Fifth Circuit subsequently vacated the panel decision and, because of a procedural issue, was unable to review the merits of the claims. A similar case, Native Village of Kivalina v. ExxonMobil Corp., 663 F. Supp. 2d 863 (N.D. Cal. Sept. 30, 2009), dismissed similar claims for lack of subject matter jurisdiction, and this decision was appealed to and remains pending before the United States Court of Appeals for the Ninth Circuit.These cases expose other significant emission sources of greenhouse gases to similar litigation risk. The adoption and implementation of any regulations imposing reporting obligations on, or limiting emissions of greenhouse gases from, our equipment and operations could require us to incur costs to reduce emissions of greenhouse gases associated with our operations or could adversely affect demand for the natural gas or other hydrocarbon products that we transport, store or otherwise handle in connection with our midstream services.The potential increase in the costs of our operations could include costs to operate and maintain our facilities, install new emission controls on our facilities, acquire allowances to authorize our greenhouse gas emissions, pay any taxes related to our greenhouse gas emissions, or administer and manage a greenhouse gas emissions program.While we may be able to include some or all of such increased costs in the rates charged by our pipelines or other facilities, such recovery of costs is uncertain and may depend on events beyond our control, including the outcome of future rate proceedings before the FERC and the provisions of any final regulations.In addition, changes in regulatory policies that result in a reduction in the demand for hydrocarbon products that are deemed to contribute to greenhouse gases, or restrictions on their use, may reduce volumes available to us for processing, transportation, marketing and storage. Physical Impacts of Climate Change There is considerable debate as to global warming and the environmental effects of greenhouse gas emissions and associated consequences affecting global climate, oceans, and ecosystems.As a commercial enterprise, we are not in a position to validate or repudiate the existence of global warming or various aspects of the scientific debate.However, if global warming is occurring, it could have an impact on our operations.For example, our facilities that are located in low lying areas such as the coastal regions of Louisiana and Texas may be at increased risk due to flooding, rising sea levels, or disruption of operations from more frequent and severe weather events.Facilities in areas with limited water availability may be impacted if droughts become more frequent or severe.Changes in climate or weather may hinder exploration and production activities or increase the cost of production of oil and gas resources and consequently affect the volume of hydrocarbon products entering our system.Changes in climate or weather may also affect consumer demand for energy or alter the overall energy mix.However, we are not in a position to predict the precise effects of global warming on energy markets or the physical effects of global warming.We are providing this disclosure based on publicly available information on the matter. Water The CWA and comparable state laws impose strict controls on the discharge of oil and its derivatives into regulated waters.The CWA provides penalties for any discharges of petroleum products in reportable quantities and imposes substantial potential liability for the costs of removing petroleum or other hazardous substances.State laws for the control of water pollution also provide varying civil and criminal penalties and liabilities in the case of a release of petroleum or its derivatives in navigable waters or into groundwater.Spill prevention control and countermeasure requirements of federal laws require appropriate containment berms and similar structures to help prevent a petroleum tank release from impacting regulated waters.The EPA has also adopted regulations that require permits in order to discharge certain storm water run-off.Storm water discharge permits may also be required by certain states in which we operate and may impose certain monitoring and other requirements.The CWA further prohibits discharges of dredged and 23 Table of Contents fill material in wetlands and other waters of the United States unless authorized by an appropriately issued permit.We believe that our costs of compliance with these CWA requirements will not have a material adverse effect on our operations. The primary federal law for oil spill liability is the OPA, which addresses three principal areas of oil pollution: prevention, containment and cleanup, and liability.OPA applies to vessels, offshore platforms and onshore facilities, including terminals, pipelines and transfer facilities.In order to handle, store or transport oil, shore facilities are required to file oil spill response plans with the United States Coast Guard (“USCG”), the United States Department of Transportation Office of Pipeline Safety (“OPS”) or the EPA, as appropriate.Numerous states have enacted laws similar to OPA.Under OPA and similar state laws, responsible parties for a regulated facility from which oil is discharged may be liable for removal costs and natural resource damages.Any unpermitted release of petroleum or other pollutants from our pipelines or facilities could result in fines or penalties as well as significant remedial obligations. Contamination resulting from spills or releases of petroleum products is an inherent risk within the petroleum pipeline industry.To the extent that groundwater contamination requiring remediation exists along our pipeline systems or other facilities as a result of past operations, we believe any such contamination could be controlled or remedied without having a material adverse effect on our financial position, but such costs are site specific, and there is no assurance that the effects will not be material in the aggregate. Solid Waste In our normal operations, we generate hazardous and non-hazardous solid wastes that are subject to requirements of the federal RCRA and comparable state statutes, which impose detailed requirements for the handling, storage, treatment and disposal of hazardous and solid waste.We also utilize waste minimization and recycling processes to reduce the volumes of our waste. Endangered Species The federal Endangered Species Act, as amended, and comparable state laws, may restrict activities that affect endangered and threatened species or their habitats.Some of our current or future planned facilities may be located in areas that are designated as habitat for endangered or threatened species, and if so may limit or impose increased costs on facility construction or operation.In addition, the designation of previously unidentified endangered or threatened species could cause us to incur additional costs or become subject to operating restrictions or bans in the affected areas. Environmental Remediation CERCLA, also known as “Superfund,” imposes liability, often without regard to fault or the legality of the original act, on certain classes of persons who contributed to the release of a “hazardous substance” into the environment.These persons include the owner or operator of a facility where a release occurred and companies that disposed or arranged for the disposal of the hazardous substances found at a facility.Under CERCLA, responsible parties may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources and for the costs of certain health studies.CERCLA and RCRA also authorize the EPA and, in some instances third parties, to take actions in response to threats to the public health or the environment and to seek to recover the costs they incur from the responsible classes of persons.It is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by hazardous substances or other pollutants released into the environment.In the course of our ordinary operations, our pipeline systems and other facilities generate wastes that may fall within CERCLA’s definition of a “hazardous substance” or be subject to CERCLA and RCRA remediation requirements.It is possible that we could incur liability for remediation or reimbursement of remediation costs under CERCLA or RCRA for remediation at sites we currently own or operate, whether as a result of our or our predecessors’ operations, at sites that we previously owned or operated, or at disposal facilities previously used by us, even if such disposal was legal at the time it was undertaken. 24 Table of Contents Pipeline Safety Matters We are subject to regulation by the U.S. Department of Transportation (“DOT”) under the Accountable Pipeline and Safety Partnership Act of 1996, sometimes referred to as the Hazardous Liquid Pipeline Safety Act (“HLPSA”), and comparable state statutes relating to the design, installation, testing, construction, operation, replacement and management of our pipeline facilities.The HLPSA covers petroleum and petroleum products and requires any entity that owns or operates pipeline facilities to (i) comply with such regulations, (ii) permit access to and copying of records, (iii) file certain reports, and (iv) provide information as required by the Secretary of Transportation.We believe we are in material compliance with these HLPSA regulations. We are also subject to the DOT regulation requiring qualification of pipeline personnel.The regulation requires pipeline operators to develop and maintain a written qualification program for individuals performing covered tasks on pipeline facilities.The intent of this regulation is to ensure a qualified work force and to reduce the probability and consequence of incidents caused by human error.In addition, we are subject to a DOT regulation that requires pipeline operators to institute certain control room procedures.These procedures must be developed by August 1, 2011 and implemented by February 2, 2012.The regulation establishes qualification requirements for individuals performing covered tasks.We believe we are in material compliance with these DOT regulations. In addition, we are subject to the DOT Integrity Management regulations, which specify how companies should assess, evaluate, validate and maintain the integrity of pipeline segments that, in the event of a release, could impact High Consequence Areas (“HCAs”).HCAs are defined to include populated areas, unusually sensitive environmental areas and commercially navigable waterways.The regulation requires the development and implementation of an Integrity Management Program that utilizes internal pipeline inspection, pressure testing, or other equally effective means to assess the integrity of HCA pipeline segments.The regulation also requires periodic review of HCA pipeline segments to ensure that adequate preventative and mitigative measures exist and that companies take prompt action to address integrity issues raised by the assessment and analysis.In June 2008, the DOT extended its pipeline safety regulations, including Integrity Management requirements, to certain rural onshore hazardous liquid gathering lines and certain rural onshore low-stress hazardous liquid pipelines within a buffer area around “unusually sensitive areas.”We have identified our HCA pipeline segments and developed an appropriate Integrity Management Program. The DOT recently issued several new proposals to increasesafety standards for pipelines.In June 2010, the DOT issued a Notice of Proposed Rulemaking that proposes to amend the pipeline safety regulations to apply the regulations to rural low-stress hazardous liquid pipelines that are not covered by the regulations in 49 CFR Part 195. The proposed rule would apply to all small-diameter (less than 8 5/8 inches) rural low-stress pipelines located within a 1/2 mile of an Unusually Sensitive Area ("USA") and to all rural low-stress pipelines of any diameter located outside the 1/2 mile USA buffer. The DOT alsoissued an Advance Notice of Proposed Rulemaking in October 2010 in which itis considering whether to remove or modify regulatory exemptions that currently exist in the pipeline safety regulationsfor the gathering of hazardous liquids by pipeline in rural areas. The comment period for this notice ended on February 18, 2011. The DOT also has proposed new legislation to the U. S. Congress in September 2010 entitled the Strengthening Pipeline Safety and Enforcement Act of 2010. The DOTSecretary has stated that this proposed legislation would provide stronger oversight of the nation's pipelines, increase the penalties for violations of pipeline safety rules and complements the DOT's other initiatives. Specifically, the proposed legislation would, among other things, increase the maximum fine for the most serious pipeline safety violations involving deaths, injuries or major environmental harm from $1 to $2.5 million; require a review of whether rules requiring the strictest safety requirements only for HCAs should be applied to entire pipelines, including sections located in rural areas; eliminate exemptions from safety regulations for pipelines that gather liquids upstream of transmission lines; and provide for improved coordination with states and other agencies.We cannot predict whether or ifsuch DOT proposed rules and legislation will be adopted. 25 Table of Contents Risk Management Plans We are subject to the EPA’s Risk Management Plan regulations at certain facilities.These regulations are intended to work with OSHA Process Safety Management (“PSM”) regulations (see “Safety Matters” below) to minimize the offsite consequences of catastrophic releases.The regulations require us to develop and implement a risk management program that includes a five-year accident history, an offsite consequence analysis process, a prevention program and an emergency response program.We believe we are operating in material compliance with our risk management program. Safety Matters Certain of our facilities are also subject to the requirements of the federal OSHA and comparable state statutes.We believe we are in material compliance with OSHA and state requirements, including general industry standards, record keeping requirements and monitoring of occupational exposures. Certain of our facilities are subject to OSHA PSM regulations, which are designed to prevent or minimize the consequences of catastrophic releases of toxic, reactive, flammable or explosive chemicals.These regulations apply to any process which involves a chemical at or above the specified thresholds or any process which involves certain flammable liquid or gas.We believe we are in material compliance with the OSHA PSM regulations. The OSHA hazard communication standard, the community right-to-know regulations under Title III of the federal Superfund Amendment and Reauthorization Act and comparable state statutes require us to organize and disclose information about the hazardous materials used in our operations.Certain parts of this information must be reported to federal, state and local governmental authorities and local citizens upon request.These laws and provisions of CERCLA require reporting of spills and releases of hazardous chemicals in certain situations. Employees Like many publicly traded partnerships, we have no employees.All of our management, administrative and operating functions are performed by employees of EPCO pursuant to an administrative services agreement (the “ASA”) or by other service providers.For additional information regarding the ASA, see “Relationship with EPCO” in Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report.As of December 31, 2010, there were approximately 1,900 EPCO personnel that spend all or a portion of their time engaged in our business.Approximately 400 of these individuals devote all of their time performing administrative, commercial and operating duties for us.The remaining approximately 1,500 personnel are part of EPCO’s shared service organization and spend all or a portion of their time engaged in our business. Available Information As a publicly traded partnership, we electronically file certain documents with the U.S. Securities and Exchange Commission (“SEC”).We file annual reports on Form 10-K; quarterly reports on Form 10-Q; and current reports on Form 8-K (as appropriate); along with any related amendments and supplements thereto.Occasionally, we may also file registration statements and related documents in connection with equity or debt offerings.You may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.You may obtain information regarding the Public Reference Room by calling the SEC at 1-800-SEC-0330.In addition, the SEC maintains an Internet website at www.sec.gov that contains reports and other information regarding registrants that file electronically with the SEC. We provide electronic access to our periodic and current reports on our Internet website, www.deplp.com.These reports are available as soon as reasonably practicable after we electronically file such materials with, or furnish such materials to, the SEC.You may also contact our Investor Relations 26 Table of Contents department at (866) 230-0745 for paper copies of these reports free of charge.We do not intend to incorporate the information on our website into this document. Item 1A.Risk Factors. An investment in our common units involves certain risks.If any of these risks were to occur, our business, financial position, results of operations and cash flows could be materially adversely affected.In that case, the trading price of our common units could decline, and you could lose part or all of your investment. The following section lists the key current risk factors as of the date of this filing that may have a direct and material impact on our business, financial position, results of operations and cash flows. Risks Relating to Our Business Changes in demand for and production of hydrocarbon products may materially adversely affect our financial position, results of operations and cash flows. We operate predominantly in the midstream energy sector that includes transporting and storing natural gas, NGLs and propylene.As such, our financial position, results of operations and cash flows may be materially adversely affected by changes in the prices of hydrocarbon products and by changes in the relative price levels among hydrocarbon products.Changes in prices may impact demand for hydrocarbon products, which in turn may impact production and volumes transported by us and related to transportation and storage handling fees.We may also incur price risk to the extent counterparties do not perform in connection with our marketing of natural gas, NGLs and/or propylene. Historically, the price of natural gas has been extremely volatile, and we expect this volatility to continue.The New York Mercantile Exchange (“NYMEX”) daily settlement price for natural gas for the prompt month contract in 2009 ranged from a high of $6.07 per MMBtu to a low of $2.51 per MMBtu.In 2010, the NYMEX daily settlement price for natural gas ranged from a high of $6.01 per MMBtu to a low of $3.29 per MMBtu. Generally, the prices of hydrocarbon products are subject to fluctuations in response to changes in supply, demand, market uncertainty and a variety of additional uncontrollable factors.These factors include: § the level of domestic production and consumer product demand; § the availability of imported natural gas and actions taken by foreign oil and natural gas providing nations; § the availability of transportation systems with adequate capacity; § the availability of competitive fuels; § fluctuating and seasonal demand for natural gas and NGLs; § the impact of conservation efforts; § the extent of governmental regulation and taxation of production; and § the overall economic environment. We are indirectly exposed to natural gas and NGL commodity price risk.An increase in natural gas prices or a decrease in NGL prices could result in a decrease in the volume of NGLs fractionated by our 27 Table of Contents Shoup and Armstrong fractionators, which would result in a decrease in gross operating margin for the South Texas NGL System. A decrease in demand for natural gas, NGL products or petrochemical products by the petrochemical, refining or heating industries could materially adversely affect our results of operations, cash flows and financial position. A decrease in demand for NGL products by the petrochemical, refining or heating industries could materially adversely affect our financial position, results of operations and cash flows.Decreases in such demand may be caused by general economic conditions, reduced demand by consumers for the end products made with NGL products, increased competition from petroleum-based products due to pricing differences, adverse weather conditions, government regulations affecting prices and production levels of natural gas or the content of motor gasoline or other reasons.For example: Ethane.Ethane is primarily used in the petrochemical industry as feedstock for ethylene, one of the basic building blocks for a wide range of plastics and other chemical products.If natural gas prices increase significantly in relation to NGL product prices, or if the demand for ethylene falls (and, therefore, the demand for ethane by NGL producers falls), it may be more profitable for natural gas producers to leave the ethane in the natural gas stream to be burned as fuel than to extract the ethane from the mixed NGL stream for sale as an ethylene feedstock. Propane.The demand for propane as a heating fuel is significantly affected by weather conditions.Unusually warm winters could cause the demand for propane to decline significantly and could cause a significant decline in the volumes of propane that we transport. Isobutane.A reduction in demand for motor gasoline additives may reduce demand for isobutane.During periods in which the difference in market prices between isobutane and normal butane is low or inventory values are high relative to current prices for normal butane or isobutane, our operating margin from selling isobutane could be reduced. Propylene.Propylene is sold to petrochemical companies for a variety of uses, principally for the production of polypropylene.Propylene is subject to rapid and material price fluctuations.Any downturn in the domestic or international economy could cause reduced demand for, and an oversupply of propylene, which could cause a reduction in the volumes of propylene that we transport. Any decrease in supplies of natural gas could adversely affect our business and operating results. Our success depends on our ability to obtain access to new sources of natural gas from both domestic production and LNG terminals, which sources are dependent on factors beyond our control. We cannot give any assurance regarding the natural gas production industry’s ability to find new domestic supply sources.Production from existing wells and gas supply basins connected to our pipelines will naturally decline over time, which means our cash flows associated with the gathering or transportation of gas from these wells and basins will also decline over time.The amount of natural gas reserves underlying these wells may also be less than we anticipate, and the rate at which production from these reserves declines may be greater than we anticipate.Accordingly, to maintain or increase throughput levels on our pipelines, we must continually obtain access to new supplies of natural gas.The primary factors affecting our ability to obtain new sources of natural gas to our pipelines include: § the level of successful drilling activity near our pipelines; § our ability to compete for these supplies; § our ability to connect our pipelines to the suppliers; § the successful completion of new liquefied natural gas (“LNG”) facilities near our pipelines; and 28 Table of Contents § our gas quality requirements. The level of drilling activity depends on economic and business factors beyond our control.The primary factor that impacts drilling decisions is the price of oil and natural gas.These commodity prices have fluctuated dramatically in recent years.A sustained decline in natural gas prices could result in a decrease in exploration and development activities in the fields served by our pipelines, which would lead to reduced throughput levels on our pipelines.Other factors that impact production decisions include producers’ capital budget limitations, the ability of producers to obtain necessary drilling and other governmental permits, the availability and cost of drilling rigs and other drilling equipment and regulatory changes.Because of these factors, even if new natural gas reserves were discovered in areas served by our pipelines, producers may choose not to develop those reserves or may connect them to different pipelines. Imported LNG is expected to be a significant component of future natural gas supply to the United States.Much of this increase in LNG supplies is expected to be imported through LNG facilities which have currently been developed or new LNG facilities which have been announced to be developed over the next decade.We cannot predict which, if any, of these announced, but as yet unbuilt, projects will be constructed.In addition, unanticipated increases in future natural gas supplies may not be made available to our facilities and pipelines if (i) a significant number of these new projects fail to be developed with their announced capacity, (ii) there are significant delays in such development, (iii) they are built in locations where they are not connected to our assets or (iv) they do not influence sources of supply on our systems. If we are not able to obtain new supplies of natural gas to replace the natural decline in volumes from existing supply basins, or if the expected increase in natural gas supply through imported LNG is not realized, throughput on our pipelines would decline, which could have a material adverse effect on our financial position, results of operations and ability to make distributions to our unitholders. Consistent with industry practice, we do not obtain independent evaluations of natural gas reserves dedicated to our pipeline systems, including our South Texas NGL Pipeline & Storage System. Accordingly, volumes of natural gas gathered on our pipeline systems in the future could be less than we anticipate, which could adversely affect our cash flow and our ability to make cash distributions to unitholders. Consistent with industry practice, we do not obtain independent evaluations of natural gas reserves connected to our pipeline systems due to the unwillingness of producers to provide reserve information as well as the cost of such evaluations.Accordingly, we do not have estimates of total reserves dedicated to our systems (or to processing and fractionation facilities such as those serving EPO in South Texas) or the anticipated lives of such reserves.If the total reserves or estimated lives of the reserves connected to our pipeline systems, particularly in South Texas, are less than we anticipate and we are unable to secure additional sources of natural gas or NGLs, then the volumes of NGLs transported on our NGL pipelines in South Texas or natural gas gathered on our Acadian Gas System and other pipeline systems in the future could be less than we anticipate.A decline in the volumes of natural gas or NGLs gathered on our pipeline systems could have an adverse effect on our business, results of operations, financial position and our ability to make cash distributions to our unitholders. We face competition from third parties in our midstream energy businesses. Even if reserves exist in the areas accessed by our facilities and are ultimately produced, we may not be chosen by the producers in these areas to gather, transport, market, store or otherwise handle the hydrocarbons that are produced.We compete with others, including producers of oil and natural gas, for any such production on the basis of many factors, including but not limited to geographic proximity to the production, costs of connection, available capacity, rates and access to markets. Our transportation businesses compete with other pipeline companies in the areas they serve.We also compete with truck, railroad and marine transportation companies in some of the areas we serve. Competitive pressures may adversely affect our tariff rates or volumes shipped. 29 Table of Contents In our natural gas gathering business, we encounter competition in obtaining contracts to gather natural gas supplies, and particularly new supplies.Competition in natural gas gathering is based in large part on reputation, efficiency, system reliability, gathering system capacity and price arrangements.Our key competitors in the gas gathering segment include independent gas gatherers and major integrated energy companies.Alternate gathering facilities are available to producers we serve, and those producers may also elect to construct proprietary gas gathering systems.If production delivered to our gathering system declines, our revenues from such operations will decline. Our debt is provided under bank facilities that mature in 2011 and 2013.The cost to refinance these facilities may be materially higher.Our debt level may limit our future financial and operating flexibility. As of December 31, 2010, we had $106.0 million of indebtedness outstanding under our Multi-Year Revolving Credit Facility, which matures in October 2013, with the ability to borrow up to an additional $744.0 million, subject to certain conditions and limitations, under the credit agreement.We also had an additional $282.3 million of indebtedness outstanding under our senior unsecured Term Loan Agreement, which matures in December 2011 and $400.0 million of indebtedness outstanding under our $400 Million Term Loan Facility, which matures in October 2013.Our level of indebtedness could have important consequences, including: § our ability to obtain additional financing, if necessary, for working capital, capital expenditures, acquisitions or other purposes may be impaired or such financing may not be available on favorable terms; § covenants contained in our existing and future credit and debt arrangements require us to meet certain financial tests that may affect our flexibility in planning for and reacting to changes in our business, including possible acquisition opportunities; § we may need a substantial portion of our cash flow to make principal and interest payments on our indebtedness, reducing the funds that would otherwise be available for operation, future business opportunities and distributions to unitholders; and § our debt level may make us more vulnerable than our competitors with less debt to competitive pressures or a downturn in our business or the economy generally. Our ability to service our indebtedness will depend upon, among other things, our future financial and operating performance, which may be affected by prevailing economic conditions and financial, business, regulatory and other factors, some of which are beyond our control.If our operating results are not sufficient to service our current or future indebtedness, we may be forced to take actions such as reducing distributions, reducing or delaying business activities, acquisition, investments or capital expenditures, selling assets, restructuring or refinancing our indebtedness, or seeking additional equity capital or bankruptcy protection.We may not be able to affect any of these remedies on satisfactory terms if at all. Increases in interest rates could materially adversely affect our business, results of operations, cash flows and financial position. We have exposure to increases in interest rates.At December 31, 2010 we had $788.3 million in outstanding variable rate debt.As a result, significant increases in interest rates could adversely affect our results of operations, cash flows and financial position. An increase in interest rates may also cause a corresponding decline in demand for equity investments, in general, and in particular for yield-based equity investments such as our common units.Any such reduction in demand for our common units resulting from other more attractive investment opportunities may cause the trading price of our common units to decline. 30 Table of Contents We may not be able to fully execute our growth strategy if we encounter illiquid capital markets or increased competition for investment opportunities. Our growth strategy contemplates the development and acquisition of a wide range of midstream and other energy infrastructure assets while maintaining a strong balance sheet.This strategy includes constructing and acquiring additional assets and businesses to enhance our ability to compete effectively and diversifying our asset portfolio, to provide more stable cash flow.We consider and pursue potential joint ventures, stand alone projects or other transactions that we believe may present opportunities to realize synergies, expand our role in the energy infrastructure business and increase our market position. We will require substantial new capital to finance the future development and acquisition of assets and businesses.Any limitations on our access to capital may impair our ability to execute this growth strategy.If our cost of debt or equity capital becomes too expensive, our ability to develop or acquire accretive assets will be limited.We also may not be able to raise necessary funds on satisfactory terms, if at all. The negative impact of the tightening of the credit markets may have a material adverse effect on us resulting from, but not limited to, an inability to expand facilities or finance the acquisition of assets on favorable terms, if at all, increased financing costs or financing with increasingly restrictive covenants.In addition, the distribution yields of new equity issued may be higher than our historical levels, making additional equity issuances more expensive. We also compete for the types of assets and businesses we would likely be interested in purchasing or acquiring.Increased competition for a limited pool of assets could result in our losing to other bidders more often or acquiring assets at less attractive prices.Either occurrence would limit our ability to fully execute our growth strategy.Our inability to execute our growth strategy may materially adversely affect our ability to maintain or pay higher distributions in the future. Our credit agreements contain operating and financial restrictions, including covenants and restrictions that may be affected by events beyond our control, or that may limit our business and/or financing activities. The operating and financial restrictions and covenants in our credit agreements and any future financing agreements could restrict our ability to finance future operations or capital needs or to expand or pursue our business activities.For example, our credit agreements may restrict or limit our ability to: § make distributions if any default or event of default occurs; § incur additional indebtedness or guarantee other indebtedness; § grant liens or make certain negative pledges; § make certain loans or investments; § make any material change to the nature of our business, including consolidations, liquidations and dissolutions; or § enter into a merger, consolidation, sale and leaseback transaction or sale of assets. Our ability to comply with the covenants and restrictions contained in our credit agreements may be affected by events beyond our control, including prevailing economic, financial and industry conditions.If market or other economic conditions deteriorate, our ability to comply with these covenants may be impaired.If we violate any of the restrictions, covenants, ratios or tests in our credit agreement, a significant portion of our indebtedness may become immediately due and payable, and our lenders’ commitment to make further loans to us may terminate.We might not have, or be able to obtain, sufficient funds to make these accelerated payments. 31 Table of Contents Restrictions in our credit agreements could limit our ability to make distributions upon the occurrence of certain events. Our payment of principal and interest on our debt will reduce cash available for distributions on our common units.Furthermore, our credit agreements could limit our ability to make distributions upon the occurrence of the following events, among others: § failure to pay any principal, interest, fees, expenses or other amounts when due; § failure of any representation or warranty made by us in our credit agreements to be true and correct in any material respect; § failure to perform or otherwise comply with the covenants in the credit agreements; § failure to pay any other material debt; § a bankruptcy or insolvency event involving us, our general partner or any of our subsidiaries; § the entry of, and failure to pay, one or more adverse judgments in excess of a specified amount against which enforcement proceedings are brought or that are not stayed pending appeal; § a change in control of us; § a judgment default or a default under any material agreement if such default could have a material adverse effect on us; and § the occurrence of certain events with respect to employee benefit plans subject to the Employee Retirement Income Security Act. Any subsequent refinancing of our current debt or any new debt could have similar or more restrictive provisions.For more information regarding our credit agreements, see Note 11 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. Our pipeline integrity program may impose significant costs and liabilities on us. The DOT issued final rules (effective March 2001 with respect to hazardous liquid pipelines and February 2004 with respect to natural gas pipelines) requiring pipeline operators to develop integrity management programs to comprehensively evaluate their pipelines, and take measures to protect pipeline segments located in what the rules refer to as “high consequence areas.”The final rule resulted from the enactment of the Pipeline Safety Improvement Act of 2002.At this time, we cannot predict the ultimate costs of compliance with this rule because those costs will depend on the number and extent of any repairs found to be necessary as a result of the pipeline integrity testing that is required by the rule.The majority of the costs to comply with this integrity management rule are associated with pipeline integrity testing and any repairs found to be necessary as a result of such testing.Changes such as advances of in-line inspection tools, identification of additional threats to a pipeline’s integrity and changes to the amount of pipe determined to be located in “high consequence areas” can have a significant impact on the costs to perform integrity testing and repairs.We will continue our pipeline integrity testing programs to assess and maintain the integrity of our pipelines.The results of these tests could cause us to incur significant and unanticipated capital and operating expenditures for repairs or upgrades deemed necessary to ensure the continued safe and reliable operation of our pipelines. In June 2008, the DOT issued a Final Rule extending its pipeline safety regulations, including integrity management requirements, to certain rural onshore hazardous liquid gathering lines and certain rural onshore low-stress hazardous liquid pipelines within a buffer area around “unusually sensitive areas.”The issuance of these new gathering and low-stress pipeline safety regulations, including 32 Table of Contents requirements for integrity management of those pipelines, is likely to increase the operating costs of our pipelines subject to such new requirements. Our growth strategy may adversely affect our results of operations if we do not successfully integrate and manage the businesses that we acquire or if we substantially increase our indebtedness and contingent liabilities to make acquisitions. Our growth strategy includes making accretive acquisitions.As a result, from time to time, we will evaluate and acquire assets and businesses that we believe complement our existing operations.We may be unable to successfully integrate and manage businesses we acquire in the future.We may incur substantial expenses or encounter delays or other problems in connection with our growth strategy that could negatively impact our results of operations, cash flows and financial position.Moreover, acquisitions and business expansions involve numerous risks, including but not limited to: § difficulties in the assimilation of the operations, technologies, services and products of the acquired companies or business segments; § establishing the internal controls and procedures that we are required to maintain under the Sarbanes-Oxley Act of 2002; § managing relationships with new joint venture partners with whom we have not previously partnered; § experiencing unforeseen operational interruptions or the loss of key employees, customers, or suppliers; § inefficiencies and complexities that can arise because of unfamiliarity with new assets and the businesses associated with them, including with their markets; and § diversion of the attention of management and other personnel from day-to-day business to the development or acquisition of new businesses and other business opportunities. If consummated, any acquisition or investment would also likely result in the incurrence of indebtedness and contingent liabilities and an increase in interest expense and depreciation, accretion and amortization expenses.As a result, our capitalization and results of operations may change significantly following an acquisition.A substantial increase in our indebtedness and contingent liabilities could have a material adverse effect on our results of operations, cash flows and financial position.In addition, any anticipated benefits of material acquisition, such as expected cost savings, may not be fully realized, if at all. Because our general partner does not own incentive distribution rights in our distributions, we may elect to acquire or build energy infrastructure assets that have a lower expected return on investment than a similarly situated publicly traded energy partnership whose partner owns incentive distribution rights. Duncan Energy Partners was formed in part to support the growth objectives of EPO.EPO, the owner of our general partner, elected to forgo incentive distribution rights with respect to our distributions for the purpose of reducing our expected long-term cost of equity capital.This should allow us to acquire or build energy infrastructure assets with lower expected returns on investment that should still be accretive, in terms of distributable cash flow, on a per unit basis.Such expected returns on investment may not be considered economically viable by other similarly situated publicly traded partnerships whose general partners own incentive distribution rights.In addition, we may elect to participate in capital projects with Enterprise, whereby our expected return on investment may be lower than that of Enterprise, yet is still ultimately expected to be accretive, in terms of distributable cash flow, on a per unit basis for our common units.Should the returns and cash flow from operations from such acquisitions or capital projects 33 Table of Contents not materialize as expected, we may not be able to support our cash distribution rate at current levels or increase our cash distribution rate to partners in the future. We may not be able to make acquisitions or to make acquisitions on economically acceptable terms, which may limit our ability to grow. We are limited in our ability to make acquisitions by our business opportunity agreements with EPO.These agreements entitle them to take business opportunities for the benefit of themselves before allowing us to take them.In addition, our ability to grow depends, in part, on our ability to make acquisitions that result in an increase in the cash generated from operations per unit.If we are unable to make these accretive acquisitions either because we are (i) unable to identify attractive acquisition candidates or negotiate acceptable purchase contracts with them, (ii) unable to obtain financing for these acquisitions on economically acceptable terms, or (iii) outbid by competitors, then our future growth and ability to maintain and increase over time distributions will be limited. Acquisitions that appear to increase our cash from operations may nevertheless reduce our cash from operations on a per unit basis. Even if we make acquisitions that we believe will increase our cash from operations, these acquisitions may nevertheless reduce our cash from operations on a per unit basis.Any acquisition involves assumptions that may not materialize and potential risks that may occur.These risks include our inability to achieve our operating and financial projections or to integrate an acquired business successfully, the assumption of unknown liabilities for which we become liable and the loss of key employees or key customers. If we consummate any future acquisitions, our capitalization and results of operations may change significantly, and our unitholders will not have the opportunity to evaluate the economic, financial and other relevant information that we will consider in determining the application of these funds and other resources. We depend in large part on EPO and the continued success of its business as we operate our assets as part of their value chain, and adverse changes in its related businesses may reduce our revenue, earnings or cash available for distribution. We have entered into a number of material contracts with EPO and its subsidiaries relating to midstream energy services and arrangements.Our cash flows and financial position depend in large part on the continued success of EPO as we operate our assets as part of its value chain.Any adverse changes in the business of EPO, due to market conditions, sales of assets or otherwise, or the failure of EPO to renew any of its material agreements with us, could reduce our revenue, earnings or cash available for distribution.See Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for additional information regarding our relationship with EPO. The interruption of distributions to us from our subsidiaries may affect our ability to satisfy our obligations and to make distributions to our partners. We are a holding company with no business operations, and our operating subsidiaries conduct all of our operations and own all of our operating assets.Our only significant assets are the ownership interests we own in our subsidiaries.As a result, we depend upon the earnings and cash flow of our subsidiaries and Evangeline and the distribution of that cash to us in order to meet our obligations and to allow us to make distributions to our partners.The ability of our subsidiaries and Evangeline to make distributions to us may be restricted by, among other things, the provisions of existing and future indebtedness, applicable state partnership and limited liability company laws and other laws and regulations, including FERC policies. We also own a membership interest in Enterprise Texas, which interest has a stated fixed return.Although we have effective priority rights to specified quarterly distribution amounts ahead of any 34 Table of Contents distributions on EPO’s minority equity interests in Enterprise Texas, the inability of Enterprise Texas Pipeline to make distributions of the fixed returns in full each quarter would have a material adverse impact on our ability to make distributions to our partners and could affect our ability to satisfy other debt obligations. The credit and risk profile of our general partner and its owners could adversely affect our risk profile, which could increase our borrowing costs, hinder our ability to raise capital or impact potential future credit ratings. The credit and business risk profiles of a general partner or owners of a general partner may be factors in credit evaluations of a limited partnership by the nationally recognized debt rating agencies.This is because the general partner controls the business activities of the partnership, including its cash distribution policy and acquisition strategy and business risk profile.Another factor that may be considered is the financial position of our general partner and its owners, including the degree of their financial leverage and their dependence on cash flow from the partnership to service their indebtedness. If we were to seek a credit rating in the future, our credit rating may be adversely affected by the leverage of the owners of our general partner, as credit rating agencies may consider these entities’ leverage because of their ownership interest in and control of us, the strong operational links between them and their affiliates and us, and our reliance on EPO for a substantial percentage of our revenue.Any such adverse effect on our credit rating would increase our cost of borrowing or hinder our ability to raise money in the capital markets, which would impair our ability to grow our business and make distributions to unitholders. Affiliates of EPCO and Enterprise, the indirect owner of our general partner, have significant indebtedness outstanding and are dependent principally on the cash distributions from their limited partner interests in Enterprise to service such indebtedness.Any distributions by Enterprise to such entities will be made only after satisfying their then-current obligations to their creditors.Although we have taken certain steps in our organizational structure, financial reporting and contractual relationships to reflect the separateness of us and our general partner from the entities that control our general partner, and other entities controlled by EPCO, our credit ratings and business risk profile could be adversely affected if the ratings and risk profiles of EPCO or the entities that control our general partner were viewed as substantially lower or more risky than ours. A natural disaster, catastrophe or other event could result in severe personal injury, property damage and environmental damage, which could curtail our operations and otherwise materially adversely affect our cash flow and, accordingly, affect the market price of our common units. Some of our operations involve risks of personal injury, property damage and environmental damage, which could curtail our operations and otherwise materially adversely affect our cash flow.For example, natural gas facilities operate at high pressures, sometimes in excess of 1,100 pounds per square inch.Pipelines may suffer inadvertent damage from construction, farm and utility equipment.Virtually all of our operations are exposed to potential natural disasters, including hurricanes, tornadoes, storms and floods.The location of our assets and our customers’ assets in the U.S. Gulf Coast region makes them particularly vulnerable to hurricane or tropical storm risk. If one or more facilities that we own or that deliver natural gas or other products to us are damaged by severe weather or any other disaster, accident, catastrophe or event, our operations could be significantly interrupted.Similar interruptions could result from damage to production or other facilities that supply our facilities or other stoppages arising from factors beyond our control.These interruptions might involve significant damage to people, property or the environment, and repairs might take from a week or less for a minor incident to six months or more for a major interruption.Any event that interrupts the revenues generated by our operations, or which causes us to make significant expenditures not covered by insurance, could reduce our cash available for paying distributions and, accordingly, adversely affect the market price of our common units. 35 Table of Contents We believe that EPCO maintains adequate insurance coverage on behalf of us, although insurance will not cover many types of interruptions that might occur and will not cover amounts up to applicable deductibles.As a result of market conditions, premiums and deductibles for certain insurance policies can increase substantially, and in some instances, certain insurance may become unavailable or available only for reduced amounts of coverage.For example, changes in the insurance markets subsequent to the hurricanes in 2005 and 2008 have made it more difficult for us to obtain certain types of coverage.As a result, EPCO may not be able to renew existing insurance policies on behalf of us or procure other desirable insurance on commercially reasonable terms, if at all.If we were to incur a significant liability for which we were not fully insured, it could have a material adverse effect on our financial position, results of operations and cash flows.In addition, the proceeds of any such insurance may not be paid in a timely manner and may be insufficient if such an event were to occur.See Note 18 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for more information regarding insurance matters. Our construction of new assets is subject to regulatory, environmental, political, legal and economic risks, which may result in delays, increased costs or decreased cash flows. One of the ways we intend to grow our business is through the construction of new midstream energy assets.We cannot ensure that our construction projects will not be delayed due to government permits, weather conditions or other factors beyond our control.The construction of new assets also involves numerous operational, regulatory, environmental, political and legal risks beyond our control and may require the expenditure of significant amounts of capital.These potential risks include, among other things, the following: § we may be unable to complete construction projects on schedule or at the budgeted cost due to the unavailability of required construction personnel or materials, accidents, weather conditions or an inability to obtain necessary permits; § we will not receive any material increases in revenues until the project is completed, even though we may have expended considerable funds during the construction phase, which may be prolonged; § we may construct facilities to capture anticipated future growth in production or demand in a region in which such growth does not materialize; § since we are not engaged in the exploration for and development of natural gas reserves, we may not have access to third-party estimates of reserves in an area prior to our constructing facilities in the area.As a result, we may construct facilities in an area where the reserves are materially lower than we anticipate; § where we do rely on third-party estimates of reserves in making a decision to construct facilities, these estimates may prove to be inaccurate because there are numerous uncertainties inherent in estimating reserves; and § we may be unable to obtain rights-of-way to construct additional pipelines or the cost to do so may be uneconomical. A materialization of any of these risks could adversely affect our ability to achieve growth in the level of our cash flows or realize benefits from expansion opportunities or construction projects. Federal, state or local regulatory measures could materially affect our business, results of operations, cash flows and financial position. The intrastate natural gas pipeline transportation services we provide are subject to various Texas and Louisiana state laws and regulations that apply to the rates we charge and the terms and conditions of the services we offer.Although state regulation typically is less onerous than FERC regulation, proposed 36 Table of Contents and existing rates subject to state regulation and the provision of our services on a non-discriminatory basis are subject to challenge by protest and complaint, respectively.In addition, the transportation and storage services furnished by our intrastate natural gas facilities on behalf of interstate natural gas pipelines or certain local distribution companies are regulated by the FERC pursuant to Section 311 of the NGA.Pursuant to the NGA, we are required to offer those services on an open and nondiscriminatory basis at a fair and equitable rate.Such FERC-regulated NGA Section 311 rates also may be subject to challenge and successful challenges may adversely affect our revenues. Although our natural gas gathering systems are generally exempt from FERC regulation under the NGA, FERC regulation still significantly affects our natural gas gathering business.In recent years, the FERC has pursued pro-competition policies in its regulation of interstate natural gas pipelines.If the FERC does not continue this approach, it could have an adverse effect on the rates we are able to charge in the future.In addition, the distinction between FERC-regulated transmission service and federally unregulated gathering services is the subject of regular litigation, so, in such a circumstance, the classification and regulation of some of our gathering facilities may be subject to change based on future determinations by the FERC and the courts.Additional rules and legislation pertaining to these matters are considered and adopted from time to time at both federal and state levels.We cannot predict what effect, if any, such regulatory changes and legislation might have on our operations, but we could be required to incur additional capital expenditures. The tariff rates and terms of service of the intrastate liquids pipeline transportation services we provide are subject to various Texas state laws and regulations.Although state regulation typically is less onerous than FERC regulation, our intrastate rates and terms of service are subject to challenge by complaint. The STB regulates transportation on interstate propylene pipelines.The current version of the ICA and its implementing regulations give the STB authority to regulate the rates we charge for service on the propylene pipelines and generally requires that our rates and practices be just and reasonable and nondiscriminatory.The rates we charge for movements on our propylene pipelines may be subject to challenge and any successful challenge to those rates could adversely affect our revenues.Our interstate propylene pipelines formerly were regulated by the FERC, and we cannot guarantee that the FERC will not reassert jurisdiction over those facilities in the future. For a general overview of federal, state and local regulation applicable to our assets, see Item 1 and 2 of this annual report. Environmental costs and liabilities and changing environmental regulation, including climate change regulation, could affect our results of operations, cash flows and financial condition. Our operations are subject to extensive federal, state and local regulatory requirements relating to environmental affairs, health and safety, waste management and chemical and petroleum products.Further, we cannot ensure that existing environmental regulations will not be revised or that new regulations, such as regulations designed to reduce the emissions of greenhouse gases, will not be adopted or become applicable to us.Governmental authorities have the power to enforce compliance with applicable regulations and permits and to subject violators to civil and criminal penalties, including substantial fines, injunctions or both.Certain environmental laws, including CERCLA and analogous state laws and regulations, may impose strict, joint and several liability for costs required to cleanup and restore sites where hazardous substances or hydrocarbons have been disposed or otherwise released.Moreover, third parties, including neighboring landowners, may also have the right to pursue legal actions to enforce compliance or to recover for personal injury and property damage allegedly caused by the release of hazardous substances, hydrocarbons or other waste products into the environment. We make expenditures in connection with environmental matters as part of normal capital expenditure programs.However, future environmental law developments, such as stricter laws, regulations, permits or enforcement policies, could significantly increase some costs of our operations, including the handling, manufacture, use, emission or disposal of substances and wastes. 37 Table of Contents Climate Change Risks.Climate change regulation is one area of potential future environmental law development. Responding to scientific reports regarding threats posed by global warming, the U.S. Congress has considered legislation to reduce emissions of greenhouse gases.In addition, some states, including states in which our facilities or operations are located, have individually or in regional cooperation, imposed restrictions on greenhouse gas emissions under various policies and approaches, including establishing a cap on emissions, requiring efficiency measures, or providing incentives for pollution reduction, use of renewable energy, or use of fuels with lower carbon content. The EPA has also taken action under the CAA to regulate greenhouse gas emissions.In November 2010, the EPA finalized rules expanding its Mandatory Greenhouse Gas Reporting Rule, originally promulgated in October 2009, to be applicable to the oil and natural gas industry, which may affect certain of our existing or future operations and require the inventory and reporting of emissions.In addition, EPA has taken the position that existing CAA provisions require an assessment of greenhouse gas emissions within the permitting process for certain large new or modified stationary sources under EPA’s PSD and Title V permit programs beginning in 2011.Facilities triggering permit requirements may be required to reduce greenhouse gas emissions consistent with “best available control technology” standards if deemed to be cost-effective.Such changes will also affect state air permitting programs in states that administer the CAA under a delegation of authority, including states in which we have operations.The EPA has also announced its intention to promulgate additional regulations restricting greenhouse gas emissions, including rules applicable to the power generation sector and oil refining sector. The adoption and implementation of any regulations imposing reporting obligations on, or limiting emissions of greenhouse gases from, our equipment and operations could require us to incur costs to reduce emissions of greenhouse gases associated with our operations or could adversely affect demand for the natural gas or other hydrocarbon products that we transport, store or otherwise handle in connection with our midstream services.The potential increase in the costs of our operations could include costs to operate and maintain our facilities, install new emission controls on our facilities, acquire allowances to authorize our greenhouse gas emissions, pay any taxes related to our greenhouse gas emissions, and administer and manage a greenhouse gas emissions program.We may not be able to recover such increased costs through customer prices or rates.In addition, changes in regulatory policies that result in a reduction in the demand for hydrocarbon products that are deemed to contribute to greenhouse gases, or restrictions on their use, may reduce volumes available to us for transportation, marketing and storage. Moreover, there have been several court cases implicating greenhouse gas emissions and climate change issues that could establish precedent that may indirectly affect our business, customers or the energy sector generally.First, in September 2009, the United States Court of Appeals for the Second Circuit issued its decision in Connecticut v. American Electric Power Co., 582 F.3d 309 (2d Cir. Sept. 21, 2009).With this case, the Second Circuit held that certain state and private plaintiffs could sue energy companies on the asserted basis that greenhouse gas emissions created a “public nuisance.”The U.S. Supreme Court has agreed to review that decision.Second, a three-judge panel of the United States Court of Appeals for the Fifth Circuit initially upheld claims in Comer v. Murphy Oil USA, 585 F.3d 855 (5th Cir. Oct. 16, 2009), by property owners who suffered casualty losses in Hurricane Katrina alleging that certain energy, fossil fuel and chemical industries emitted greenhouse gases that contribute to global warming and ultimately exacerbated property damage from the hurricane.The Fifth Circuit subsequently vacated the panel decision, and because of a procedural issue, was unable to review the merits of the claims.A similar case, Native Village of Kivalina v. ExxonMobil Corp., 663 F. Supp. 2d 863 (N.D. Cal. Sept. 30, 2009), dismissed similar claims for lack of subject matter jurisdiction, and this decision was appealed to and remains pending before the United States Court of Appeals for the Ninth Circuit.These cases could establish legal precedent that may expose other significant emission sources of greenhouse gases to similar litigation risk. These or any future developments may have an adverse effect on our business, financial position results of operations and cash flows.While we may be able to include some or all of such increased costs in the rates charged by our pipelines or other facilities, such recovery of costs is uncertain and may depend on events beyond our control, including the outcome of future rate proceedings before the FERC and the provisions of any final legislation. 38 Table of Contents In addition, global warming could have an impact on our physical operations and energy markets.For example, our facilities that are located in low lying areas such as the coastal regions of Louisiana and Texas may be at increased risk due to flooding, rising sea levels, or disruption of operations from more frequent and severe weather events.Facilities in areas with limited water availability may be impacted if droughts become more frequent or severe.Changes in climate or weather may hinder exploration and production activities or increase or decrease the cost of production of oil and gas resources and consequently affect the volume of hydrocarbon products entering our system.Changes in climate or weather may also affect consumer demand for energy or alter the overall energy mix. Hydraulic Fracturing Risks.Certain of our customers employ hydraulic fracturing techniques to stimulate natural gas production from unconventional geological formations (including shale formations), which entails the injection of pressurized fracturing fluids (consisting of water, sand and certain chemicals) into a well bore.The federal Energy Policy Act of 2005 amended the Underground Injection Control provisions of the federal Safe Drinking Water Act (“SDWA”) to exclude hydraulic fracturing from the definition of “underground injection” under certain circumstances.However, the repeal of this exclusion has been advocated by certain advocacy organizations and others in the public.Legislation to amend the SDWA to repeal this exemption and require federal permitting and regulatory control of hydraulic fracturing, as well as legislative proposals to require disclosure of the chemical constituents of the fluids used in the fracturing process, were proposed in recent sessions of Congress.Similar legislation could be introduced in the current session of Congress, which commenced in January 2011.The EPA has commenced a study of the potential environmental impacts of hydraulic fracturing, the results of which are anticipated to be available by late 2012.Last year, a committee of the U.S. House of Representatives commenced investigations into hydraulic fracturing practices.The U.S. Department of the Interior has announced that it will consider regulations relating to the use of hydraulic fracturing techniques on public lands and disclosure of fracturing fluid constituents.In addition, some states and localities have adopted, and others are considering adopting, regulations or ordinances that could restrict hydraulic fracturing in certain circumstances, or that would impose higher taxes, fees or royalties on natural gas production.For example, New York has imposed a de facto moratorium on the issuance of permits for certain hydraulic fracturing practices until an environmental review and potential new regulations are finalized, which will at the earliest be July 31, 2011.Significant controversy has surrounded drilling operations in Pennsylvania.Wyoming has adopted legislation requiring drilling operators conducting hydraulic fracturing activities in that state to publicly disclose the chemicals used in the fracturing process, and Colorado requires recordkeeping and disclosure of fracturing fluid constituents to officials in certain circumstances.Increased regulation and attention given to the hydraulic fracturing process could lead to greater opposition, including litigation, to oil and gas drilling activities using hydraulic fracturing techniques.Additional legislation or regulation could also lead to operational delays or increased operating costs in the production of oil and natural gas, including from the developing shale plays, incurred by our customers or could make it more difficult to perform hydraulic fracturing.If these legislative and regulatory initiatives cause a material decrease in the drilling of new wells and related servicing activities, it may affect the volume of hydrocarbon projects available to our midstream business and our results of operations, cash flows and financial position could be materially impacted. We are subject to strict regulations at many of our facilities regarding employee safety, and failure to comply with these regulations could adversely affect our ability to make distributions to unitholders. The workplaces associated with our facilities are subject to the requirements of OSHA and comparable state statutes that regulate the protection of the health and safety of workers.In addition, the OSHA hazard communication standard requires that we maintain information about hazardous materials used or produced in our operations and that we provide this information to employees, state and local governmental authorities and local residents.The failure to comply with OSHA requirements or general industry standards, keep adequate records or monitor occupational exposure to regulated substances could expose us to liability, enforcement, and fines and penalties, and could have a material adverse effect on our business, financial position, results of operations and ability to make distributions to unitholders. 39 Table of Contents The adoption and implementation of new statutory and regulatory requirements for derivative transactions could have an adverse impact on our ability to hedge risks associated with our business and increase the working capital requirements to conduct these activities. The United States Congress has passed, and the President has signed into law, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”).The Dodd-Frank Act provides for new statutory and regulatory requirements for financial derivative transactions, including oil and gas hedging transactions.Certain transactions will be required to be cleared on exchanges, and cash collateral will be required for these transactions.The Dodd-Frank Act provides for a potential exception from these clearing and cash collateral requirements for commercial end-users and it includes a number of defined terms that will be used in determining how this exception applies to particular derivative transactions and to the parties to those transactions.The Dodd-Frank Act requires the Commodity Futures Trading Commission (the “CFTC”) to promulgate rules to define these terms in detail, but we do not know the definitions that the CFTC will actually promulgate or how these definitions will apply to us. The majority of our financial derivative transactions are currently executed and cleared over exchanges that already require the posting of cash collateral or letters of credit based on initial and variation margin requirements.We enter into over the counter natural gas derivative contracts from time to time with respect to a portion of our expected storage activities in order to hedge against commodity price uncertainty and enhance the predictability of cash flows from these activities.Depending on the rules and definitions adopted by the CFTC, we might in the future be required to provide additional cash collateral for our commodities hedging transactions whether cleared over an exchange or for those transactions executed over the counter.Posting of additional or new cash collateral could cause liquidity issues for us by reducing our ability to use our cash for capital expenditures or other partnership purposes.A requirement to post additional or new cash collateral could therefore significantly reduce our ability to execute strategic hedges to reduce commodity price uncertainty and thus protect cash flows.We are at risk unless and until the CFTC adopts rules and definitions that confirm that companies such as us are not required to post cash collateral for our over-the-counter derivative hedging contracts that do not increase the amount of cash collateral posted for transactions cleared over an exchange.In addition, even if we are not required to post cash collateral for our derivative contracts, the banks and other derivatives dealers who are our contractual counterparties will be required to comply with the Dodd-Frank Act’s new requirements.These requirements may affect the liquidity and pricing of derivative contracts, and the costs of compliance by dealers and counterparties will likely be passed on to customers, thus decreasing the benefits to us of hedging transactions and reducing our profitability. We depend on EPO and certain other key customers for a significant portion of our revenues.The loss of any of these key customers could result in a decline in our revenues and cash available to make distributions to our unitholders. We rely on a limited number of customers for a significant portion of revenues.For the year ended December 31, 2010, 2009 and 2008, EPO and its affiliates accounted for approximately 34.6%, 33.8% and 23.6% of our total consolidated revenues, respectively.In addition, several of our assets also rely on only one or two customers for the asset’s cash flow.For example, the only shipper on the pipeline owned by South Texas NGL is EPO; there are only two customers on our Lou-Tex Propylene Pipeline; there is only one customer on our Sabine Propylene Pipeline; and there is only one shipper on the pipeline held by Evangeline.In order for new customers to use these pipelines, we or the new shippers would be required to construct interim pipeline connections. We may be unable to negotiate extensions or replacements of these contracts and those with other key customers on favorable terms.The loss of all or even a portion of the contracted volumes of these customers, as a result of competition, creditworthiness or otherwise, could have a material adverse effect on our financial position, results of operations and ability to make distributions to our unitholders, unless we are able to contract for comparable volumes from other customers at favorable rates. 40 Table of Contents We are exposed to the credit risks of our key customers, and any material nonpayment or nonperformance by our key customers could reduce our ability to make distributions to our unitholders. We are subject to risks of loss resulting from nonpayment or nonperformance by our customers. Any material nonpayment or nonperformance by our key customers could reduce our ability to make distributions to our unitholders.Furthermore, some of our customers may be highly leveraged and subject to their own operating and regulatory risks.We generally do not require collateral for our accounts receivable.If we fail to adequately assess the creditworthiness of existing or future customers, unanticipated deterioration in their creditworthiness and any resulting increase in nonpayment or nonperformance by them could have a material adverse effect on our business, results of operations, financial position and ability to make cash distributions to our unitholders. We depend on the leadership and involvement of key personnel for the success of our businesses. We depend on the leadership, involvement and services of key personnel.The loss of leadership and involvement or the services of certain key members of our senior management team could have a material adverse effect on our business, financial position, results of operations, cash flows and market price of our securities. Successful development of LNG import terminals outside our areas of operations could reduce the demand for our services. Development of new, or expansion of existing, LNG facilities outside our areas of operations could reduce the need for customers to transport natural gas from supply basins connected to our pipelines.This could reduce the amount of gas transported by our pipelines for delivery off-system to other intrastate or interstate pipelines serving these customers.If we are not able to replace these volumes with volumes to other markets or other regions, throughput on our pipelines would decline which could have a material adverse effect on our financial position, results of operations and ability to make distributions to our unitholders. We do not own all of the land on which our pipelines and facilities are located, which could disrupt our operations. We do not own all of the land on which our pipelines and facilities are located, and we are therefore subject to the risk of increased costs to maintain necessary land use.We obtain the rights to construct and operate certain of our pipelines and related facilities on land owned by third parties and governmental agencies for a specific period of time.Our loss of these rights, through our inability to renew right-of-way contracts or otherwise, or increased costs to renew such rights, could have a material adverse effect on our business, results of operations, financial position and ability to make distributions to our unitholders. Mergers among our customers or competitors could result in lower volumes being shipped on our pipelines, thereby reducing the amount of cash we generate. Mergers among our existing customers or competitors could provide strong economic incentives for the combined entities to utilize systems other than ours and we could experience difficulty in replacing lost volumes and revenues.Because most of our operating costs are fixed, a reduction in volumes would result in not only a reduction of revenues, but also a decline in net income and cash flow of a similar magnitude, which would reduce our ability to meet our financial obligations and make distributions to our unitholders. 41 Table of Contents Risks Relating to an Investment in Us Enterprise and its affiliates, EPO and EPCO and its affiliates may compete with us, and business opportunities may be directed by contract to those affiliates prior to us under the administrative services agreement. Our partnership agreement does not prohibit Enterprise and its affiliates, EPO and EPCO and their affiliates, other than our general partner, from owning and operating natural gas and NGL pipelines and storage assets or engaging in businesses that otherwise compete directly or indirectly with us.In addition, Enterprise, EPO and EPCO may acquire, construct or dispose of additional midstream energy or other natural gas assets in the future, without any obligation to offer us the opportunity to purchase or construct any of these assets. Under the ASA, if any business opportunity, other than a business opportunity to acquire general partner interests and other related equity securities in a publicly traded partnership, is presented to EPCO and its affiliates, us and our general partner, EPO or Enterprise and its general partner, then EPO will have the first right to pursue such opportunity for itself or, in its sole discretion, to affirmatively direct the opportunity to us.Accordingly, we are limited by contract in our ability to take certain business opportunities for our partnership.See Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report and Item 13 of this annual report for more information regarding the ASA. Our general partner and its affiliates own a controlling interest in us and have conflicts of interest and limited fiduciary duties, which may permit them to favor their own interests to our detriment. As of December 31, 2010, EPO indirectly owned a 0.7% general partner interest in us and beneficially owned approximately 58.5% of our outstanding common units and controls our general partner, which controls us.Although our general partner has a fiduciary duty to manage us in a manner beneficial to us and our unitholders, the directors and officers of our general partner have a fiduciary duty to manage it and our general partner in a manner beneficial to Enterprise and its affiliates.Furthermore, certain directors and officers of our general partner may be directors or officers of affiliates of our general partner.Conflicts of interest may arise between Enterprise and its affiliates, including our general partner, on the one hand, and us and our unitholders, on the other hand.As a result of these conflicts, our general partner may favor its own interests and the interests of its affiliates over the interests of our unitholders.These potential conflicts include, among others, the following situations: § Enterprise, EPCO and their affiliates may engage in substantial competition with us on the terms set forth in the ASA. § Neither our partnership agreement nor any other agreement requires EPCO or Enterprise or their affiliates (other than our general partner) to pursue a business strategy that favors us.Directors and officers of EPCO and the general partners of Enterprise and their affiliates have a fiduciary duty to make decisions in the best interest of their shareholders or unitholders, which may be contrary to our interests. § Our general partner is allowed to take into account the interests of parties other than us, such as EPCO and Enterprise and their affiliates, in resolving conflicts of interest, which has the effect of limiting its fiduciary duty to our unitholders. § Some of the employees of EPCO who provide services to us also may devote significant time to the business of Enterprise and will be compensated by EPCO for such services. § Our partnership agreement limits the liability and reduces the fiduciary duties of our general partner, while also restricting the remedies available to our unitholders for actions that, without these limitations, might constitute breaches of fiduciary duty.By purchasing common units, 42 Table of Contents unitholders will be deemed to have consented to some actions and conflicts of interest that might otherwise constitute a breach of fiduciary or other duties under applicable law. § Our general partner determines the amount and timing of asset purchases and sales, operating expenditures, capital expenditures, borrowings, repayments of indebtedness, issuances of additional partnership securities and cash reserves, each of which can affect the amount of cash that is available for distribution to our unitholders. § Our general partner determines which costs, including allocated overhead, incurred by it and its affiliates are reimbursable by us. § EPO may propose to contribute additional assets to us and, in making such proposal, the directors of EPO have a fiduciary duty to EPO’s members and not to our unitholders. § Our partnership agreement does not restrict our general partner from causing us to pay it or its affiliates for any services rendered on terms that are fair and reasonable to us or entering into additional contractual arrangements with any of these entities on our behalf. § Our general partner intends to limit its liability regarding our contractual obligations. § Our general partner may exercise its rights to call and purchase all of our common units if, at any time, it and its affiliates own 80% or more of the outstanding common units. § Our general partner controls the enforcement of obligations owed to us by it and its affiliates, including the ASA. § Our general partner decides whether to retain separate counsel, accountants or others to perform services for us. See Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report and Item 13 of this annual report for additional information regarding our relationships with EPCO and EPO. We may be limited in our ability to consummate transactions, including acquisitions with affiliates of our general partner. We will have inherent conflicts of interest with affiliates of our general partner, including Enterprise.These conflicts may cause the ACG Committees of these entities not to approve, or unitholders of these entities to dispute, any transactions that may be proposed or consummated between or among us and these affiliates.This may inhibit or prevent us from consummating transactions, including acquisitions, with them. EPCO’s employees may be subjected to conflicts in managing our business and the allocation of time and compensation costs between our business and the business of EPCO and its other affiliates. We have no officers or employees and rely solely on officers of our general partner and employees of EPCO.Certain of our officers are also officers of EPCO and other affiliates of EPCO.These relationships may create conflicts of interest regarding corporate opportunities and other matters, and the resolution of any such conflicts may not always be in our or our unitholders’ best interests.In addition, these overlapping officers allocate their time among us, EPCO and other affiliates of EPCO.These officers face potential conflicts regarding the allocation of their time, which may adversely affect our business, results of operations and financial position. We have entered into the ASA, which governs business opportunities among entities controlled by EPCO, which includes us and our general partner and Enterprise and its general partner.For information 43 Table of Contents regarding how business opportunities are handled under the ASA within the EPCO group of companies, see Item 13 of this annual report. We do not have a separate compensation committee, and aspects of the compensation of our executive officers and other key employees, including base salary, are not reviewed or approved by our independent directors.The determination of executive officer and key employee compensation could involve conflicts of interest resulting in economically unfavorable arrangements for us.For a discussion of our executive compensation policies and procedures, see Item 11 of this annual report. The global financial crisis and its ongoing effects may have impacts on our business and financial position that we currently cannot predict. We may face significant challenges if conditions in the financial markets revert to those that existed from the fourth quarter of 2008 through 2009.Our ability to access the capital markets may be severely restricted at a time when we would like, or need, to do so, which could have an adverse impact on our ability to meet capital commitments and achieve the flexibility needed to react to changing economic and business conditions.The credit crisis could have a negative impact on our lenders or customers, causing them to fail to meet their obligations to us.Additionally, demand for our services and products depends on activity and expenditure levels in the energy industry, which are directly and negatively impacted by depressed oil and gas prices.Also, a decrease in demand for NGLs by the petrochemical and refining industries due to a decrease in demand for their products as a result of general economic conditions would likely impact demand for our services and products.Any of these factors could lead to reduced usage of our pipelines and energy logistics services, which could have a material negative impact on our revenues and prospects. An affiliate of EPO has the power to appoint and remove our directors and management. Because EPO beneficially owns 100% of DEP GP, it has the ability to elect all the members of the board of directors of our general partner.Our general partner has control over all decisions related to our operations.Furthermore, the goals and objectives of EPO relating to us may not be consistent with those of a majority of the public unitholders. Our general partner has a limited call right that may require unitholders to sell their common units at an undesirable time or price. If at any time after December 8, 2010, our general partner and its affiliates own 80% or more of our outstanding common units, our general partner will have the right, which it may assign to any of its affiliates or to us, but not the obligation, to acquire all, but not less than all, of the common units held by unaffiliated persons at a price equal to the greater of: § the average of the daily closing prices of the common units over the 20 trading days preceding the date three days before notice of exercise of the call right is first mailed; and § the highest price paid by our general partner or any of its affiliates for common units during the 90-day period preceding the date such notice is first mailed. As a result, our unitholders may be required to sell their common units at a price that is less than the initial offering price or, because of the manner in which the purchase price is determined, at a price less than the then current market price of our common units.In addition, this call right may be exercised at an otherwise undesirable time or price and unitholders may not receive any return on their investment.Our unitholders may also incur a tax liability upon a sale of their common units.Our general partner is not obligated to obtain a fairness opinion regarding the value of the common units to be repurchased by it upon exercise of the call right.There is no restriction in our partnership agreement that prevents our general partner from issuing additional common units or other equity securities and exercising its call right.If our general partner exercised its call right, the effect would be to take us private and, if our common units were subsequently deregistered, we might no longer be subject to the reporting requirements of the Securities 44 Table of Contents Exchange Act of 1934, as amended, or the “Exchange Act”.As of February 1, 2011, affiliates of Enterprise own our general partner and approximately 58.5% of our outstanding common units. Our partnership agreement limits our general partner’s fiduciary duties to unitholders and restricts the remedies available to unitholders for actions taken by our general partner that might otherwise constitute breaches of fiduciary duty. Our partnership agreement contains provisions that reduce the standards to which our general partner would otherwise be held by state fiduciary duty law.For example, our partnership agreement: § permits our general partner to make a number of decisions in its individual capacity, as opposed to in its capacity as our general partner.This entitles our general partner to consider only the interests and factors that it desires, and it has no duty or obligation to give any consideration to any interest of, or factors affecting, us, our affiliates or any limited partner.Examples include the exercise of its limited call right, its rights to vote or transfer our common units it owns, its registration rights and the determination of whether to consent to any merger or consolidation of the partnership, or amendment to the partnership agreement; § provides in the absence of bad faith by the ACG Committee or our general partner, the resolution, action or terms made, taken or provided in connection with a potential conflict of interest transaction will be conclusive and binding on all persons (including all partners) and will not constitute a breach of the partnership agreement or any standard of care or duty imposed by law; § provides the general partner shall not be liable to the partnership or any partner for its good faith reliance on the provisions of the partnership agreement to the extent it has duties, including fiduciary duties, and liabilities at law or in equity; § generally provides that affiliate transactions and resolutions of conflicts of interest not approved by the ACG Committee of the board of directors of our general partner must be on terms no less favorable to us than those generally provided to or available from unrelated third parties or be “fair and reasonable” to us; § provides that it shall be presumed that the resolution of any conflicts of interest by our general partner or the ACG Committee was not made in bad faith, and in any proceeding brought by or on behalf of any limited partner or us, the person bringing or prosecuting such proceeding will have the burden of overcoming such presumption; and § provides that our general partner and its officers and directors will not be liable for monetary damages to us or our limited partners for any acts or omissions unless there has been a final and non-appealable judgment entered by a court of competent jurisdiction determining that the general partner or those other persons acted in bad faith or engaged in fraud or willful misconduct or, in the case of a criminal matter, acted with knowledge that the conduct was criminal. By purchasing a common unit, a unitholder will become bound by the provisions of our partnership agreement, including the provisions described above. Unitholders have limited voting rights and are not entitled to elect our general partner or its directors, which could lower the trading price of our common units. Unlike the holders of common stock in a corporation, unitholders have only limited voting rights on matters affecting our business and, therefore, limited ability to influence management’s decisions regarding our business.Unitholders will have no right to elect our general partner or its board of directors on an annual or other continuing basis.The board of directors of our general partner, including the independent directors, is chosen entirely by its owners and not by the unitholders.Furthermore, even if our unitholders were dissatisfied with the performance of our general partner, they will, practically speaking, have a limited ability to remove our general partner.As a result of these limitations, the price at which our 45 Table of Contents common units trade could be diminished because of the absence or reduction of a control premium in the trading price. The vote of the holders of at least 66 2/3% of all outstanding common units is required to remove our general partner.As of February 1, 2011, affiliates of Enterprise, which owns our general partner, owned approximately 58.5% of our outstanding common units. We may issue additional units without our unitholders’ approval, which would dilute our unitholders’ ownership interests. At any time, we may issue an unlimited number of limited partner interests of any type without the approval of our unitholders.Our partnership agreement does not give unitholders the right to approve our issuance of equity securities ranking junior to our common units at any time.In addition, our partnership agreement does not prohibit the issuance by our subsidiaries of equity securities, which may effectively rank senior to our common units.The issuance by us of additional common units or other equity securities will have the following effects: § the ownership interest of unitholders immediately prior to the issuance will decrease; § the amount of cash available for distributions on each common unit may decrease; § the relative voting strength of each previously outstanding common unit may be diminished; § the ratio of taxable income to distributions may increase; and § the market price of our common units may decline. Our partnership agreement restricts the voting rights of unitholders owning 20% or more of our common units. Our partnership agreement restricts unitholders’ voting rights by providing that any common units held by a person that owns 20% or more of any class of units then outstanding, other than our general partner, its affiliates, their transferees and persons who acquired such units with the prior approval of the board of directors of our general partner, cannot vote on any matter.Our partnership agreement also contains provisions limiting the ability of common unitholders to call meetings or to acquire information about our operations, as well as other provisions limiting common unitholders’ ability to influence the manner or direction of management. We have a holding company structure in which our subsidiaries conduct our operations and own our operating assets, which may affect our ability to make distributions to our unitholders. We are a partnership holding company and our operating subsidiaries conduct all of our operations and own all of our operating assets.We have no significant assets, other than the ownership interests, in our subsidiaries and Evangeline.As a result, our ability to make distributions to our unitholders depends on the performance of our subsidiaries and Evangeline and their ability to distribute funds to us.The ability of our subsidiaries and Evangeline to make distributions to us may be restricted by, among other things, the provisions of existing and future indebtedness, applicable state partnership and limited liability company laws and other laws and regulations, including FERC policies. Affiliates of Enterprise currently own a 34% minority equity interest in certain of our operating subsidiaries and a 49% equity interest in our remaining operating subsidiaries.These affiliates have a right of first refusal to acquire these subsidiaries or their material assets if we desire to sell them, other than inventory and other assets sold in the ordinary course of business.These rights may adversely affect our ability to dispose of these assets.In addition, Duncan Energy Partners’ ownership interest in Mont Belvieu Caverns may be diluted, and the cash flow from our NGL Pipelines & Services segment may be reduced, if 46 Table of Contents Duncan Energy Partners does not contribute a proportionate share of certain future costs to fund expansion projects at Mont Belvieu Caverns. We do not have the same flexibility as other types of organizations to accumulate cash and equity to protect against illiquidity in the future. Unlike a corporation, our partnership agreement requires us to make quarterly distributions to our unitholders of all available cash reduced by any amounts of reserves for commitments and contingencies, including capital and operating costs and debt service requirements.The value of our common units and other limited partner interests may decrease in direct correlation with decreases in the amount we distribute per common unit.Accordingly, if we experience a liquidity problem in the future, we may not be able to issue more equity to recapitalize. Cost reimbursements to EPCO and its affiliates will reduce cash available for distribution to our unitholders. Prior to making any distribution on our common units, we will reimburse EPCO and its affiliates for all expenses they incur on our behalf, including allocated overhead.These amounts will include all costs incurred in managing and operating us, including costs for rendering administrative staff and support services to us, and overhead allocated to us by EPCO.The payment of these amounts could adversely affect our ability to make distributions to our unitholders.EPCO has sole discretion to determine the amount of these expenses.In addition, EPCO and its affiliates may provide other services to us for which we will be charged fees as determined by EPCO. Unitholders may not have limited liability if a court finds that unitholder action constitutes control of our business. The limitations on the liability of holders of limited partner interests for the obligations of a limited partnership have not been clearly established in some of the states in which we do business.Unitholders could have unlimited liability for our obligations if a court or government agency determined that: § we were conducting business in a state, but had not complied with that particular state’s partnership statute; or § unitholders’ right to act with other unitholders to remove or replace our general partner, to approve some amendments to our partnership agreement or to take other actions under our partnership agreement constituted “control” of our business. Unitholders may have liability to repay distributions. Under certain circumstances, unitholders may have to repay amounts wrongfully returned or distributed to them.Under Section 17-607 of the Delaware Revised Uniform Limited Partnership Act, we may not make a distribution to our unitholders if the distribution would cause our liabilities to exceed the fair value of our assets.Liabilities to partners on account of their partnership interests and liabilities that are non-recourse to the partnership are not counted for purposes of determining whether a distribution is permitted.Delaware law provides that for a period of three years from the date of an impermissible distribution, limited partners who received the distribution and who knew at the time of the distribution that it violated Delaware law will be liable to the limited partnership for the distribution amount.A purchaser of common units who becomes a limited partner is liable for the obligations of the transferring limited partner to make contributions to the partnership that are known to such purchaser of common units at the time it became a limited partner and for unknown obligations if the liabilities could be determined from our partnership agreement. 47 Table of Contents Our general partner’s interest in us and the control of our general partner may be transferred to a third-party without unitholder consent. Our general partner may transfer its general partner interest to a third-party in a merger or in a sale of all or substantially all of its assets without the consent of the unitholders.Furthermore, there is no restriction in our partnership agreement on the ability of DEP GP or EPO to transfer their equity interests in our general partner to a third-party.The new equity owner of our general partner would then be in a position to replace the board of directors and officers of our general partner with their own choices and to influence the decisions taken by the board of directors and officers of our general partner. Tax Risks to Common Unitholders Our tax treatment depends on our status as a partnership for federal income tax purposes, as well as our not being subject to a material amount of entity-level taxation by individual states. If the Internal Revenue Service were to treat us as a corporation for federal income tax purposes or if we were to become subject to a material amount of entity-level taxation for state tax purposes, then our cash distributions to our unitholders would be substantially reduced. The anticipated after-tax economic benefit of an investment in our common units depends to an extent on our being treated as a partnership for federal income tax purposes.We have not requested, and do not plan to request, a ruling from the Internal Revenue Service (“IRS”) on this matter. If we were treated as a corporation for federal income tax purposes, we would pay federal income tax on our taxable income at the corporate tax rate, which is currently a maximum of 35%, and would likely pay additional state income taxes at varying rates.Distributions to our unitholders would generally be taxed again as corporate distributions, and no income, gains, losses, deductions or credits would flow through to unitholders.Because a tax would be imposed upon us as a corporation, the cash available for distribution to our unitholders would be substantially reduced.Thus, treatment of us as a corporation would result in a material reduction in the after-tax return to our unitholders, likely causing a substantial reduction in the value of our common units. Current law may change, causing us to be treated as a corporation for federal income tax purposes or otherwise subjecting us to a material amount of entity-level taxation.In addition, because of widespread state budget deficits and other reasons, several states are evaluating ways to enhance state-tax collections.If any additional state were to impose an entity-level tax upon us or our operating subsidiaries, the cash available for distribution to our unitholders would be reduced. The tax treatment of publicly traded partnerships or an investment in our common units could be subject to potential legislative, judicial or administrative changes and differing interpretations, possibly on a retroactive basis. The present federal income tax treatment of publicly traded partnerships, including us, or an investment in our common units may be modified by administrative, legislative or judicial interpretation at any time.Any modification to the federal income tax laws and interpretations thereof may or may not be applied retroactively and could make it more difficult or impossible to meet the exception, which we refer to as the qualifying income exception, for us to be treated as a partnership for federal income tax purposes that is not taxable as a corporation, affect or cause us to change our business activities, affect the tax considerations of an investment in us, change the character or treatment of portions of our income or adversely affect an investment in our common units.Recently, members of Congress considered substantive changes to the existing U.S. tax laws that would have affected the tax treatment of certain publicly traded partnerships.We are unable to predict whether any of these changes or any other proposals will ultimately be enacted.Any such changes could negatively impact the value of an investment in our common units and the amount of cash available for distribution to our unitholders. 48 Table of Contents We prorate our items of income, gain, loss and deduction between transferors and transferees of our common units each month based upon the ownership of our common units on the first day of each month, instead of on the basis of the date a particular common unit is transferred. We prorate our items of income, gain, loss and deduction between transferors and transferees of our common units each month based upon the ownership of our common units on the first day of each month, instead of on the basis of the date a particular common unit is transferred.The use of this proration method may not be permitted under existing Treasury Regulations, and, accordingly, our counsel is unable to opine as to the validity of this method.If the IRS were to challenge this method or new Treasury Regulations were issued, we may be required to change the allocation of items of income, gain, loss and deduction among our unitholders. A successful IRS contest of the federal income tax positions we take may adversely impact the market for our common units, and the costs of any contests will be borne by our unitholders and our general partner. The IRS may adopt positions that differ from the positions we take, even positions taken with advice of counsel.It may be necessary to resort to administrative or court proceedings to sustain some or all of the positions we take.A court may not agree with some or all of the positions we take.Any contest with the IRS may adversely impact the taxable income reported to our unitholders and the income taxes they are required to pay.As a result, any such contest with the IRS may materially and adversely impact the market for our common units and the price at which our common units trade.In addition, the costs of any contest with the IRS, principally legal, accounting and related fees, will result in a reduction in cash available for distribution to our unitholders and our general partner and thus will be borne indirectly by our unitholders and our general partner. Even if our common unitholders do not receive any cash distributions from us, they will be required to pay taxes on their share of our taxable income. Because our unitholders will be treated as partners to whom we will allocate taxable income, which could be different in amount from the cash that we distribute, our unitholders will be required to pay federal income taxes and, in some cases, state and local income taxes on their share of our taxable income, whether or not they receive any cash distributions from us.Our common unitholders may not receive cash distributions from us equal to their share of our taxable income or even equal to the actual tax liability resulting from their share of our taxable income. Tax gain or loss on the disposition of our common units could be different than expected. If a common unitholder sells common units, the unitholder will recognize a gain or loss equal to the difference between the amount realized and the unitholder’s tax basis in those common units.Prior distributions to a unitholder in excess of the total net taxable income a unitholder is allocated for a common unit, which decreased the unitholder’s tax basis in that common unit, will, in effect, become taxable income to the unitholder if the common unit is sold at a price greater than the unitholder’s tax basis in that common unit, even if the price the unitholder receives is less than the unitholder’s original cost.A substantial portion of the amount realized, whether or not representing gain, may be ordinary income to a unitholder.In addition, because the amount realized may include a unitholder’s share of our nonrecourse liabilities, a unitholder that sells common units may incur a tax liability in excess of the amount of the cash received from the sale. Tax-exempt entities and non-U.S. persons face unique tax issues from owning common units that may result in adverse tax consequences to them. Investments in common units by tax-exempt entities, such as individual retirement accounts (known as IRAs), other retirement plans and non-U.S. persons, raise issues unique to them.For example, virtually all of our income allocated to unitholders who are organizations exempt from federal income tax, including IRAs and other retirement plans, will be unrelated business taxable income and will be taxable to 49 Table of Contents them.Distributions to non-U.S. persons will be reduced by withholding taxes at the highest applicable effective tax rate, and non-U.S. persons will be required to file United States federal income tax returns and pay tax on their share of our taxable income. We will treat each purchaser of our common units as having the same tax benefits without regard to the common units purchased.The IRS may challenge this treatment, which could adversely affect the value of our common units. Because we cannot match transferors and transferees of common units, we adopt depreciation and amortization positions that may not conform to all aspects of existing Treasury Regulations.A successful IRS challenge to those positions could adversely affect the amount of tax benefits available to a common unitholder.It also could affect the timing of these tax benefits or the amount of gain from a sale of common units and could have a negative impact on the value of our common units or result in audit adjustments to the common unitholders’ tax returns. Our common unitholders will likely be subject to state and local taxes and return filing requirements in states where they do not live as a result of an investment in our common units. In addition to federal income taxes, our common unitholders will likely be subject to other taxes, such as state and local income taxes, unincorporated business taxes and estate, inheritance or intangible taxes that are imposed by the various jurisdictions in which we do business or own property even if the unitholder does not live in any of those jurisdictions.Our common unitholders will likely be required to file state and local income tax returns and pay state and local income taxes in some or all of these various jurisdictions.Further, they may be subject to penalties for failure to comply with those requirements.We own property or conduct business in Louisiana and Texas.We may own property or conduct business in other states or foreign countries in the future.It is the responsibility of each unitholder to file its own federal, state and local tax returns. The sale or exchange of 50% or more of the total interest in our capital and profits during any twelve-month period will result in the termination of our partnership for federal income tax purposes. We will be considered to have technically terminated our partnership for federal income tax purposes if there is a sale or exchange of 50% or more of the total interests in our capital and profits within a twelve-month period.Our technical termination would, among other things, result in the closing of our taxable year for all unitholders, which would result in us filing two tax returns (and our unitholders could receive two Schedules K-1) for one fiscal year.Our technical termination could also result in a deferral of depreciation deductions allowable in computing our taxable income. The IRS has recently announced a relief procedure whereby if a publicly traded partnership that has technically terminated requests, and the IRS grants, special relief, among other things, the partnership will be required to provide only a single Schedule K-1 to unitholders for the tax years in which the technical termination occurs. We have adopted certain valuation methodologies that may result in a shift of income, gain, loss and deduction between DEP GP and our unitholders. The IRS may challenge this treatment, which could adversely affect the value of our common units. When we issue additional common units or engage in certain other transactions, we determine the fair market value of our assets and allocate any unrealized gain or loss attributable to our assets to the capital accounts of our unitholders and DEP GP.Our methodology may be viewed as understating the value of our assets.In that case, there may be a shift of income, gain, loss and deduction between certain unitholders and DEP GP, which may be unfavorable to such unitholders.Moreover, under this methodology, subsequent purchasers of common units may have a greater portion of their Internal Revenue Code Section 743(b) adjustment allocated to our intangible assets and a lesser portion allocated to our tangible assets.The IRS may challenge our methods, or our allocation of the Section 743(b) adjustment 50 Table of Contents attributable to our tangible and intangible assets, and allocations of income, gain, loss and deduction between DEP GP and certain of our unitholders. A successful IRS challenge to these methods or allocations could adversely affect the amount of taxable income or loss being allocated to our unitholders.It also could affect the amount of gain from a unitholder’s sale of common units and could have a negative impact on the value of the common units or result in audit adjustments to the unitholder’s tax returns without the benefit of additional deductions. A unitholder whose common units are loaned to a “short seller” to cover a short sale of common units may be considered as having disposed of those common units.If so, he would no longer be treated for tax purposes as a partner with respect to those common units during the period of the loan and may recognize gain or loss from the disposition. Because a common unitholder whose common units are loaned to a “short seller” to cover a short sale of common units may be considered as having disposed of the loaned units, the unitholder may no longer be treated for tax purposes as a partner with respect to those common units during the period of the loan to the short seller and the unitholder may recognize gain or loss from such disposition.Moreover, during the period of the loan to the short seller, any of our income, gain, loss or deduction with respect to those common units may not be reportable by the unitholder and any cash distributions received by the unitholder as to those common units could be fully taxable as ordinary income.Our counsel has not rendered an opinion regarding the treatment of a unitholder whose common units are loaned to a short seller to cover a short sale of common units; therefore, unitholders desiring to assure their status as partners and avoid the risk of gain recognition from a loan to a short seller are urged to modify any applicable brokerage account agreements to prohibit their brokers from borrowing their common units. Item 1B.Unresolved Staff Comments. None. Item 3.Legal Proceedings. As part of our normal business activities, we may be named as a defendant in litigation and legal proceedings, including those arising from regulatory and environmental matters.Although we are insured against various risks to the extent we believe it is prudent, there is no assurance that the nature and amount of such insurance will be adequate, in every case, to indemnify us against liabilities arising from future legal proceedings.We are not aware of any litigation, pending or threatened, that we believe is reasonably likely to have a significant adverse effect on our consolidated financial position, results of operations or cash flows.For information regarding our significant legal proceedings, see “Litigation” under Note 17 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report, which subsection is incorporated by reference into this Item 3. Item 4. (Removed and Reserved). 51 Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Unitholder Matters and Issuer Purchases of Equity Securities. Market Information and Cash Distributions Our common units are listed on the NYSE under the ticker symbol “DEP.”As of February 1, 2011, there were approximately 47 unitholders of record of our common units.The following table presents the high and low sales prices for our common units during the periods indicated (as reported by the NYSE Composite Transaction Tape) and the amount, record date and payment date of the quarterly cash distributions we paid on each of our common units with respect to such periods. Cash Distribution History Price Ranges Per Record Payment High Low Unit Date Date 1st Quarter $ $ $ April 30, 2009 May 8, 2009 2nd Quarter $ $ $ July 31, 2009 August 7, 2009 3rd Quarter $ $ $ October 30, 2009 November 5, 2009 4th Quarter $ $ $ January 29, 2010 February 5, 2010 1st Quarter $ $ $ April 30, 2010 May 6, 2010 2nd Quarter $ $ $ July 30, 2010 August 6, 2010 3rd Quarter $ $ $ October 29, 2010 November 8, 2010 4th Quarter $ $ $ January 31, 2011 February 7, 2011 The quarterly cash distributions per unit shown in the preceding table correspond to cash flows for the quarters indicated.The actual cash distributions (i.e., the payments made to our common unitholders) occur within 45 days after the end of such quarter.We expect to fund our quarterly cash distributions to common unitholders primarily with cash provided by operating activities.For additional information regarding our cash flows from operating activities, see “Liquidity and Capital Resources” included under Item 7 of this annual report.Although the payment of cash distributions is not guaranteed, we expect to continue to pay comparable cash distributions in the future. Recent Sales of Unregistered Securities There were no sales of unregistered equity securities during 2010 that have not been previously reported.We did not repurchase any of our common units during the year ended December 31, 2010. Common Units Authorized for Issuance Under Equity Compensation Plans On December 30, 2009, the 2010 Duncan Energy Partners L.P. Long-term Incentive Plan (“2010 Plan”) and DEP Unit Purchase Plan (“EUPP”) were approved by written consent of a holder of a majority of our common units and became effective upon filing of a registration statement on Form S-8 with the SEC in February 2010.For more information about the 2010 Plan and EUPP, see Note 5 of the Notes to Consolidated Financial Statements included in Item 8 of this annual report.See “Securities Authorized for Issuance Under Equity Compensation Plans” under Item 12 of this annual report, which is incorporated by reference into this Item 5. 52 Table of Contents Item 6.Selected Financial Data. The following table presents selected historical consolidated financial data of our partnership. This information has been derived from and should be read in conjunction with our audited financial statements included under Item 8 of this annual report.Information regarding our consolidated results of operations and liquidity and capital resources can be found under Item 7 of this annual report.As presented in the table, amounts are in millions (except per unit data). For the Year Ended December31, Operating Results Data: Revenues $ Net income Net loss (income) attributable to noncontrolling interest (1) ) ) Net income attributable to Duncan Energy Partners L.P. Allocation of net income attributable to Duncan Energy Partners L.P.: Limited partners of Duncan Energy Partners $ n/a General partner of Duncan Energy Partners n/a Former owner of DEP II Midstream Businesses n/a n/a ) ) Former owner of DEP I Midstream Businesses n/a n/a n/a Basic and diluted earnings per unit $ n/a Cash distributions per common unit (2) $ n/a Financial position data: Total assets (3) $ Total debt obligations (4) n/a Former owner’s equity in DEP II Midstream Businesses (5) n/a n/a n/a Former owner’s equity in DEP I Midstream Businesses (5) n/a n/a n/a n/a Equity (6) n/a Total common units outstanding(7) n/a (1) Represents EPO’s share of the earnings of the DEP I and DEP II Midstream Businesses following the drop down of each set of businesses to Duncan Energy Partners.The DEP I drop down transaction was effective February 1, 2007 for financial accounting and reporting purposes.The DEP II drop down transaction was effective December 8, 2008. (2) Represents cash distributions declared by Duncan Energy Partners since its initial public offering in February 2007. (3) Total assets have increased since our initial public offering due to capital spending. (4) Represents our DEP Multi-Year Revolving Credit Facility, $400 Million Term Loan Facility, Revolving Credit Facility and Term Loan Agreement, as applicable, for the periods in which Duncan Energy Partners had borrowings outstanding under each agreement.See Note 11 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for additional information regarding these debt obligations. (5) Represents the net assets of the combined DEP I or DEP II Midstream Businesses (as applicable) prior to the date they were contributed to Duncan Energy Partners. (6) Represents the noncontrolling interest in subsidiaries, limited and general partner capital accounts and related accumulated other comprehensive income of Duncan Energy Partners since February 2007. (7) The amount presented for December 31, 2008 includes 37.3 million Class B units that converted to common units on February 1, 2009. 53 Table of Contents Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. For the years ended December 31, 2010, 2009 and 2008. The following information should be read in conjunction with our consolidated financial statements and accompanying notes included under Item 8 of this annual report.Our discussion and analysis includes the following: § Cautionary Note Regarding Forward-Looking Statements. § Overview of Business. § Basis of Financial Statement Presentation. § Supplemental Selected Financial Information of Duncan Energy Partners L.P. – Discusses financial information and sources and uses of cash for Duncan Energy Partners L.P. on a standalone basis. § Significant Recent Developments – Discusses significant developments during the year ended December 31, 2010 and through the date of this filing. § General Outlook for 2011. § Results of Operations – Discusses material year-to-year variances in our Statements of Consolidated Operations. . § Liquidity and Capital Resources – Addresses available sources of liquidity and capital resources and includes a discussion of our capital spending program. § Critical Accounting Policies and Estimates. § Other Items – Includes information related to contractual obligations, off-balance sheet arrangements and all other matters. Our financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”). Cautionary Note Regarding Forward-Looking Statements This discussion contains various forward-looking statements and information that are based on our beliefs and those of our general partner, as well as assumptions made by us and information currently available to us.When used in this document, words such as “anticipate,” “project,” “expect,” “plan,”“seek,” “goal,” “estimate,” “forecast,” “intend,” “could,” “should,” “will,” “believe,” “may,” “potential” and similar expressions and statements regarding our plans and objectives for future operations are intended to identify forward-looking statements.Although we and our general partner believe that such expectations reflected in such forward-looking statements are reasonable, neither we nor our general partner can give any assurances that such expectations will prove to be correct.Such statements are subject to a variety of risks, uncertainties and assumptions as described in more detail in Item 1A of this annual report.If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or expected.You should not put undue reliance on any forward-looking statements.The forward-looking statements in this annual report speak only as of the date hereof.Except as required by federal and state securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or any other reason. 54 Table of Contents Overview of Business We are a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”We were formed in September 2006 and did not own any assets prior to February 5, 2007, which was the date we completed our initial public offering and acquired controlling interests in the DEP I Midstream Businesses from EPO.Our business purpose is to acquire, own and operate a diversified portfolio of midstream energy assets and to support the growth objectives of EPO and other affiliates under common control.We are engaged in the business of: (i) NGL transportation, fractionation and marketing; (ii) storage of NGL, petrochemical and refined products; (iii) transportation of petrochemicalproducts; and (iv) the gathering, transportation, marketing and storage of natural gas. At December 31, 2010, we were owned 99.3% by our limited partners and 0.7% by our general partner, DEP GP.EPO beneficially owned approximately 58.5% of our common units and 100% of DEP GP at December 31, 2010.DEP GP is responsible as general partner for managing our business and operations.EPCO provides all of our employees and certain administrative services to us. See “Significant Recent Developments” within this Item 7 for information regarding Enterprise’s February 22, 2011 offer to acquire all of our outstanding publicly-held common units. Our relationship with EPO is one of our principal business advantages.Our assets connect to various midstream energy assets of EPO and form integral links within EPO’s value chain of assets.We believe that the operational significance of our assets to EPO, as well as the alignment of our respective economic interests in these assets, will result in a collaborative effort between us and EPO to promote the operational efficiency of our assets and maximize their value.See Item 13 within this annual report and Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for additional information regarding our extensive and ongoing relationships with EPO and EPCO. We have three reportable business segments: Natural Gas Pipelines & Services; NGL Pipelines & Services; and Petrochemical Services.Our business segments are generally organized and managed according to the type of services rendered (or technologies employed) and products produced and/or sold. DEP I Drop Down Effective February 1, 2007, EPO contributed to us a 66% controlling equity interest in each of the DEP I Midstream Businesses in a drop down transaction.EPO retained the remaining 34% noncontrolling equity interest in each of these businesses.As consideration for these equity interests, we paid $459.5 million in cash and issued 5,351,571 common units to EPO.The cash portion of this consideration was financed with $198.9 million in borrowings under our Revolving Credit Facility and $260.6 million of the $290.5 million of net proceeds from our initial public offering.See Item 1 and 2 of this annual report for a description of the assets and operations of the DEP I Midstream Businesses. DEP II Drop Down On December 8, 2008, EPO contributed to us the following controlling equity interests in a second drop down transaction: (i) a 66% voting general partner interest in Enterprise GC, (ii) a 51% voting general partner interest in Enterprise Intrastate and (iii) a 51% voting membership interest in Enterprise Texas.As consideration for these equity interests, we paid $280.5 million in cash and issued 37,333,887 Class B units to EPO (which automatically converted on a one-for-one basis to common units in February 2009).The cash portion of this consideration was financed with $280.0 million in borrowings under our Term Loan Agreement and $0.5 million of net proceeds from an equity offering to EPO.The market value of the Class B units at the time of issuance was approximately $449.5 million.See Item 1 and 2 of this annual report for a description of the assets and operations of the DEP II Midstream Businesses.See Note 11 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for information regarding the Term Loan Agreement. 55 Table of Contents Noncontrolling Interests For detailed information regarding EPO’s noncontrolling interest in the DEP I and DEP II Midstream Businesses, see Note 13 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. Basis of Presentation See Note 1 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for information regarding the basis for presentation of our general purpose financial statements.Such information is incorporated by reference into this Item 7 discussion. Supplemental Selected Financial Information of Duncan Energy Partners L.P. We are providing the following selected financial information to assist investors and other users of our financial statements in understanding the principal sources and uses of cash flows of Duncan Energy Partners L.P. on a standalone basis.Duncan Energy Partners L.P. has no operations apart from its investing activities and indirectly overseeing the management of the DEP I and DEP II Midstream Businesses. The primary sources of cash flow for Duncan Energy Partners L.P. are the cash distributions it receives from the DEP I and DEP II Midstream Businesses.The primary cash requirements of Duncan Energy Partners are for general and administrative costs, debt service and distributions to partners.The amount of cash distributions that Duncan Energy Partners L.P. is able to pay its unitholders may fluctuate based on the level of distributions it receives from its operating subsidiaries.Factors such as capital contributions, debt service requirements, general and administrative costs, reserves for future distributions and other cash reserves established by the board of directors of our general partner (the “Board”) may also affect the distributions Duncan Energy Partners L.P. makes to its unitholders. For purposes of this presentation, we have provided information pertaining to the DEP I Midstream Businesses apart from those of the DEP II Midstream Businesses.Amounts presented for the DEP II Midstream Businesses for fiscal year 2008 represent the period from December 8, 2008 to December 31, 2008. For the Year Ended December 31, (dollars in millions) Selected income statement information: Equity in income - DEP I Midstream Businesses $ $ $ Equity in income - DEP II Midstream Businesses $ $ $ General and administrative costs $ $ $ Interest expense $ $ $ Net income attributable to partners $ $ $ Selected balance sheet information at each period end: Investments in DEP I Midstream Businesses (1) $ $ $ Investments in DEP II Midstream Businesses $ $ $ Total debt obligations $ $ $ Partners’ equity $ $ $ (1) The $344.4 million increase since December 31, 2009 is primarily due to our funding of the Haynesville Extension. The following table presents the amount of distributions paid by each group of businesses with respect to each period. For the Year Ended December 31, (dollars in millions) Distributions paid to Duncan Energy Partners L.P. with respect to each period from: DEP I Midstream Businesses $ $ $ DEP II Midstream Businesses $ $ $ 56 Table of Contents To the extent that the DEP II Midstream Businesses collectively generate cash sufficient to pay distributions to EPO and us, such cash will be distributed first to us (the “Tier I distribution,” based on our $730.0 million aggregate investment) and then to EPO (the “Tier II distribution”), in amounts sufficient to generate an annualized return to both owners based on their respective investments.Distributions in excess of these amounts (the “Tier III distributions”) will be allocated 98% to EPO and 2% to us. The initial annualized return rate from December 8, 2008 through December 31, 2009 was 11.85%, which was based on our estimated weighted-average cost of capital at December 8, 2008 plus 1.0%.The annualized return rate increases by 2.0% on January 1 of each year.As a result, the annualized return rate for 2010 was 12.087% and for 2011 will be 12.329%.If we participate in an expansion capital project involving the DEP II Midstream Businesses, we may request an incremental adjustment to the then-applicable annualized return rate to reflect our weighted-average cost of capital associated with such contribution. The annualized return rate is applied to each party’s aggregate investment (or “Distribution Base”) in the DEP II Midstream Businesses.To the extent that we and/or EPO make capital contributions to fund expansion capital projects involving the DEP II Midstream Businesses, the Distribution Base of the contributing member will be increased by that member’s capital contribution at the time such contribution is made.Our Distribution Base has remained at $730.0 million from December 8, 2008 through December 31, 2010.EPO’s Distribution Base was $452.1 million, $817.9 million and $1.1 billion at December 8, 2008, December 31, 2009 and December 31, 2010, respectively.The increase in EPO’s Distribution Base is the result of its decision to fund 100% of the expansion capital project costs of the DEP II Midstream Businesses since December 8, 2008.For the year ended December 31, 2010, EPO funded $320.2 million of expansion capital spending for the DEP II Midstream Businesses.This spending was primarily attributable to natural gas pipeline projects in the Barnett Shale resource basin (e.g., completion of the Trinity River Lateral in July 2010) and ongoing expansions of our pipeline network in the Eagle Ford Shale region.Although we have not yet participated in the expansion capital project spending of the DEP II Midstream Businesses, we may elect to invest in existing or future expansion projects at a later date. We and EPO received $88.2 million and $46.1 million, respectively, in cash distributions from the DEP II Midstream Businesses for the twelve months ended December 31, 2010.The $88.2 million (or, approximately, $22.1 million each quarter) received by us with respect to 2010 represents the annualized return rate for 2010 of 12.087% multiplied by our Distribution Base of $730.0 million.As a result, we received our expected Tier I distributions for the period.Based on EPO’s Distribution Base throughout 2010, it was entitled to $121.9 million of Tier II distributions, of which it received only $46.1 million.No Tier III distributions were paid by the DEP II Midstream Businesses with respect to 2010. Net income (or loss) of the DEP II Midstream Businesses is first allocated to us and EPO based on each entity’s percentage interest of 22.6% and 77.4%, respectively, and then in a manner that in part follows the cash distributions paid by (or contributions made to) each DEP II Midstream Business.The 22.6% and 77.4% amounts represent each owner’s initial relative economic investment in the DEP II Midstream Businesses at December 8, 2008.Under our income sharing arrangement with EPO, we are allocated additional income (in excess of our percentage interest) to the extent that the cash distributions we receive (or contributions made) exceed the amount we would have been entitled to receive (or required to fund) based solely on our percentage interest.This additional earnings allocation to us reduces the amount of income allocated to EPO by an equal amount and may result in EPO being allocated a loss when we are allocated income.It is our expectation that EPO will be allocated a loss by the DEP II Midstream Businesses until such time as expansion capital projects such as the Sherman Extension and Trinity River Lateral realize their income and cash flow potential.Our participation in the expected future increase in cash flow from such projects is limited (beyond our annualized return amount) to 2% of such upside, with EPO receiving 98% of the benefit. For additional information regarding the allocation of net income (or loss) of the DEP II Midstream Businesses, see Note 13 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. 57 Table of Contents For information regarding the non-cash depreciation, amortization and accretion amounts of the DEP I and DEP II Midstream Businesses on a 100% basis, see Note 19 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. Significant Recent Developments The following information highlights specified significant developments since January 1, 2010 through the date of this filing (March 1, 2011), including (i) information relevant to an understanding of our financial condition, changes in financial condition or results of operations, and (ii) certain unusual or infrequent events or transactions and known trends or uncertainties that have had or that we reasonably expect may have a material impact on our revenues or income from continuing operations. Enterprise Offers to Acquire Publicly-Held Common Units of Duncan Energy Partners On February 22, 2011, Enterprise submitted a proposal to the Audit, Conflicts and Governance Committee of the Board of Directors of DEP GP to purchase all of our outstanding publicly-held common units through a unit-for-unit exchange.Subject to negotiation and execution of a definitive agreement, Enterprise would offer 0.9545 of its common units for each of our outstanding publicly-held common units as part of a transaction that would be structured as a merger between us and a wholly owned subsidiary of Enterprise.The proposed exchange ratio represents a value of $42.00 per common unit, or a premium of approximately 30 percent, based on the 10-day average closing price of our common units and the closing price of Enterprise common units on February 18, 2011.If the proposed merger is approved, Enterprise will file a registration statement, which will include a proxy statement of Duncan Energy Partners and other materials, with the SEC. Incident at Mont Belvieu Storage Facility On February 8, 2011, a fire occurred at our Mont Belvieu, Texas underground storage complex (at the West Storage facility). The incident resulted in one fatality. The West Storage facility consists of 10 underground salt dome storage caverns with a storage capacity of approximately 15MMBbls and an above-ground brine pit with a brine capacity of approximately 2MMBbls. Operationally, we have focused on returning our Mont Belvieu facilities to as close to the same capabilities as we had prior to the event. We are changing our storage configuration to enable us to recover our receipt and delivery capabilities by utilizing our North and East Storage facilities. We continue to work with authorities to determine the cause of the event.The Mont Belvieu underground storage facility is owned by Mont Belvieu Caverns, which is owned 66% by Duncan Energy Partners and 34% by EPO. Our insurance deductible for property damage events such as this is $5 million per occurrence. At this time, due to the recent nature of this incident, we are not able to estimate any additional losses related to this event other than the property damage insurance deductible. DEP Multi-Year Revolving Credit Facility and $400 Million Term Loan Facility In October 2010, we entered into a Revolving Credit and Term Loan Agreement.The new credit facilities mature in October 2013 and consist of: (i) the DEP Multi-Year Revolving Credit Facility and (ii) the $400 Million Term Loan Facility.At closing in October 2010, we borrowed the full amount available under the $400 Million Term Loan Facility to repay principal amounts outstanding under our then existing Revolving Credit Facility and the Loan Agreement with EPO.Upon repayment, of the principal amounts outstanding, both the Revolving Credit Facility and the Loan Agreement with EPO were terminated.See Note 11 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for additional information regarding the Revolving Credit and Term Loan Agreement. We entered into these new credit facilities primarily to fund our capital spending requirements under the Haynesville Extension project.See “Segment Discussion – Natural Gas Pipelines & Services” included under Item 1 and 2 of this annual report for additional information regarding our Haynesville Extension project.Variable interest rates charged under the new credit facilities are based on LIBOR or a base rate, both as defined in the Revolving Credit and Term Loan Agreement. 58 Table of Contents Expansion of Shoup and Armstrong Fractionation Facilities In May 2010, we and EPO announced our plans to expand our Shoup and Armstrong fractionation facilities to provide us with the ability to accommodate increased NGL volumes associated with increased natural gas production from the Eagle Ford Shale supply basin.In June 2010, we completed modifications to our Shoup facility, which increased its NGL fractionation capacity to 77 MBPD.In January 2011, we completed modifications to infrastructure at the Armstrong facility, which increased its NGL fractionation capacity to 20 MBPD.The $24 million aggregate cost of these expansion projects was funded entirely by EPO. Registration Statements and Equity Offerings In February 2010, we filed a registration statement with the SEC authorizing the issuance of up to 1,000,000 common units in connection with the EUPP and the 2010 Plan, which became effective on February 11, 2010. General Outlook for 2011 Commercial Outlook We provide midstream energy services to producers and consumers of natural gas, NGLs, refined products and certain petrochemicals.Factors that can affect the demand for our services include global and U.S. economic conditions, the demand for energy, the market price of energy, the cost to develop natural gas and crude oil reserves in the U.S. and the cost and availability of capital to energy companies to invest in drilling activities. The global economic expansion that began in late 2009 continued throughout 2010 with all of the twenty largest developed economies (the “G20”) reporting year-over-year growth in real gross domestic product (or “GDP”) for 2010.This growth appears to be continuing in early 2011.The United States reported year-over-year real GDP growth of 2.8% for 2010 compared to 2009.By comparison, the United States reported year-over-year real GDP growth of 0.1% for 2009 compared to 2008. Similar to the rate of economic growth, U.S. demand for petroleum products and natural gas (as reported by the U.S. Energy Information Administration) increased by approximately 2.0% and 4.5%, respectively, for the first ten months of 2010 versus the same period in 2009.Likewise, U.S. demand for petroleum products for transportation purposes (e.g., motor gasoline, distillate and jet fuel) for the first ten months of 2010 increased by 1.6% compared to the same period of 2009. Energy prices have generally rebounded with the recovery in demand and economic growth.The average prices of West Texas Intermediate crude oil, Henry Hub natural gas and Mont Belvieu ethane for 2010 were approximately $79.53 per barrel, $4.39 MMBtu, and $0.60 per gallon, respectively, which increased by approximately 29%, 10% and 24%, respectively, from 2009.Notably, the substantial change in the price relationship between natural gas and crude oil that began in 2009 has continued.In 2008, natural gas was priced at 52% of crude oil on an energy equivalent basis compared to 37% in 2009 and 31% in 2010. Natural gas and NGLs have had a significant price advantage over more costly crude oil and crude oil derivatives (such as naphtha) in the United States and this trend is expected to continue based on prices currently quoted on the futures markets.This has been primarily driven by (i) a decline in global crude oil excess production capacity; (ii) more government-held acreage being off limits to non-sovereign energy companies; (iii) geopolitical risk; (iv) growing demand for crude oil by China, India and other developing countries; (v) the globalization of international natural gas markets with more foreign-based LNG liquefaction facilities becoming operational; (vi) the technological breakthroughs around the development of natural gas shale resource basins in the United States that have decreased finding and development costs for natural gas and NGLs; and (vii) the general inability to export natural gas from the United States. 59 Table of Contents We believe this has led to a long-term structural change in feedstock selection by the U.S. petrochemical industry.For ethylene producers, which are the largest consumers of NGLs, ethane and propane have been the most consistently profitable feedstocks in 2009 and 2010 and are forecasted to remain so in 2011.Lower feedstock costs have provided U.S. ethylene producers with a competitive cost advantage globally, especially relative to crackers in Europe and Asia, which are limited to naphtha feedstocks. Per industry publications, domestic production of ethylene increased approximately 6% from 2009 to 2010 and notional domestic demand was up approximately 10%.As a result of increased domestic demand, net exports of ethylene and ethylene derivatives in 2010 decreased to approximately 19% of ethylene production, which compares to 22% of domestic production that was exported in 2009. U.S. ethylene producers responded by maximizing their use of NGLs as a feedstock, rationalizing some of their facilities and investing capital, beginning in 2009, to modify their furnaces to crack more NGLs.The U.S. ethylene industry consumed an average of approximately 743 MBPD of ethane from 2004 through 2008.In 2010, the average ethane consumption of U.S. ethylene producers increased by 19.8% to approximately 890 MBPD.Based on our internal estimates, during certain days in December 2010, we believe the domestic ethylene industry’s demand for ethane exceeded 1 million barrels per day.We estimate the U.S. ethylene industry could consume approximately 100 MBPD of incremental ethane and propane feedstocks over the next two years through modifications to existing facilities.Certain non-U.S. based ethylene crackers have responded to the NGL feedstock cost advantage by importing propane, including propane produced in the U.S., to displace crude oil derivatives to feed their heavy crackers. Strong end user demand for NGLs and increases in NGL-rich natural gas production from developing shale plays such as the Eagle Ford Shale are expected to (i) keep certain of our natural gas pipelines and our NGL fractionators, pipelines and storage facilities operating at high utilization rates and (ii) to provide us with opportunities to invest capital to build new natural gas pipelines. Henry Hub natural gas prices have significantly declined from a peak of over $13.00 per MMBtu in mid-2008 to less than $4.00 per MMBtu in February 2011.This price decrease has generally resulted in energy companies reallocating and, in some cases, reducing their drilling capital expenditure budgets.This led to a substantial decrease in the number of rigs drilling for natural gas in the U.S., declining from a peak of 1,606 rigs in August 2008 to a low of 665 rigs in July 2009 as natural gas prices approached a low of $1.88 per MMBtu in September 2009.The natural gas rig count has since rebounded and averaged 940 rigs in 2010.Even though the total natural gas rig count has dropped from peak levels, the substantial efficiencies of horizontal drilling in the non-conventional and shale supply basins have allowed producers to maintain overall natural gas deliverability.As a result, rig count is not necessarily a reliable indicator of the level of future natural gas production or reserves.Because of the market prices of crude oil and NGLs, drilling activity is especially robust in shale plays with crude oil, condensate and NGL-rich natural gas production such as the Eagle Ford, Granite Wash, Bakken and Marcellus.Drilling activity in shale plays with dry natural gas production, such as the Haynesville/Bossier and Fayetteville, is down slightly from peak levels, but remains very active as certain producers are drilling to hold recently executed leases or have entered into joint ventures whereby their new joint venture partners are providing the capital to fund the development of the area for a certain time and for a certain dollar amount.Generally, rig counts remain significantly below peak levels in areas with conventional natural gas reserves, which may have higher finding costs, and areas where producers already have leases held by production. In the Eagle Ford Shale, which runs parallel to the Texas Gulf Coast and adjacent to our Texas Intrastate System, we have completed several pipeline projects that enable us to gather and transport up to 300 MMcf/d of new natural gas production from the area.Generally, energy companies have had early success in the Eagle Ford Shale and several have indicated they plan to accelerate their associated drilling programs.Production from this region includes crude oil, condensate, NGL-rich natural gas and lean natural gas.In 2010, we announced expansions of our natural gas pipeline and storage and NGL fractionation facilities to facilitate production growth from this region.These projects represent approximately $1.1 billion of capital expenditures in the aggregate from 2010 through 2013.These 60 Table of Contents expansions are being made to assets that are principally DEP II assets, and EPO plans to fund the majority of the capital expenditures associated with these projects. Natural gas production growth from the Haynesville/Bossier shale area of northern Louisiana is expected to grow rapidly over the next several years.In late 2009, we announced that seven energy companies had executed long-term agreements to support the Haynesville Extension project of our Acadian Gas System.The Haynesville Extension is a 270-mile, 42-inch/36-inch pipeline designed to transport 1.8 Bcf/d of natural gas.Construction of the pipeline began in January 2011 and is scheduled to begin commercial operations in September 2011.Total capital cost for the Haynesville Extension is approximately $1.56 billion of which we will fund our 66% share. Liquidity Outlook The corporate debt and equity capital markets continued to improve in 2010.The cost of our equity capital has generally declined to pre-financial crisis levels or less.The availability of term debt and equity capital has also improved. Sovereign credit markets, however, continue to be volatile due to large budget deficits being incurred by the United States, United Kingdom and many developed European countries.The U.S. government is expected to run substantial annual budget deficits, exceeding a trillion dollars that will require a corresponding issuance of debt by the U.S. treasury from 2010 through 2014.The interest rate on U.S. Treasury debt has an impact on the cost of our debt.At this time, we are uncertain what the impact of the expected large issuances of U.S. Treasury debt and the prevailing economic and capital market conditions during these future periods will have on the cost and availability of capital. At December 31, 2010, we had liquidity (unrestricted cash and availability under credit facilities) of approximately $763 million.All of our debt is comprised of floating rate debt.We currently estimate that our share of capital expenditures to fund for 2011 will approximate $640 million, which includes approximately $625 million for growth capital projects (principally our share of the Haynesville Extension project) and $15 million for sustaining capital expenditures.We believe we will have sufficient liquidity, cash flow from operations and access to capital markets to fund our capital expenditures and working capital needs.As of December 31, 2010, we were in compliance with our loan covenant obligations. Our $282.3 million term loan facility matures in December of 2011.The $850.0 million multi-year revolving credit facility and $400.0 million term loan facility that we executed in October 2010 will each mature in October 2013.We currently believe we will have sufficient liquidity and access to capital markets to refinance these facilities. 61 Table of Contents Results of Operations Selected Volumetric Data The following table presents average throughput and fractionation volumes for our principal pipelines and facilities.These statistics are presented in total for each asset (or asset group) irrespective of ownership interest (i.e., on a 100% basis), with the exception of pipeline throughput volumes for Evangeline (a component of the Acadian Gas System), which we report on a net basis to our ownership interest. For the Year Ended December 31, Natural Gas Pipelines & Services, net: Natural gas throughput volumes (BBtus/d) Texas Intrastate System Acadian Gas System: Transportation volumes Sales volumes (1) Total natural gas throughput volumes NGL Pipelines & Services, net: NGL throughput volumes (MBPD) South Texas NGL System - Pipelines NGL fractionation volumes (MBPD) South Texas NGL System - Shoup and Armstrong fractionators 79 77 80 Petrochemical Services, net: Propylene throughput volumes (MBPD) Lou-Tex Propylene Pipeline 23 21 25 Sabine Propylene Pipeline 12 9 10 Total propylene throughput volumes 35 30 35 (1) Includes average net sales volumes for Evangeline of 47 BBtus/d for the year ended December 31, 2010 and 50 BBtus/d for each of the years ended December 31, 2009 and 2008, respectively. Comparison of Results of Operations The following table summarizes the key components of our results of operations for the periods indicated (dollars in millions): For the Year Ended December 31, Revenues $ $ $ Operating costs and expenses General and administrative costs Equity in income of Evangeline Operating income Interest expense Net income Net loss (income) attributable to noncontrolling interest: DEP I Midstream Businesses – Parent ) ) ) DEP II Midstream Businesses – Parent Net income attributable to Duncan Energy Partners For information regarding amounts attributable to noncontrolling interest, see Note 13 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. 62 Table of Contents Our gross operating margin by business segment and in total is as follows for the periods indicated (dollars in millions): For the Year Ended December 31, Natural Gas Pipelines & Services $ $ $ NGL Pipelines & Services Petrochemical Services Total segment gross operating margin $ $ $ For a reconciliation of non-GAAP gross operating margin to GAAP operating income and further to GAAP net income, see “Other Items – Non-GAAP Reconciliations” within this Item 7.For additional information regarding our business segments, see Note 14 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. The following table summarizes each business segment’s contribution to revenues (net of eliminations and adjustments) for the periods indicated (dollars in millions): For the Year Ended December 31, Natural Gas Pipelines & Services: Sales of natural gas $ $ $ Natural gas transportation services Natural gas storage services Total segment revenues $ $ $ NGL Pipelines & Services: Sales of NGLs $ $ $ Sales of other products NGL and related product storage services NGL fractionation services NGL transportation services Other services Total segment revenues $ $ $ Petrochemical Services: Propylene transportation services $ $ $ Total consolidated revenues $ $ $ Comparison of Year Ended December 31, 2010 with Year Ended December 31, 2009 Revenues for 2010 were $1.12 billion compared to $979.3 million for 2009, a $135.8 million year-to-year increase.Higher energy commodity prices and sales volumes during 2010 relative to 2009 resulted in a $94.1 million year-to-year increase in consolidated revenues from the sale of natural gas, NGLs and other products.Consolidated revenues from sales of natural gas increased $76.3 million year-to-year, of which approximately half of the increase was attributable to higher prices during 2010 compared to 2009, with the remainder attributed to higher sales volumes in 2010. Revenues from sales of NGLs increased $10.9 million year-to-year primarily due to higher prices in 2010 when compared to 2009.Consolidated revenues from the sale of other products increased $6.9 million year-to-year primarily due to higher sales volumes. Collectively, consolidated revenues from the provision of services increased $41.7 million year-to-year.Revenues from natural gas transportation and storage services increased $23.6 million year-to-year.A $38.1 million year-to-year increase in firm capacity reservation fees earned by the Sherman Extension of our Texas Intrastate System was partially offset by the effects of lower throughput volumes on other segments of the Texas Intrastate System.The Sherman Extension pipeline began earning capacity reservation fees during August 2009.Natural gas basis differentials in Texas (specifically, the difference in natural gas prices between markets in West Texas and East Texas) were significantly lower during 2010 63 Table of Contents compared to 2009.The year-to-year decrease in basis differentials resulted in lower pipeline throughput volumes during 2010 on certain segments of the Texas Intrastate System. Revenues from NGL and related product storage services provided at our Mont Belvieu complex increased $15.6 million year-to-year primarily due to higher storage volumes and fees during 2010 compared to 2009.In general, storage volumes and fees charged to customers have increased year-to-year at our Mont Belvieu storage complex primarily due to higher demand for storage capacity.The remaining $2.5 million year-to-year increase in consolidated revenues is primarily due to higher NGL transportation and fractionation volumes on our South Texas NGL System.The year-to-year increase in volumes on our South Texas NGL System is attributable to an increase in the supply of NGLs from natural gas production in the Eagle Ford Shale. Operating costs and expenses were $1.03 billion for 2010 compared to $908.3 million for 2009, a $122.1 million year-to-year increase.The cost of sales of our natural gas and NGL products increased $93.9 million year-to-year primarily as a result of higher energy commodity prices and sales volumes.Depreciation, amortization and accretion expense included in operating costs and expenses increased $14.7 million year-to-year primarily due to asset retirement obligations of our TPC Offshore gathering system and an increase in depreciation expense due to our construction of new assets and facility expansions.Operating costs and expenses for 2010 include non-cash asset impairment charges of $5.2 million compared to $4.2 million of such charges for 2009.Operating costs and expenses for 2010 also include a $9.1 million non-cash loss for the disposition of a small segment of non-strategic pipeline and $6.8 million of accrued expense related to litigation for a contractual dispute.Consolidated operating costs and expenses also include operational measurement gains and losses at our Mont Belvieu storage complex, which decreased $11.2 million year-to-year.Collectively, the remainder of our consolidated operating costs and expenses increased $7.8 million year-to-year primarily due to higher operating expenses (e.g., maintenance and pipeline integrity costs) at certain of our pipeline and storage facilities during 2010 compared to 2009. Changes in our revenues and operating costs and expenses year-to-year are explained in part by changes in energy commodity prices.In general, higher energy commodity prices result in an increase in our revenues attributable to the sale of natural gas and NGLs; however, these higher commodity prices also increase the associated cost of sales as purchase prices rise.The market price of natural gas (as measured at Henry Hub in Louisiana) averaged $4.39 per MMBtu during 2010 versus $3.99 per MMBtu during 2009.The weighted-average indicative market price for NGLs was $1.16 per gallon during 2010 versus $0.85 per gallon during 2009.Our determination of the weighted-average indicative market price for NGLs is based on U.S. Gulf Coast prices for such products at Mont Belvieu, Texas, which is the primary industry hub for domestic NGL production. General and administrative costs were $20.0 million for 2010 compared to $11.2 million for 2009, an $8.8 million year-to-year increase.General and administrative costs increased $1.3 million year-to-year due to legal expenses and other professional services primarily related to our Haynesville Extension and Trinity River Lateral projects.The remaining $7.5 million year-to-year increase in general and administrative costs is primarily due to higher employee compensation costs, which includes $2.3 million of expense related to the Employee Partnership liquidations in 2010.Equity in income of Evangeline decreased $0.3 million year-to-year primarily due to lower natural gas sales volumes and margins in 2010 compared to 2009. Operating income for 2010 was $65.5 million compared to $60.9 million for 2009.Collectively, the changes in revenues, costs and expenses and equity in income of Evangeline described above resulted in the $4.6 million year-to-year increase in operating income. Interest expense decreased $1.9 million year-to-year primarily due to higher capitalized interest amounts in 2010 compared to 2009 as a result of our increased capital expenditures.Income tax expense for the Texas Margin Tax decreased $1.3 million year-to-year. 64 Table of Contents As a result of items noted in the previous paragraphs, net income increased $7.6 million year-to-year to $53.4 million for 2010 compared to $45.8 million for 2009. We account for EPO’s share of the net income of the DEP I and DEP II Midstream Businesses as noncontrolling interest, which is an adjustment to net income to arrive at the amount of net income attributable to Duncan Energy Partners L.P.EPO was attributed $27.7 million of the net income of the DEP I Midstream Businesses for 2010 compared to $15.3 million for 2009.The year-to-year increase in EPO’s share of the net income of the DEP I Midstream Businesses is primarily due to changes in the amount of operational measurement gains and losses recorded by Mont Belvieu Caverns (EPO is allocated 100% of such gains and losses).In addition, EPO was attributed losses of $64.4 million and $60.6 million in connection with its ownership interests in the DEP II Midstream Businesses for 2010 and 2009, respectively.See Note 13 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for information regarding our determination of net income attributable to EPO’s noncontrolling interest. The following information highlights significant year-to-year variances in gross operating margin by business segment: Natural Gas Pipelines & Services.Gross operating margin from this business segment was $167.2 million for 2010 compared to $148.2 million for 2009, a $19.0 million year-to-year increase.Total natural gas throughput volumes were 4.69 TBtus/d during 2010 compared to 4.66 TBtus/d during 2009.Gross operating margin from natural gas transportation and storage services provided by our Texas Intrastate System increased $22.5 million year-to-year.A $38.1 million year-to-year increase in firm capacity reservation fee revenues on the Sherman Extension was partially offset by the effects of lower throughput volumes on other segments of the Texas Intrastate System.Collectively, gross operating margin for the remainder of the businesses within this segment decreased $3.5 million year-to-year primarily due to lower natural gas sales margins on our Acadian Gas System. NGL Pipelines & Services.Gross operating margin from this business segment was $122.8 million for 2010 compared to $103.4 million for 2009, a $19.4 million year-to-year increase.Mont Belvieu Caverns’ recorded operational measurement gains of $9.5 million in 2010 compared to operational measurement losses of $1.7 million in 2009.Excluding operational measurement gains and losses, segment gross operating margin increased $8.2 million year-to-year. Excluding operational measurement gains and losses, gross operating margin from our Mont Belvieu storage complex increased $13.3 million year-to-year primarily due to higher storage volumes and fees during 2010 compared to 2009.During November 2010, we completed the conversion of the first storage cavern at our Mont Belvieu storage complex from NGL service to refined products service.We expect to earn higher storage fees from caverns placed in refined products service.Gross operating margin from our South Texas NGL System increased $0.7 million year-to-year.A year-to-year increase in revenues from our South Texas NGL System due to higher NGL transportation and fractionation volumes was partially offset by the higher operating expenses and the effects of scheduled downtime at our Shoup NGL fractionator for maintenance and facility expansion projects during 2010.We expanded capacity at our Shoup NGL fractionator during 2010 in anticipation of an increase in the supply of NGLs from natural gas production in the Eagle Ford Shale.The remainder of segment gross operating margin decreased $5.8 million year-to-year primarily due to a $6.8 million accrued expense related to litigation for a contractual dispute involving our South Texas NGL System. Petrochemical Services.Gross operating margin from this business segment was $9.6 million for 2010 compared to $10.5 million for 2009, a $0.9 million year-to-year decrease.Petrochemical transportation volumes increased to 35 MBPD during 2010 from 30 MBPD during 2009.The $0.9 million year-to-year decrease in segment gross operating margin is primarily due to higher pipeline integrity expenses on our Lou-Tex Propylene Pipeline, which more than offset the effects of a year-to-year increase in transportation volumes on the Lou-Tex and Sabine Propylene Pipelines. 65 Table of Contents Comparison of Year Ended December 31, 2009 with Year Ended December 31, 2008 Revenues for 2009 were $979.3 million compared to $1.60 billion for 2008, a $618.8 million year-to-year decrease.Lower energy commodity prices and sales volumes during 2009 relative to 2008 resulted in a $656.6 million year-to-year decrease in revenues from the sale of natural gas, NGLs and other products.Consolidated revenues from the sale of natural gas decreased $640.0 million year-to-year with almost all of the decrease attributable to lower prices during 2009 compared to 2008.Likewise, revenues from the sale of NGLs and other products decreased $16.6 million year-to-year primarily due to lower prices in 2009. Collectively, consolidated revenues from the provision of services increased $37.8 million year-to-year.Revenues from natural gas transportation and storage services increased $23.4 million year-to-year primarily due to firm capacity reservation fees earned by the Sherman Extension during 2009.The Sherman Extension began earning capacity reservation fees in August 2009.Revenues from our NGL and related product storage services increased $15.0 million year-to-year primarily due to strong demand for storage services at our Mont Belvieu complex, which resulted in a year-to-year increase in storage volumes and fees.Revenues from our propylene transportation services decreased $0.6 million year-to-year primarily due to lower transportation volumes in 2009 relative to 2008. Operating costs and expenses were $908.3 million for 2009 compared to $1.51 billion for 2008, a $604.5 million year-to-year decrease.The cost of sales of our natural gas and NGL products decreased $644.2 million year-to-year primarily due to lower energy commodity prices and sales volumes.Depreciation, amortization and accretion expense included in operating costs and expenses increased $19.0 million year-to-year primarily due to an increase in depreciation expense resulting from our construction of new assets (e.g., the Sherman Extension pipeline) and facility expansions.Consolidated operating costs and expenses for 2009 include non-cash asset impairment charges of $4.2 million.Operating costs and expenses for 2008 included an aggregate benefit of $13.2 million associated with our Texas Intrastate System related to favorable adjustments for certain audit claims and changes in the anticipated cost to complete an environmental remediation project.Consolidated operating costs and expenses decreased $5.1 million year-to-year attributable to operational measurement gains and losses at our Mont Belvieu storage complex.Collectively, the remainder of our consolidated operating costs and expenses increased $8.4 million year-to-year largely due to higher operating expenses incurred during 2009 for the Sherman Extension as well as an overall increase in employee compensation and asset maintenance costs. Changes in our revenues and operating costs and expenses year-to-year are explained in part by changes in energy commodity prices.The Henry Hub market price of natural gas averaged $3.99 per MMBtu during 2009 versus $9.04 per MMBtu during 2008 — a 56% year-to-year decrease.The weighted-average indicative market price for NGLs was $0.85 per gallon during 2009 versus $1.40 per gallon during 2008 — a 39% year-to-year decrease. General and administrative costs were $11.2 million for 2009 compared to $18.3 million for 2008.The $7.1 million year-to-year decrease in general and administrative costs was primarily due to lower costs associated with the DEP II Midstream Businesses.Equity in income of Evangeline increased $0.2 million year-to-year. Operating income for 2009 was $60.9 million compared to $67.9 million for 2008.Collectively, the changes in revenues, costs and expenses and equity in income of Evangeline described above resulted in the $7.0 million year-to-year decrease in operating income. Interest expense increased $2.0 million year-to-year primarily due to borrowings we made in connection with the DEP II drop down transaction in December 2008.Provision for income taxes increased $0.2 million year-to-year primarily due to the Texas Margin Tax. 66 Table of Contents As a result of items noted in the previous paragraphs, net income decreased $9.5 million year-to-year to $45.8 million for 2009 compared to $55.3 million for 2008. EPO was attributed $15.3 million of the net income of the DEP I Midstream Businesses for 2009 compared to $11.4 million for 2008.EPO was attributed losses in connection with its ownership interests in the DEP II Midstream Businesses of $60.6 million for 2009 and $4.0 million for the period from December 8, 2008 to December 31, 2008.See Note 13 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for information regarding our determination of net income attributable to EPO’s noncontrolling interest. The following information highlights significant year-to-year variances in gross operating margin by business segment: Natural Gas Pipelines & Services.Gross operating margin from this business segment was $148.2 million for 2009 compared to $159.0 million for 2008, a $10.8 million year-to-year decrease.Total natural gas throughput volumes were 4.66 TBtus/d during 2009 compared to 4.73 TBtus/d during 2008.Gross operating margin from natural gas transportation and storage services provided by our Texas Intrastate System decreased $8.0 million year-to-year.Results for the Texas Intrastate System for 2009 include $24.8 million of firm capacity reservation fee revenues earned by the Sherman Extension and a $5.4 million year-to-year increase in gross operating margin from the Wilson Storage facility primarily due to higher firm storage reservation fee revenues.Collectively, these benefits were more than offset by an $11.5 million year-to-year decrease in revenues from the sale of pipeline condensate, higher operating expenses and the effects of lower throughput volumes on other segments of the Texas Intrastate System.Collectively, gross operating margin for the remainder of the businesses within this segment decreased $2.8 million year-to-year primarily due to lower natural gas sales volumes and margins on the Acadian Gas System. NGL Pipelines & Services.Gross operating margin from this business segment was $103.4 million for 2009 compared to $82.9 million for 2008, a $20.5 million year-to-year increase.Mont Belvieu Caverns recordedoperational measurement losses of $1.7 million in 2009 compared to $6.8 million in 2008.Excluding operational measurement gains and losses, segment gross operating margin increased $15.4 million year-to-year.Gross operating margin from our Mont Belvieu storage complex increased $17.8 million year-to-year (net of operational measurement gains and losses) primarily due to higherstorage volumes and fees during 2009 compared to 2008. Collectively, gross operating margin from the remainder of the businesses within this segment decreased $2.4 million year-to-year primarily due to lower NGL sales margins and NGL transportation and fractionation volumes. Petrochemical Services.Gross operating margin from this business segment was $10.5 million for 2009 compared to $11.1 million for 2008.Petrochemical transportation volumes decreased to 30 MBPD during 2009 from 35 MBPD during 2008.The $0.6 million year-to-year decrease in segment gross operating margin was primarily due to lower transportation volumes on our Lou-Tex Propylene Pipeline. Liquidity and Capital Resources Our primary cash requirements, in addition to normal operating expenses and debt service, are for working capital, capital expenditures and distributions to owners.We expect to fund our short-term needs for such items as operating expenses and sustaining capital expenditures with operating cash flows and borrowings under our Multi-Year Revolving Credit Facility.Capital expenditures for long-term needs resulting from business expansion projects and acquisitions are expected to be funded by a variety of sources (either separately or in combination) including operating cash flows, borrowings under credit facilities, cash contributions from EPO and the issuance of additional equity securities.We expect to fund cash distributions to partners primarily with operating cash flows.Our debt service requirements are expected to be funded by operating cash flows and/or refinancing arrangements. At December 31, 2010, we had approximately $763.4 million of liquidity, which includes availability under our Multi-Year Revolving Credit Facility.At December 31, 2010, our total debt balance 67 Table of Contents was $788.3 million, which includes $106.0 million outstanding under our Multi-Year Revolving Credit Facility, the $400 million we borrowed on October 25, 2010 under our $400 Million Term Loan Facility and the $282.3 million we borrowed on December 8, 2008 under our Term Loan Agreement.Our liquidity level at December 31, 2010 was significantly higher than in prior periods as a result of having entered into the Revolving Credit and Term Loan Agreement in October 2010 in order to fund our share of the capital spending requirements of the Haynesville Extension project.Over the course of 2011, we expect our liquidity level to decrease in proportion to increases in borrowings under our Multi-Year Revolving Credit Facility.We were in compliance with the financial covenants of our loan agreements at December 31, 2010 and 2009. It is our belief that we will continue to have adequate liquidity and capital resources to fund future recurring operating and investing activities in 2011.For a discussion of our liquidity outlook, see “General Outlook for 2011” within this Item 7. Registration Statements We may issue equity or debt securities to assist us in meeting our future liquidity and capital spending requirements.We have a universal shelf registration statement on file with the SEC that allows us to issue up to $1 billion in equity and debt securities for general partnership purposes.After taking into account previously issued securities under this registration statement, we may issue approximately $856.4 million of additional securities under this registration statement. We did not utilize this registration statement during 2010. We also have a registration statement on file with the SEC authorizing the issuance of up to 2,000,000 common units in connection with a distribution reinvestment plan (“DRIP”).The DRIP gives unitholders of record and beneficial owners of our common units the ability to increase the number of our common units they own through voluntarily reinvesting their quarterly cash distributions into the purchase of additional common units.Plan participants may purchase our common units at a discount ranging from 0% to 5% (currently set at 5%), which will be set from time to time by us.We issued 41,291 common units in connection with the DRIP for the year ended December 31, 2010, which generated cash proceeds of $1.0 million from plan participants. In February 2010, we filed a registration statement with the SEC authorizing the issuance of up to 1,000,000 common units in connection with the EUPP and the 2010 Plan.These plans became effective on February 11, 2010.For the year ended December 31, 2010, we issued 6,348 common units in connection with the 2010 Plan and 24,532 common units in connection with the EUPP.The EUPP generated cash proceeds of $0.7 million from plan participants. Cash Flows from Operating, Investing and Financing Activities The following table summarizes our cash flows from operating, investing and financing activities for the periods indicated (dollars in millions).For information regarding the individual components of our cash flow amounts, see the Statements of Consolidated Cash Flows included under Item 8 of this annual report. For the Year Ended December 31, Net cash flows provided by operating activities $ $ $ Cash used in investing activities Cash provided by financing activities 68 Table of Contents Net cash flows provided by operating activities are largely dependent on earnings from our business activities.As a result, these cash flows are exposed to certain risks.We operate predominantly in the midstream energy industry.We provide services for producers and consumers of natural gas, NGLs, refined products and certain petrochemicals.The products that we fractionate, sell or transport are principally used as fuel for residential, agricultural and commercial heating; as feedstocks in petrochemical manufacturing; and in the production of motor gasoline.Reduced demand for our services or products by industrial customers, whether because of a decline in general economic conditions, reduced demand for the end products made with our products, or increased competition from other service providers due to pricing differences or other reasons, could have a negative impact on our earnings and operating cash flows.For a more complete discussion of these and other risk factors pertinent to our business, see “Risk Factors” under Item 1A of this annual report. Our Statements of Consolidated Cash Flows are prepared using the indirect method.The indirect method derives net cash flows from operating activities by adjusting net income to remove (i) the effects of all deferrals of past operating cash receipts and payments, such as changes during the period in inventory, deferred income and similar transactions, (ii) the effects of all accruals of expected future operating cash receipts and cash payments, such as changes during the period in receivables and payables, (iii) other non-cash amounts such as depreciation, amortization, changes in the fair market value of derivative instruments and equity in income from Evangeline and (iv) the effects of all items classified as investing or financing cash flows, such as proceeds from asset sales and related transactions or extinguishment of debt.In general, the net effect of changes in operating accounts results from the timing of cash receipts from sales and cash payments for purchases and other expenses during each period. Cash used in investing activities primarily represents expenditures for additions to property, plant and equipment.Cash provided by financing activities generally consists of borrowings and repayments of debt, distributions to and contributions from owners, and proceeds from the issuance of equity securities. The following information highlights the significant year-to-year variances in our cash flow amounts: Comparison of 2010 with 2009 Operating activities.The $108.8 million increase in net cash flows provided by operating activities was primarily due to the timing of cash receipts and disbursements. Investing activities.The $498.5 million increase in cash used for investing activities was primarily due to the following: § A $591.8 million increase in capital expenditures as a result of expansion projects such as the Haynesville Extension and those of our Texas Intrastate System. In June 2010, we entered into the Amended Acadian LLC Agreement with EPO.As a part of this agreement, we and EPO agreed to fund the construction spending of the Haynesville Extension in accordance with our respective sharing ratios in Acadian Gas (i.e., 66% for us and 34% for EPO).For additional information regarding the Amended Acadian LLC Agreement, see Note 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. § A $45.6 million cash inflow in January 2010 attributable to EPO’s repayment of a temporary cash advance made by a subsidiary in December 2009. Financing activities.The $427.3 million increase in cash provided by financing activities was primarily due to: § Net borrowings under bank credit agreements of $331.0 million in 2010 compared to net repayments of $27.0 million in 2009.The increased borrowing is a result of capital spending requirements for our share of the Haynesville Extension project and use of proceeds from our new 69 Table of Contents long-term credit facilities to terminate our Revolving Credit Facility and Loan Agreement with EPO in October 2010.See Note 11 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for additional information regarding our new long-term credit facilities and the termination of our Revolving Credit Facility and Loan Agreement with EPO. § A $131.6 million increase in contributions from EPO, as noncontrolling interest, related to its funding of all or a portion of expansion capital project costs. § A $57.5 million increase in distributions consisting of a $15.4 million increase in distributions to our unitholders and general partner and a $42.1 million increase in distributions to EPO (as noncontrolling interest).Declared distributions are paid in the quarter following their declaration; therefore, the cash amount for 2009 includes distributions related to the fourth quarter of 2008, which reflects a prorated amount of distributions from the DEP II Midstream Businesses for the period December 8, 2008 through December 31, 2008, plus cash distributions pertaining to the first three quarters of 2009.Cash distributions for 2010 reflect a full year of distributions from the DEP II Midstream Businesses. § In June 2009, we completed an offering of 8,000,000 common units that generated net cash proceeds of approximately $122.9 million after underwriting discounts and other expenses.In July 2009, the underwriters to this offering exercised their option to purchase an additional 943,400 common units, which generated approximately $14.5 million of additional net cash proceeds.The total net cash proceeds from this offering, including the overallotment amount, were used to repurchase an equal number of our common units beneficially owned by EPO: 8,000,000 units were repurchased in June 2009 and 943,400 units were repurchased in July 2009.The repurchased common units were subsequently cancelled. Comparison of 2009 with 2008 Operating activities.The $18.5 million decrease in cash flows provided by operating activities was primarily due to the timing of cash receipts and disbursements. Investing activities.The $320.0 million year-to-year decrease in cash used for investing activities was primarily due to the completion of growth capital projects of the DEP II Midstream Businesses that were under construction during 2008.In February 2009, we completed construction of the Sherman Extension pipeline, which is a component of our Texas Intrastate System.The Sherman Extension Pipeline commenced operations on August 1, 2009. Financing activities.The $321.4 million year-to-year decrease in cash provided by financing activities was primarily due to: § A $311.2 million decrease in net borrowings under our credit agreements.Borrowings for 2008 include the $282.3 million we borrowed under the Term Loan Agreement to fund the $280.5 million cash consideration paid to EPO in connection with the DEP II drop down transaction in December 2008. Cash distributions paid to EPO as noncontrolling interest decreased $266.5 million year-to-year primarily due to the $280.5 million payment made to EPO in connection with the DEP II drop down. § A $54.5 million increase in distributions to our unitholders and general partner attributable to an increase in the number of our common units outstanding and the quarterly cash distribution rates. § A $222.9 million decrease in contributions from EPO (as both former owner of the DEP II Midstream Businesses prior to December 8, 2008 and as noncontrolling interest owner in the DEP I Midstream Businesses and the DEP II Midstream Businesses (post-December 8, 2008)).The decrease in contributions is generally due to the lower level of capital expenditures we made during 2009 compared to 2008. 70 Table of Contents Capital Expenditures Part of our business strategy involves expansion through growth capital projects and business combinations.The following table summarizes our capital spending by activity for the periods indicated (dollars in millions): For the Year Ended December 31, DEP I Midstream Businesses: Expansion capital spending (1) $ $ $ Sustaining capital expenditures (2) DEP II Midstream Businesses: Expansion capital spending (1) Sustaining capital expenditures (2) Total capital spending $ $ $ (1) EPO funded 100% of expansion capital spending for 2009 and 2008.In 2010, we elected to participate in the Haynesville Extension project with EPO in accordance with our respective ownership interests in Acadian Gas.We have also elected to participate in a Mont Belvieu Caverns project that consists of converting two storage caverns from NGL to refined products service, one of which was completed in November 2010. (2) Sustaining capital expenditures are capital expenditures (as defined by U.S. GAAP) resulting from improvements to and major renewals of existing assets.Such expenditures serve to maintain existing operations but do not generate additional revenues. The majority of our capital spending during 2010 was attributable to the Haynesville Extension project and expansions of the Texas Intrastate System, including Eagle Ford Shale projects and the Trinity River Lateral pipeline. Based on information currently available, we estimate our consolidated capital spending for property, plant and equipment for 2011 will approximate $1.73 billion, which includes estimated expenditures of approximately $1.67 billion for growth capital projects (including $930 million for the Haynesville Extension and $713 million for Eagle Ford Shale projects) and approximately $57 million for sustaining capital expenditures.Duncan Energy Partners expects to fund approximately $625 million of the 2011 growth capital project spending and $15 million of 2011 sustaining capital expenditures.EPO will fund the remaining expenditures. Our forecast of capital expenditures is based on our currently announced growth plans.Our forecast of capital expenditures may change due to factors beyond our control, such as weather related issues, changes in supplier prices or adverse economic conditions.Furthermore, our forecast may change as a result of decisions made by management at a later date, which may include unforeseen acquisition opportunities. Excluding the Haynesville Extension, EPO (as Parent) funds the majority of our growth capital spending under agreements executed in connection with the DEP I and DEP II drop down transactions. See Notes 13 and 15 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for information regarding our relationship with EPO and its funding of our growth capital spending. In order to fund our share of growth capital spending, we depend on our ability to generate the required funds from either operating cash flows or from other means, including borrowings under our debt agreements and/or the issuance of equity.We believe our access to capital resources is sufficient to meet the demands of our current and future growth needs and, although we currently intend to make the forecasted expenditures discussed above, we may adjust the timing and amounts of projected expenditures in response to changes in capital markets. At December 31, 2010, we had approximately $285.3 million in purchase commitments outstanding that relate to our spending for property, plant and equipment.These commitments primarily relate to our Haynesville Extension project and Eagle Ford Shale projects. 71 Table of Contents Pipeline Integrity Costs Our pipelines are subject to pipeline safety programs administered by the DOT.This federal agency has issued safety regulations containing requirements for the development of integrity management programs for hazardous liquid pipelines (which include NGL and petrochemical pipelines) and natural gas pipelines.In general, these regulations require companies to assess the condition of their pipelines in certain high consequence areas (as defined by the regulation) and to perform any necessary repairs. The following table summarizes our pipeline integrity costs, including those attributable to DOT regulations, for the periods indicated (dollars in millions): For the Year Ended December 31, Expensed $ $ $ Capitalized Total $ $ $ We expect our cash outlay for the pipeline integrity program, irrespective of whether such costs are capitalized or expensed, to approximate $27.5 million for 2011. Critical Accounting Policies and Estimates In our financial reporting process, we employ methods, estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of our financial statements.These methods, estimates and assumptions also affect the reported amounts of revenues and expenses during the reporting period.Investors should be aware that actual results could differ from these estimates if the underlying assumptions prove to be incorrect.The following describes the estimation risk currently underlying our most significant financial statement items. Depreciation Methods and Estimated Useful Lives of Property, Plant and Equipment In general, depreciation is the systematic and rational allocation of an asset’s cost, less its residual value (if any), to the periods it benefits.The majority of our property, plant and equipment is depreciated using the straight-line method, which results in depreciation expense being incurred evenly over the life of the assets.Our estimate of depreciation incorporates management assumptions regarding the useful economic lives and residual values of our assets.At the time we place our assets in-service, we believe such assumptions are reasonable; however, circumstances may develop that would cause us to change these assumptions, which would change our depreciation amounts prospectively.Examples of such circumstances include: § changes in laws and regulations that limit the estimated economic life of an asset; § changes in technology that render an asset obsolete; § changes in expected salvage values; or § significant changes in the forecast life of proved reserves of applicable resource basins, if any. At December 31, 2010 and 2009, the net book value of our property, plant and equipment was $5.36 billion and $4.55 billion, respectively.We recorded $187.3 million, $176.7 million and $158.5 million in depreciation expense for the years ended December 31, 2010, 2009 and 2008, respectively. For additional information regarding our property, plant and equipment, see Notes 2 and 8 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. 72 Table of Contents Measuring Recoverability of Long-Lived Assets and Equity Method Investments Long-lived assets (including intangible assets with finite useful lives and property, plant and equipment) are reviewed for impairment whenever events or changes in circumstances indicate that their carrying amount may not be recoverable.Examples of such events or changes might be production declines that are not replaced by new discoveries or long-term decreases in the demand or price of natural gas, crude oil or NGLs.Long-lived assets with recorded values that are not expected to be recovered through forecast future cash flows are written-down to their estimated fair values.The carrying value of a long-lived asset is not recoverable if it exceeds the sum of undiscounted estimated cash flows expected to result from the use and eventual disposition of the asset.Our estimates of such undiscounted cash flows are based on a number of assumptions including anticipated operating margins and volumes; estimated useful life of the asset or asset group; and estimated salvage values.An impairment charge would be recorded for the excess of a long-lived asset’s carrying value over its estimated fair value, which is based on a series of assumptions similar to those used to derive undiscounted cash flows.Those assumptions also include usage of probabilities for a range of possible outcomes, market values and replacement cost estimates. An equity method investment is evaluated for impairment whenever events or changes in circumstances indicate that there is a possible loss in value of the investment other than a temporary decline.Examples of such events include sustained operating losses of the investee or long-term negative changes in the investee’s industry.Equity method investments with carrying values that are not expected to be recovered through expected future cash flows are written down to their estimated fair values.The carrying value of an equity method investment is not recoverable if it exceeds the sum of the discounted estimated cash flows expected to be derived from the investment.This estimate of discounted cash flows is based on a number of assumptions including discount rates; probabilities assigned to different cash flow scenarios; anticipated margins and volumes and estimated useful life of the investment.A significant change in these underlying assumptions could result in our recording an impairment charge. During 2010 and 2009, we recognized non-cash asset impairment charges related to property, plant and equipment of $5.2 million and $4.2 million, respectively, which are reflected as a component of operating costs and expenses.No such non-cash asset impairment charges were recorded in 2008.We did not recognize any impairment charges related to our equity method investment in Evangeline during the three years ended December 31, 2010. For additional information regarding impairment charges associated with our long-lived assets, see Note 6 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. Amortization Methods and Estimated Useful Lives of Qualifying Intangible Assets The specific, identifiable intangible assets of a business enterprise depend largely upon the nature of its operations.Potential intangible assets include, intellectual property, such as technology, patents, trademarks, trade names, customer contracts and relationships and non-compete agreements, as well as other intangible assets.The method used to value each intangible asset will vary depending upon a number of factors, including the nature of the asset and the economic returns it is generating or is expected to generate. Our customer relationship intangible assets primarily represent the customer bases we acquired in connection with the DEP II drop down.These customer relationships were acquired by Enterprise in connection with a merger transaction it completed in 2004 and a business combination it completed in 2007.We amortize the value of our customer relationships to earnings using methods that closely resemble the pattern in which the economic benefits of the underlying NGL and natural gas resource bases from which the customers produce are estimated to be consumed or otherwise used.Our estimate of the useful life of each resource base is predicated on a number of factors, including reserve estimates and the economic viability of production and exploration activities. We acquired contract-based intangible assets in connection with the DEP I and DEP II drop down transactions.Our contract-based intangible assets represent the rights we own arising from discrete 73 Table of Contents contractual agreements.A contract-based intangible asset with a finite life is amortized over its estimated useful life (or term), which is the period over which the asset is expected to contribute directly or indirectly to the cash flows of an entity.Our estimates of useful life are based on a number of factors, including: § the expected useful life of the related tangible assets (e.g., fractionation facility, pipeline or other asset); § any legal or regulatory developments that would impact such contractual rights; and § any contractual provisions that enable us to renew or extend such agreements. If our underlying assumptions regarding the estimated useful life of an intangible asset change, then the amortization period for such asset would be adjusted accordingly.Changes in the estimated useful life of an intangible asset would impact operating costs and expenses prospectively from the date of change.If we determine that an intangible asset’s unamortized cost is not recoverable due to impairment; we would be required to reduce the asset’s carrying value to fair value.Any such write-down of the value of an intangible asset would increase operating costs and expenses at that time. At December 31, 2010 and 2009, the carrying value of our intangible asset portfolio was $38.0 million and $43.8 million, respectively.We recorded $8.2 million, $8.5 million and $9.1 million in amortization expense associated with our intangible assets for the years ended December 31, 2010, 2009 and 2008, respectively. For additional information regarding our intangible assets, see Notes 2 and 10 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. Methods We Employ to Measure the Fair Value of Goodwill Goodwill represents the excess of the purchase prices we paid for certain businesses over their respective fair values.We do not amortize goodwill; however, we test our goodwill for impairment at the beginning of each fiscal year, and more frequently, if circumstances indicate it is more likely than not that the fair value of goodwill is below its carrying amount.Our goodwill testing involves determining the fair value of the associated reporting unit.These fair value amounts are based on assumptions regarding the future economic prospects of the businesses that make up the reporting unit. Such assumptions include: § discrete financial forecasts for the assets classified within the reporting unit, which rely on management’s estimates of operating margins and transportation volumes; § long-term growth rates for cash flows beyond the discrete forecast period; and § appropriate discount rates. If the fair value of the reporting unit (including its inherent goodwill) is less than its carrying value, a charge to earnings is required to reduce the carrying value of the goodwill to its implied fair value.The carrying value of our goodwill was $4.9 million at both December 31, 2010 and 2009.Our goodwill represents an allocation to the DEP II Midstream Businesses of the goodwill recorded by Enterprise in connection with a merger transaction it completed in 2004.We did not record any goodwill impairment charges during the three years ended December 31, 2010. For additional information regarding our goodwill, see Notes 2 and 10 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report. 74 Table of Contents Our Revenue Recognition Policies and Use of Estimates for Revenues and Expenses In general, we recognize revenue from customers when all of the following criteria are met: § persuasive evidence of an exchange arrangement exists; § delivery has occurred or services have been rendered; § the buyer’s price is fixed or determinable; and § collectibility is reasonably assured. We record revenue when sales contracts are settled (i.e., either physical delivery of product has taken place or the services designated in the contract have been performed).For additional information regarding our revenue recognition policies, see Note 4 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report.We record any necessary allowance for doubtful accounts as required by our established policy. Our use of estimates for certain revenues and expenses has increased as a result of SEC regulations that require us to submit financial information on accelerated time frames.Such estimates are necessary due to the time required to compile actual billing information and receive third-party data needed to record transactions for financial reporting purposes.Changes in facts and circumstances may result in revised estimates and could affect our reported financial statements and accompanying disclosures.If the assumptions underlying our estimates prove to be substantially incorrect, it could result in material adjustments in results of operations between periods.We review our estimates based on currently available information. Reserves for Environmental Matters Our business activities are subject to various federal, state and local laws and regulations governing environmental quality and pollution control.Such laws and regulations may, in certain instances, require us to remediate current or former operating sites where specified substances have been released or disposed of.We accrue reserves for environmental matters when our assessments indicate that it is probable that a liability has been incurred and an amount can be reasonably estimated.Our assessments are based on studies, as well as site surveys, to determine the extent of any environmental damage and the necessary requirements to remediate this damage.Future environmental developments, such as increasingly strict environmental laws and additional claims for damages to property, employees and other persons resulting from current or past operations, could result in substantial additional costs beyond our current reserves.In accruing for environmental remediation liabilities, costs of future expenditures for environmental remediation are not discounted to their present value, unless the amount and timing of the expenditures are fixed or reliably determinable. At December 31, 2010, none of our estimated environmental remediation liabilities were discounted to present value since the ultimate amount and timing of cash payments for such liabilities were not readily determinable. At December 31, 2010 and 2009, we had a liability for environmental remediation of $1.0 million and $0.5 million, respectively, which was derived from a range of reasonable estimates based upon studies and site surveys.We have recorded our best estimate of the cost of remediation activities.See Notes 2 and 17 of the Notes to Consolidated Financial Statements included under Item 8 of this annual report for additional information regarding environmental matters. 75 Table of Contents Natural Gas Imbalances In the natural gas pipeline transportation business, volumetric imbalances frequently result from differences in natural gas volumes received from and delivered to customers.Such differences occur when a customer delivers more or less gas into our pipelines than is physically redelivered back to them during a particular time period.The vast majority of such settlements are through in-kind arrangements whereby an imbalance volume is incrementally delivered to or received from a customer over several periods.In some cases, settlements of imbalances built up over a period of time are ultimately cashed out at negotiated values which approximate average market prices over a period of time.For those gas imbalances that are ultimately settled over future periods, we estimate the value of such current assets and liabilities using average market prices, which we believe is representative of the value of the imbalances upon final settlement.Changes in natural gas prices may impact our estimates. The following table presents our natural gas imbalance receivables/payables at the dates indicated (dollars in millions): December 31, Natural gas imbalance receivables $ $ Natural gas imbalance payables (1) (1) Reflected as a component of “Accrued product payables” on our Consolidated Balance Sheets included in Item 8 of this annual report. Other Items Insurance Matters We participate as a named insured in EPCO’s insurance program, which provides us with property damage, business interruption and other coverage, the scope and amounts of which we believe are customary and prudent for the nature and extent of our operations.For additional information regarding insurance matters, see Note 18 of the Notes Consolidated Financial Statements included under Item 8 of this annual report. 76 Table of Contents Contractual Obligations The following table summarizes our significant contractual obligations at December 31, 2010 (dollars in millions). Payment or Settlement due by Period Less than 1-3 4-5 More than Contractual Obligations (1) Total 1 year years years 5 years Scheduled maturities of debt obligations (2) $ Estimated cash interest payments (3) $ Operating lease obligations (4) $ Purchase obligations: Product purchase commitments: Estimated payment obligations: Natural gas (5) $ Other $
